 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

Exhibit 10.1
 
 
Execution Version
 
 
______________________________________________________________________________






ALLIANCE HAULERS, INC.,
ATLAS-TUCK CONCRETE, INC.,
BRECKENRIDGE READY MIX, INC.,
CENTRAL CONCRETE SUPPLY CO., INC.,
CENTRAL PRECAST CONCRETE, INC.,
EASTERN CONCRETE MATERIALS, INC.,
INGRAM CONCRETE, LLC,
KURTZ GRAVEL COMPANY,
LOCAL CONCRETE SUPPLY & EQUIPMENT, LLC,
MASTER MIX, LLC,
PEBBLE LANE ASSOCIATES, LLC,
REDI-MIX, LLC,
RIVERSIDE MATERIALS, LLC,
SAN DIEGO PRECAST CONCRETE, INC.,
SMITH PRE-CAST, INC.,
SUPERIOR CONCRETE MATERIALS, INC.,
USC TECHNOLOGIES, INC.,
U.S. CONCRETE ON-SITE, INC., and
U.S. CONCRETE, INC.,


as Borrowers


CERTAIN ENTITIES,


as Guarantors
 
 
______________________________________________________________________________



LOAN AND SECURITY AGREEMENT
 


 
Dated as of August 31, 2012
 


 
$80,000,000
 
 
______________________________________________________________________________



CERTAIN FINANCIAL INSTITUTIONS,
as Lenders


and


BANK OF AMERICA, N.A.,
as Agent and Sole Lead Arranger
 
 
 
______________________________________________________________________________




 
 
 

--------------------------------------------------------------------------------

 
 
 
TABLE OF CONTENTS
Page
 











SECTION 1.
DEFINITIONS; RULES OF CONSTRUCTION
1
  1.1.
Definitions
1
  1.2.
Accounting Terms
31
  1.3.
Uniform Commercial Code
31
  1.4.
Certain Matters of Construction
31















 
SECTION 2.
CREDIT FACILITIES
32
  2.1.
Revolver Commitment
32
  2.2.
Letter of Credit Facility
34

 































SECTION 3.
INTEREST, FEES AND CHARGES
36
  3.1.
Interest
36
  3.2.
Fees
38
  3.3.
Computation of Interest, Fees, Yield Protection
38
  3.4.
Reimbursement Obligations
38
  3.5.
Illegality
39
  3.6.
Inability to Determine Rates
39
  3.7.
Increased Costs; Capital Adequacy
39
  3.8.
Mitigation; Replacement of Lenders under Certain Circumstances
40
  3.9.
Funding Losses
41
  3.10.
Maximum Interest
41































 















































SECTION 4.
LOAN ADMINISTRATION
42
  4.1.
Manner of Borrowing and Funding Revolver Loans
42
  4.2.
Defaulting Lender
44
  4.3.
Number and Amount of LIBOR Loans; Determination of Rate
44
  4.4.
Borrower Agent
45
  4.5.
One Obligation
45
  4.6.
Effect of Termination
45

 
SECTION 5.
PAYMENTS
45
  5.1.
General Payment Provisions
45
  5.2.
Repayment of Revolver Loans
46
  5.3.
Payment of Other Obligations
46
  5.4.
Marshaling; Payments Set Aside
46
  5.5.
Application and Allocation of Payments
46
  5.6.
Dominion Account
47
  5.7.
Account Stated
48
  5.8.
Taxes
48
  5.9.
Lender Tax Information
48
  5.10.
Nature and Extent of Each Borrower’s Liability
49

 
SECTION 6.
CONDITIONS PRECEDENT
51
  6.1.
Conditions Precedent to Initial Loans
51
  6.2.
Conditions Precedent to All Credit Extensions
54

 
SECTION 7.
COLLATERAL
54
  7.1.
Grant of Security Interest
54
  7.2.
Lien on Deposit Accounts; Cash Collateral
55
  7.3.
Real Estate Collateral
56
  7.4.
Other Collateral
56

 
 
 
 

--------------------------------------------------------------------------------

 
 
 
  7.5.
No Assumption of Liability
56
  7.6.
Further Assurances
56
  7.7.
Additional Borrowers
57

 
SECTION 8.
COLLATERAL ADMINISTRATION
57
  8.1.
Borrowing Base Certificates
57
  8.2.
Administration of Accounts
58
  8.3.
Administration of Inventory
59
  8.4.
Administration of Equipment
60
  8.5.
Administration of Deposit Accounts
61
  8.6.
General Provisions
61
  8.7.
Power of Attorney
63

 
SECTION 9.
REPRESENTATIONS AND WARRANTIES
63
  9.1.
General Representations and Warranties
63
  9.2.
Complete Disclosure
69

 
SECTION 10.
COVENANTS AND CONTINUING AGREEMENTS
69
  10.1.
Affirmative Covenants
69
  10.2.
Negative Covenants
73
  10.3.
Financial Covenants
78

 
SECTION 11.
EVENTS OF DEFAULT; REMEDIES ON DEFAULT
78
  11.1.
Events of Default
79
  11.2.
Remedies upon Default
81
  11.3.
License
81
  11.4.
Setoff
82
  11.5.
Remedies Cumulative; No Waiver
82

 
SECTION 12.
AGENT
82
  12.1.
Appointment, Authority and Duties of Agent
82
  12.2.
Agreements Regarding Collateral and Borrower Materials
83
  12.3.
Reliance By Agent
84
  12.4.
Action Upon Default
84
  12.5.
Ratable Sharing
84
  12.6.
Indemnification
85
  12.7.
Limitation on Responsibilities of Agent
85
  12.8.
Successor Agent and Co-Agents
85
  12.9.
Due Diligence and Non-Reliance
86
  12.10.
Remittance of Payments and Collections
86
  12.11.
Individual Capacities
87
  12.12.
Titles
87
  12.13.
Bank Product Providers
87
  12.14.
No Third Party Beneficiaries
88



SECTION 13.
BENEFIT OF AGREEMENT; ASSIGNMENTS
88
  13.1.
Successors and Assigns
88
  13.2.
Participations
88
  13.3.
Assignments
89
  13.4.
Replacement of Certain Lenders
89

 
SECTION 14.
GUARANTY
90
  14.1.
Guaranty of the Obligations
90
  14.2.
Contribution by Guarantors
90
  14.3.
Payment by Guarantors
91
  14.4.
Liability of Guarantors Absolute
91

 
 
 
-ii-

--------------------------------------------------------------------------------

 
 
 
  14.5.
Waivers by Guarantors
93
  14.6.
Guarantors’ Rights of Subrogation, Contribution, etc.
93
  14.7.
Subordination of Other Obligations
94
  14.8.
Continuing Guaranty
94
  14.9.
Authority of Guarantors or Borrowers
94
  14.10.
Financial Condition of Borrowers
94
  14.11.
Bankruptcy, etc.
95

 
SECTION 15.
MISCELLANEOUS
95
  15.1.
Consents, Amendments and Waivers
95
  15.2.
Indemnity
96
  15.3.
Notices and Communications
97
  15.4.
Performance of Obligors’ Obligations
98
  15.5.
Credit Inquiries
98
  15.6.
Severability
98
  15.7.
Cumulative Effect; Conflict of Terms
98
  15.8.
Counterparts
98
  15.9.
Entire Agreement
99
  15.10.
Relationship with Lenders
99
  15.11.
No Advisory or Fiduciary Responsibility
99
  15.12.
Confidentiality
99
  15.13.
Certifications Regarding Convertible Notes and Intercreditor Agreement
100
  15.14.
GOVERNING LAW
100
  15.15.
Consent to Forum
100
  15.16.
Waivers by Obligors
100
  15.17.
Patriot Act Notice
101
  15.18.
NO ORAL AGREEMENT
101
  15.19.
Non-Applicability of Chapter 346
101
  15.20.
OBLIGORS’ WAIVER OF RIGHTS UNDER TEXAS DECEPTIVE TRADE PRACTICES ACT
101
  15.21.
Intercreditor Agreement
101
  15.22.
Convertible Notes Priority Collateral
102


 
 
-iii-

--------------------------------------------------------------------------------

 
 
 
LIST OF EXHIBITS AND SCHEDULES
 

Annex A      Real Estate subject to Mortgage Requirement

                        

Exhibit A  Assignment and Acceptance Exhibit B  Assignment Notice

                                                       

Schedule 1.1 Commitments of Lenders Schedule 1.1(a)    Investments Schedule
8.5   Deposit Accounts Schedule 8.6.1 Business Locations Schedule 9.1.1  
Organization and Qualification Schedule 9.1.4   Names and Capital Structure
Schedule 9.1.8  Surety Obligations Schedule 9.1.9  Taxes Schedule 9.1.11 
Patents, Trademarks, Copyrights and Licenses Schedule 9.1.14 Environmental
Matters Schedule 9.1.15  Restrictive Agreements Schedule 9.1.16  Litigation
Schedule 9.1.18  Pension Plan Disclosures Schedule 9.1.20  Labor Contracts
Schedule 10.2.2  Existing Liens Schedule 10.2.16 Existing Affiliate Transactions

                                                  
 
 
-iv-

--------------------------------------------------------------------------------

 

 
LOAN AND SECURITY AGREEMENT
 
THIS LOAN AND SECURITY AGREEMENT is dated as of August 31, 2012, among ALLIANCE
HAULERS, INC., a Texas corporation (“Alliance”), ATLAS-TUCK CONCRETE, INC., an
Oklahoma corporation (“Atlas”), BRECKENRIDGE READY MIX, INC., a Texas
corporation (“Breckenridge”), CENTRAL CONCRETE SUPPLY CO., INC., a California
corporation (“Central Concrete”), CENTRAL PRECAST CONCRETE, INC., a California
corporation (“Central Precast”), EASTERN CONCRETE MATERIALS, INC., a New Jersey
corporation (“Eastern”), INGRAM CONCRETE, LLC, a Texas limited liability company
(“Ingram”), KURTZ GRAVEL COMPANY, a Michigan corporation (“Kurtz”), LOCAL
CONCRETE SUPPLY & EQUIPMENT, LLC, a Delaware limited liability company
(“Local”), MASTER MIX, LLC, a Delaware limited liability company (“Master”),
PEBBLE LANE ASSOCIATES, LLC, a Delaware limited liability company (“Pebble”),
REDI-MIX, LLC, a Texas limited liability company (“Redi-Mix”), RIVERSIDE
MATERIALS, LLC, a Delaware limited liability company (“Riverside”), SAN DIEGO
PRECAST CONCRETE, INC., a Delaware corporation (“San Diego”), SMITH PRE-CAST,
INC., a Delaware corporation (“Smith”), SUPERIOR CONCRETE MATERIALS, INC., a
District of Columbia corporation (“Superior”), USC TECHNOLOGIES, INC., a
Delaware corporation (“USC”), U.S. CONCRETE ON-SITE, INC., a Delaware
corporation (“On-Site”), and U.S. CONCRETE, INC., a Delaware corporation, (“US
Concrete”, and together with Alliance, Atlas, Breckenridge, Central Concrete,
Central Precast, Eastern, Ingram, Kurtz, Local, Master, Pebble, Redi-Mix,
Riverside, San Diego, Smith, Superior, USC and On-Site, collectively,
“Borrowers”), the hereinafter defined “Guarantors”, the financial institutions
party to this Agreement from time to time as lenders (collectively, “Lenders”),
and BANK OF AMERICA, N.A., a national banking association, as agent for the
Lenders (“Agent”).
 
R E C I T A L S:
 
Borrowers have requested that Lenders provide a credit facility to Borrowers to
finance their mutual and collective business enterprise.  Lenders are willing to
provide the credit facility on the terms and conditions set forth in this
Agreement.
 
NOW, THEREFORE, for valuable consideration hereby acknowledged, the parties
agree as follows:
 
SECTION 1.  
DEFINITIONS; RULES OF CONSTRUCTION

 
1.1. Definitions.  As used herein, the following terms have the meanings set
forth below:
 
ABL Priority Collateral:  as defined in the Intercreditor Agreement.
 
Account:  as defined in the UCC, including all rights to payment for goods sold
or leased, or for services rendered.
 
Account Debtor:  a Person obligated under an Account, Chattel Paper or General
Intangible.
 
Accounts Formula Amount:  90% of the Value of Eligible Accounts; provided,
however, that during any 85% Accounts Formula Amount Trigger Period, upon Agent
providing at least five (5) days prior notice to Borrower Agent, the Accounts
Formula Amount shall be 85% of the Value of Eligible Accounts.
 
 
 
-1-

--------------------------------------------------------------------------------

 
 
Acquisition:  a transaction or series of transactions resulting in
(a) acquisition of a business, division, or substantially all assets of a
Person; (b) record or beneficial ownership of more than 50% of the Equity
Interests of a Person; or (c) merger, consolidation or combination of an Obligor
or Subsidiary with another Person (other than an Obligor with an Obligor).
 
Affiliate:  with respect to any Person, another Person that directly, or
indirectly through one or more intermediaries, Controls or is Controlled by or
is under common Control with the Person specified.  “Control” means the
possession, directly or indirectly, of the power to direct or cause the
direction of the management or policies of a Person, whether through the ability
to exercise voting power, by contract or otherwise.  “Controlling” and
“Controlled” have correlative meanings.
 
Agent Indemnitees:  Agent and its officers, directors, employees, Affiliates,
agents and attorneys.
 
Agent Professionals:  attorneys, accountants, appraisers, auditors, business
valuation experts, environmental engineers or consultants, turnaround
consultants, and other professionals and experts retained by Agent.
 
Aggregates: all stone, sand, gravel, limestone and similar minerals, including,
but not limited to, all such materials that constitute “as-extracted collateral”
under the UCC (but excluding oil and gas).
 
Allocable Amount:  as defined in Section 5.10.3(b).
 
Anti-Terrorism Law:  any law relating to terrorism or money laundering,
including the Patriot Act.
 
Applicable Law:  all laws, rules, regulations and governmental guidelines
applicable to the Person, conduct, transaction, agreement or matter in question,
including all applicable statutory law, common law and equitable principles, and
all provisions of constitutions, treaties, statutes, rules, regulations, orders
and decrees of Governmental Authorities.
 
Appraisal: each appraisal that was conducted by the Agent or any of its
designees prior to the Closing Date, and each appraisal that is conducted after
the Closing Date pursuant to Section 10.1.1, for the purpose of calculating
certain components of the Borrowing Base, in form and substance reasonably
satisfactory to the Agent and performed by an appraiser that is reasonably
satisfactory to the Agent.  As of the Closing Date, the existing Appraisals are
the June 8, 2012 Equipment Appraisal and the July 18, 2012 Inventory Appraisal.
 
Approved Fund:  any Person (other than a natural person) that is engaged in
making, purchasing, holding or otherwise investing in commercial loans and
similar extensions of credit in its ordinary course of activities, and is
administered or managed by a Lender, an entity that administers or manages a
Lender, or an Affiliate of either.
 
 
-2-

--------------------------------------------------------------------------------

 
Asset Disposition:  a sale, lease, license, consignment, transfer or other
disposition of Property of an Obligor, including a disposition of Property in
connection with a sale-leaseback transaction or synthetic lease.
 
Assignment and Acceptance:  an assignment agreement between a Lender and
Eligible Assignee, in the form of Exhibit A.
 
Availability:  (a) the Borrowing Base, minus (b) the principal balance of all
Revolver Loans.
 
Availability Reserve:  the sum (without duplication) of (a) the Inventory
Reserve; (b) the Rent and Charges Reserve; (c) the LC Reserve; (d) the Bank
Product Reserve; (e) the Dilution Reserve; (f) the amount established by Agent
from time to time in its Permitted Discretion for amounts payable at the time in
question by Borrowers as license or royalty fees to owners of sites of
Aggregates extraction; (g) the amount established by Agent from time to time in
its Permitted Discretion for the amount of all fees, taxes and other amounts
payable at the time in question in respect of all licenses, registrations and
other permits for Trucks; (h) other than liabilities pursuant to the Convertible
Notes Agreement, the aggregate amount of liabilities secured by Liens upon
Collateral that are senior to Agent’s Liens (but imposition of any such reserve
shall not waive an Event of Default, if any, arising therefrom); and (i) such
additional reserves, in such amounts and with respect to such matters, as Agent
in its Permitted Discretion may elect to impose from time to time.  Each change
to the Availability Reserve shall become effective automatically following the
Required Reserve Notice, if required, with respect to such change.  No reserve
shall be established with respect to any specific Account, Inventory or Truck to
the extent that such item is deemed not to be an Eligible Account, Eligible
Inventory or Eligible Truck, respectively.
 
Bank of America:  Bank of America, N.A., a national banking association, and its
successors and assigns.
 
Bank of America Indemnitees:  Bank of America and its officers, directors,
employees, Affiliates, agents and attorneys.
 
Bank Product:  any of the following products, services or facilities extended to
any Obligor or Subsidiary by a Lender or any of its Affiliates:  (a) Cash
Management Services; (b) products under Hedging Agreements; (c) commercial
credit card and merchant card services; and (d) other banking products or
services as may be requested by any Obligor or Subsidiary, other than Letters of
Credit.
 
Bank Product Reserve:  the aggregate amount of reserves established by Agent
from time to time in its Permitted Discretion in respect of Secured Bank Product
Obligations.
 
Bankruptcy Code:  Title 11 of the United States Code.
 
Base Rate:  for any day, a per annum rate equal to the greater of (a) the Prime
Rate for such day; (b) the Federal Funds Rate for such day, plus 0.50%; and
(c) LIBOR for a 30 day interest period as determined on such day, plus 1.0%.
 
Base Rate Loan:  any Loan that bears interest based on the Base Rate.
 
 
 
-3-

--------------------------------------------------------------------------------

 
 
Base Rate Revolver Loan:  a Revolver Loan that bears interest based on the Base
Rate.
 
Board of Governors:  the Board of Governors of the Federal Reserve System.
 
Borrowed Money:  with respect to any Obligor, without duplication, its (a) Debt
that (i) arises from the lending of money by any Person to such Obligor, (ii) is
evidenced by notes, drafts, bonds, debentures, credit documents or similar
instruments, (iii) accrues interest or is a type upon which interest charges are
customarily paid (excluding holdbacks, earnouts, accrued expenses and trade
payables owing in the Ordinary Course of Business), or (iv) was issued or
assumed as full or partial payment for Property (excluding holdbacks, earnouts,
accrued expenses and trade payables incurred in the Ordinary Course of
Business); (b) Capital Leases; (c) reimbursement obligations with respect to
letters of credit; and (d) guaranties of any Debt of the foregoing types owing
by another Person.
 
Borrower Agent:  as defined in Section 4.4.
 
Borrower Materials:  Borrowing Base information, reports, financial statements
and other materials delivered by Borrowers hereunder, as well as other Reports
and information provided to the Agent by other Persons pursuant to, or as
contemplated by, the terms hereof, or by Agent to Lenders.
 
Borrowing:  a group of Loans of one Type that are made on the same day or are
converted into Loans of one Type on the same day.
 
Borrowing Base:  on any date of determination, an amount equal to the lesser of
(a) the aggregate amount of Revolver Commitments, minus the LC Reserve, minus
the Convertible Notes Availability Reserve, minus the Tax Amount; or (b) the sum
of the Accounts Formula Amount, plus the Inventory Formula Amount, plus the
Truck Formula Amount, minus the Availability Reserve.  Appraisal and similar
requirements with respect to Accounts, Inventory and Trucks need not be met with
regard to any Person or Property acquired pursuant to a Permitted Acquisition to
the extent the aggregate contribution, as of any date of determination, of all
such Persons and Property to the Borrowing Base does not exceed $5,000,000.
 
Borrowing Base Certificate:  a certificate, in form and substance satisfactory
to Agent in its Permitted Discretion, by which Borrowers certify calculation of
the Borrowing Base.
 
Business Day:  any day other than a Saturday, Sunday or other day on which
commercial banks are authorized to close under the laws of, or are in fact
closed in, Texas, and if such day relates to a LIBOR Loan, any such day on which
dealings in Dollar deposits are conducted between banks in the London interbank
eurodollar market.
 
Capital Expenditures:  all liabilities incurred or expenditures made by an
Obligor or Subsidiary for the acquisition of fixed assets, or any improvements,
replacements, substitutions or additions thereto with a useful life of more than
one year, excluding, without duplication, any trade-in allowances and such
expenditures to the extent constituting (i) expenditures of insurance proceeds
to acquire or repair any asset, (ii) leasehold improvement expenditures for
which an Obligor or a Subsidiary is reimbursed by the lessor, sublessor or
sublessee, (iii) expenditures in an amount equal to the aggregate amount of cash
and Cash Equivalents received in connection with Asset Dispositions made during
such period, or (iv) consideration for Permitted Acquisitions.
 
 
 
-4-

--------------------------------------------------------------------------------

 
 
Capital Lease:  any lease that is required to be capitalized for financial
reporting purposes in accordance with GAAP.  The amount of obligations under any
Capital Lease at any time shall be the capitalized amount thereof at such time
determined in accordance with GAAP.
 
Cash Collateral:  cash, and any interest or other income earned thereon, that is
delivered to Agent to Cash Collateralize any Obligations.
 
Cash Collateral Account:  a demand deposit, money market or other account
established by Agent at such financial institution as Agent may select in its
Permitted Discretion, which account shall be subject to a Lien in favor of
Agent.
 
Cash Collateralize:  the delivery of cash to Agent, as security for the payment
of Obligations, in an amount equal to (a) with respect to LC Obligations, 105%
of the aggregate LC Obligations, and (b) with respect to any inchoate,
contingent or other Obligations (including Secured Bank Product Obligations),
Agent’s good faith estimate of the amount that is due or will become due,
including all fees and other amounts relating to such Obligations.  “Cash
Collateralization” has a correlative meaning.
 
Cash Equivalents:  (a) marketable obligations issued or unconditionally
guaranteed by, and backed by the full faith and credit of, the United States
government, maturing within 12 months of the date of acquisition;
(b) certificates of deposit, time deposits and bankers’ acceptances maturing
within 12 months of the date of acquisition, and overnight bank deposits, in
each case which are issued by Bank of America or a commercial bank organized
under the laws of the United States or any state or district thereof, rated A-1
(or better) by S&P or P-1 (or better) by Moody’s at the time of acquisition, and
(unless issued by a Lender) not subject to offset rights; (c) repurchase
obligations with a term of not more than 30 days for underlying investments of
the types described in clauses (a) and (b) entered into with any bank described
in clause (b); (d) commercial paper issued by Bank of America or rated A-1 (or
better) by S&P or P-1 (or better) by Moody’s, and maturing within nine months of
the date of acquisition; and (e) shares of any money market fund that has
substantially all of its assets invested continuously in the types of
investments referred to above, has net assets of at least $500,000,000 and has
the highest rating obtainable from either Moody’s or S&P.
 
Cash Management Services:  any services provided from time to time by Bank of
America, N.A. or any of its Affiliates to any Obligor or Subsidiary in
connection with operating, collections, payroll, trust, or other depository or
disbursement accounts, including automated clearinghouse, e-payable, electronic
funds transfer, wire transfer, controlled disbursement, overdraft, depository,
information reporting, lockbox and stop payment services.
 
CERCLA:  the Comprehensive Environmental Response, Compensation, and Liability
Act (42 U.S.C. § 9601 et seq.).
 
Change in Control:  the occurrence of any of the following:  (a) any person or
group of persons (within the meaning of Section 13(d) and 14(d) of the
Securities Exchange Act of 1934, as amended (the “Exchange Act”)) shall have
acquired beneficial ownership (within the meaning of Rule 13d-3 of the
Securities and Exchange Commission under the Exchange Act) of 50% or more of the
issued and outstanding voting securities within the meaning of Rule 13d-5(b) of
the Exchange Act of US Concrete, (b) during any period of twelve consecutive
calendar months commencing from and after the Closing Date, individuals who, at
the beginning of such period, constituted the board of directors of US Concrete
(together with any new directors whose election by the board of directors of US
Concrete or whose nomination for election by the stockholders of US Concrete was
approved by a vote of at least a majority of the directors then still in office
who either were directors at the beginning of such period or whose election or
nomination for election was previously so approved) cease for any reason other
than death or disability to constitute a majority of the directors then in
office or (c) a Fundamental Change of Control (as defined in the Convertible
Notes Agreement).
 
 
-5-

--------------------------------------------------------------------------------

 
Change in Law:  the occurrence, after the date hereof, of (a) the adoption,
taking effect or phasing in of any law, rule, regulation or treaty; (b) any
change in any law, rule, regulation or treaty or in the administration,
interpretation or application thereof; or (c) the making, issuance or
application of any request, guideline, requirement or directive (whether or not
having the force of law) by any Governmental Authority; provided, however, that
“Change in Law” shall include, regardless of the date enacted, adopted or
issued, all requests, guidelines, requirements or directives (i) under or
relating to the Dodd-Frank Wall Street Reform and Consumer Protection Act, or
(ii) promulgated pursuant to Basel III by the Bank of International Settlements,
the Basel Committee on Banking Supervision (or any similar authority) or any
other Governmental Authority.
 
Claims:  all claims, liabilities, obligations, losses, damages, penalties,
judgments, proceedings, interest, costs and expenses of any kind (including
remedial response costs, reasonable attorneys’ fees and Extraordinary Expenses)
at any time (including after Full Payment of the Obligations or replacement of
Agent or any Lender) incurred by any Indemnitee or asserted against any
Indemnitee by any Obligor or other Person, in any way relating to (a) any Loans,
Letters of Credit, Loan Documents, Borrower Materials, or the use thereof or
transactions relating thereto, (b) any action taken or omitted in connection
with any Loan Documents, (c) the existence or perfection of any Liens, or
realization upon any Collateral, (d) exercise of any rights or remedies under
any Loan Documents or Applicable Law, or (e) failure by any Obligor to perform
or observe any terms of any Loan Document, in each case including all costs and
expenses relating to any investigation, litigation, arbitration or other
proceeding (including an Insolvency Proceeding or appellate proceedings),
whether or not the applicable Indemnitee is a party thereto.
 
Closing Date:  as defined in Section 6.1.
 
Code:  the Internal Revenue Code of 1986, as amended.
 
Collateral:  all Property described in Section 7.1, all Property described in
any Security Documents as security for any Obligations, and all other Property
that now or hereafter secures (or is intended to secure) any Obligations.
 
Commitment:  for any Lender, the aggregate amount of such Lender’s Revolver
Commitment.  “Commitments” means the aggregate amount of all Revolver
Commitments.
 
Commitment Termination Date:  the earliest to occur of (a) the Revolver
Termination Date; (b) the date on which Borrowers terminate the Revolver
Commitments pursuant to Section 2.1.4; or (c) the date on which the Revolver
Commitments are terminated pursuant to Section 11.2.
 
 
-6-

--------------------------------------------------------------------------------

 
Compliance Certificate:  a certificate, in form and substance satisfactory to
Agent, by which Borrowers certify compliance with Sections 10.2.3 and 10.3.
 
Consolidated Net Tangible Assets:  the aggregate amount of assets of the
Borrowers and Subsidiaries (less applicable reserves and other properly
deductible items) after deducting therefrom (to the extent otherwise included
therein) (a) all trade payables and (b) all goodwill, trade names, trademarks,
patents, unamortized debt discount and expense and other like intangibles, all
as set forth on the books and records of Borrowers and Subsidiaries on a
consolidated basis and in accordance with GAAP.
 
Contingent Obligation:  any obligation of a Person arising from a guaranty,
indemnity or other assurance of payment or performance of any Debt, lease,
dividend or other obligation (“primary obligations”) of another obligor
(“primary obligor”) in any manner, whether directly or indirectly, including any
obligation of such Person under any (a) guaranty, endorsement, co-making or sale
with recourse of an obligation of a primary obligor; (b) obligation to make
take-or-pay or similar payments regardless of nonperformance by any other party
to an agreement; and (c) arrangement (i) to purchase any primary obligation or
security therefor, (ii) to supply funds for the purchase or payment of any
primary obligation, (iii) to maintain or assure working capital, equity capital,
net worth or solvency of the primary obligor, (iv) to purchase Property or
services for the purpose of assuring the ability of the primary obligor to
perform a primary obligation, or (v) otherwise to assure or hold harmless the
holder of any primary obligation against loss in respect thereof.  The amount of
any Contingent Obligation shall be deemed to be the stated or determinable
amount of the primary obligation (or, if less, the maximum amount for which such
Person may be liable under the instrument evidencing the Contingent Obligation)
or, if not stated or determinable, the maximum reasonably anticipated liability
with respect thereto.
 
Convertible Notes: the $55,000,000 in principal amount of senior secured
convertible notes issued on August 31, 2010 in a private placement pursuant to
Section 4(2) and Regulation D of the Securities Exchange Act of 1934, as the
same may be amended, replaced, renewed, refunded, refinanced, exchanged,
supplemented or otherwise modified from time to time, and including, without
limitation, increases from time to time in the principal amount thereof to the
extent such amounts are in compliance with the provisions of the definition of
the term “Refinancing Conditions”.
 
Convertible Notes Agent: U.S. Bank National Association in its capacity as
noteholder collateral agent for the holders of the Convertible Notes and its
successors and permitted assigns in such capacity.
 
Convertible Notes Agreement: that certain Indenture by and among the Convertible
Notes Agent, the Convertible Notes Trustee and the Obligors party thereto
relating to the Convertible Notes, as the same may be amended, replaced,
renewed, refunded, refinanced, exchanged, supplemented or otherwise modified
from time to time, and including, without limitation, increases from time to
time in the principal amount thereof to the extent such amounts are in
compliance with the provisions of the definition of the term “Refinancing
Conditions.”
 
Convertible Notes Availability Reserve:  after Required Reserve Notice,
$5,000,000, (a) (i) at the Permitted Discretion of the Agent, commencing on the
day that Availability is less than $20,000,000, and (ii) continuing until during
the preceding thirty (30) consecutive days, Availability has been greater than
$20,000,000 at all times or the Agent, in its Permitted Discretion, decides to
remove the Convertible Notes Availability Reserve; or (b) (i) at the Permitted
Discretion of the Agent, commencing on June 1, 2015 and (ii) continuing until
the earlier to occur of when (x) the Convertible Notes have been amended,
replaced, renewed, refunded, refinanced, exchanged, converted, supplemented,
repurchased, defeased, acquired or otherwise modified or retired with the effect
of extending the maturity date thereof until at least October 1, 2015, or
(y) when at least 70% of the principal amount of the Convertible Notes have been
repurchased, defeased or retired and the Convertible Notes that have not been so
extended are no longer secured, or (z) the Agent, in its Permitted Discretion,
decides to remove the Convertible Notes Availability Reserve; or (c) (i) at the
Permitted Discretion of the Agent, commencing any time during the occurrence of
an Event of Default and (ii) continuing until such Event of Default no longer
exists or the Agent, in its Permitted Discretion, decides to remove the
Convertible Notes Availability Reserve; provided, however, in any event, the
Convertible Notes Availability Reserve shall be permanently terminated if the
Convertible Notes have been refinanced or amended with the effect that the ABL
Cap Amount (as defined in the Intercreditor Agreement) is increased to at least
110% of the aggregate Revolver Commitments.
 
 
-7-

--------------------------------------------------------------------------------

 
Convertible Notes Documents: the Convertible Notes Agreement and the “Note
Documents” under and as defined in the Convertible Notes Agreement.
 
Convertible Notes Priority Collateral: has the meaning assigned the term “Notes
Priority Collateral” in the Intercreditor Agreement.
 
Convertible Notes Trustee: U.S. Bank National Association in its capacity as
trustee for the holders of the Convertible Notes and its successors and
permitted assigns in such capacity.
 
CWA:  the Clean Water Act (33 U.S.C. §§ 1251 et seq.).
 
Debt:  as applied to any Person, without duplication, (a) all items that would
be included as liabilities on a balance sheet in accordance with GAAP, including
Capital Leases, but excluding accrued expenses, trade payables and other
non-interest bearing unsecured liabilities incurred and being paid in the
Ordinary Course of Business and deferred taxes; (b) all Contingent Obligations;
(c) all reimbursement obligations in connection with letters of credit issued
for the account of such Person; and (d) in the case of an Obligor, the
Obligations.  The Debt of a Person shall include any recourse Debt of any
partnership or other entity in which such Person is a general partner or
otherwise liable with respect to such recourse Debt.
 
Default:  an event or condition that, with the lapse of time or giving of
notice, would constitute an Event of Default.
 
Default Rate:  for any Obligation (including, to the extent permitted by law,
interest not paid when due), 2% plus the interest rate otherwise applicable
thereto.
 
Defaulting Lender:  any Lender that, as determined by Agent, (a) has failed to
perform any funding obligations hereunder, and such failure is not cured within
three Business Days; (b) has notified Agent or any Borrower that such Lender
does not intend to comply with its funding obligations hereunder or has made a
public statement to the effect that it does not intend to comply with its
funding obligations hereunder or under any other credit facility; (c) has
failed, within three Business Days following request by Agent, to confirm in a
manner satisfactory to Agent that such Lender will comply with its funding
obligations hereunder; or (d) has, or has a direct or indirect parent company
that has, become the subject of an Insolvency Proceeding or taken any action in
furtherance thereof; provided, however, that a Lender shall not be a Defaulting
Lender solely by virtue of a Governmental Authority’s ownership of an Equity
Interest in such Lender or parent company.
 
 
-8-

--------------------------------------------------------------------------------

 
Deposit Account Control Agreements:  the Deposit Account control agreements to
be executed by each institution maintaining a Deposit Account for an Obligor, in
favor of Agent, as security for the Obligations.
 
Depreciation Amount: as of any date of determination, an amount equal to the
product of (a) 1.6666% of the Net Orderly Liquidation Value of the Eligible
Trucks pursuant to the most recent Appraisal multiplied by (b) the number of
months since the latest Truck Appraisal Date; adjusted upwards for depreciation
attributable to any Eligible Trucks acquired since the latest Truck Appraisal
Date (calculated based on 1.6666% per month of the cost of such acquired
Eligible Trucks) and adjusted downwards for any depreciation attributable to
Eligible Trucks disposed of since the latest Truck Appraisal Date (calculated
based on 1.6666% per month of the Net Orderly Liquidation Value of such disposed
Eligible Trucks).
 
Dilution: the aggregate amount of bad debt write-downs or write-off discounts,
returns, promotions, credits, credit memos and other dilutive items with respect
to Accounts.
 
Dilution Percent:  the percent, determined for Borrowers’ most recent six
calendar months, equal to (a) Dilution during such period, divided by
(b) (i) cash collected from Account Debtors during such period plus
(ii) Dilution during such period.
 
Dilution Reserve:  a reserve established by Agent at its Permitted Discretion
from time to time with respect to Dilution, in an amount equal to the amount by
which the actual Dilution Percent exceeds 2.5% during any six calendar month
period.
 
Distribution:  any declaration or payment of a distribution, interest or
dividend on any Equity Interest (other than payment-in-kind); any distribution,
advance or repayment of Debt to a holder of Equity Interests; or any purchase,
redemption, or other acquisition or retirement for value of any Equity Interest.
 
Dollars:  lawful money of the United States.
 
Dominion Account:  a special account established by Borrowers or other Obligors
at Bank of America or another bank acceptable to Agent, over which Agent has
exclusive control for withdrawal purposes.
 
EBITDA:  for any period, with respect to US Concrete and its Subsidiaries on a
consolidated basis, (a) Net Income of such Person for such period, plus (b) the
sum of, in each case to the extent included in the calculation of such Net
Income but without duplication, (i) any provision for federal, state and local
income and franchise taxes, (ii) interest expense, (iii) loss or charges from
extraordinary items, including losses from the sale or other disposition of
assets or any Subsidiaries, (iv) depreciation, depletion and amortization
expenses, (v) all other non-cash charges, non-cash impairment charges and
non-cash expenses and losses for such period, (vi) the amount of any non-cash
(x) compensation deduction as the result of any grant of stock or stock
equivalents to employees, officers, directors or consultants and (y) incentive
compensation charges, (vii) unusual or non-recurring charges, fees and expenses
which are acceptable to the Agent in its Permitted Discretion, (viii) fees,
expenses and costs incurred in connection with the establishment and closing of
the credit facility evidenced by this Agreement and the termination of the
credit facility evidenced by that certain Credit Agreement, dated as of
August 31, 2010, among U.S. Concrete, Inc., the lenders party thereto, and
JPMorgan Chase Bank, N.A., as administrative agent, J.P. Morgan Securities Inc.,
as sole bookrunner and lead arranger, Wells Fargo Capital Finance, LLC, as
documentation agent and lead arranger, and Chase Business Credit in an aggregate
amount not to exceed $500,000, (ix) relocation expenses in an aggregate amount
not to exceed $3,500,000 (or such greater amount approved by Agent in its
Permitted Discretion), and (x) to the extent not already included in
consolidated Net Income, cash proceeds from liability casualty and business
interruption insurance, minus (c) the sum of, in each case to the extent
included in the calculation of such Net Income but without duplication, (i) any
credit for any federal, state and local income and franchise tax, (ii) gains
from extraordinary items for such period and (iii) any other non-cash gains or
other items which have been added in determining Net Income, including any
reversal of a change referred to in clause (b)(vi) above by reason of a decrease
in the value of any Equity Interest, plus/minus (d) to the extent not already
accounted for pursuant to clause (b) or clause (c) above, the non-cash gain or
loss during such period resulting under GAAP from the mark to market of the
conversion option of the Convertible Notes.  In no event shall the calculation
of “EBITDA” include any gain or loss from the early extinguishment or repurchase
of Debt.
 
 
-9-

--------------------------------------------------------------------------------

 
85% Accounts Formula Amount Trigger Period:  the period (a) commencing on the
day that Agent in good faith determines, based on Borrower Materials, whether
pursuant to the financial statements submitted pursuant to Section 10.1.2 hereof
or otherwise, that the Fixed Charge Coverage Ratio for the most recent period of
twelve calendar months is less than 1.10 to 1.00 (whether or not a FCCR Trigger
Period is in effect) and (b) continuing until the later of (i) the thirtieth day
after the commencement of such period and (ii) the day that each of the
following is true: (x) no Event of Default exists, and (y) Agent in good faith
determines based on Borrower Materials, whether pursuant to the financial
statements submitted pursuant to Section 10.1.2 or otherwise, that the Fixed
Charge Coverage Ratio for the most recent period of twelve calendar months is at
least 1.10 to 1.00 (whether or not a FCCR Trigger Period is in effect.)
 
Eligible Account:  an Account owing to a Borrower that arises in the Ordinary
Course of Business from the sale of goods or rendition of services, is payable
in Dollars and is deemed by Agent, in its Permitted Discretion, to be an
Eligible Account.  Without limiting the foregoing, unless such Account is
subject to credit support in form and substance satisfactory to the Agent, no
Account shall be an Eligible Account if (a) it is unpaid for more than 90 days
after the original due date, or more than 120 days after the original invoice
date; (b) 50% or more of the Accounts owing by the Account Debtor are not
Eligible Accounts; (c) when aggregated with other Accounts owing by the Account
Debtor, it exceeds 15% of the aggregate Eligible Accounts; (d) it does not
conform with a covenant or representation herein; (e) it is owing by a creditor
or supplier, or is otherwise subject to a potential offset, counterclaim,
dispute, deduction, discount, recoupment, reserve, defense, chargeback, credit
or allowance (but ineligibility under this clause (e) shall be limited to the
amount thereof); (f) an Insolvency Proceeding has been commenced by or against
the Account Debtor; or the Account Debtor has failed, has suspended or ceased
doing business, is liquidating, dissolving or winding up its affairs, is not
Solvent, or is subject to any country sanctions program or specially designated
nationals list maintained by the Office of Foreign Assets Control of the U.S.
Treasury Department; or the Borrower is not able to bring suit or enforce
remedies against the Account Debtor through judicial process; (g) the Account
Debtor is organized or has its principal offices or assets outside the United
States; (h) it is owing by a Governmental Authority; (i) it is not subject to a
duly perfected, first priority Lien in favor of Agent, or is subject to any
other Lien, other than a Permitted Lien that is subordinate in priority to the
Lien in favor of the Agent; (j) the goods giving rise to it have not been
delivered to the Account Debtor, the services giving rise to it have not been
accepted by the Account Debtor, or it otherwise does not represent a final sale;
(k) it is evidenced by Chattel Paper or an Instrument of any kind that has not
been delivered to Agent, or has been reduced to judgment; (l) its payment has
been extended or the Account Debtor has made a partial payment; (m) it arises
from a sale to an Affiliate, from a sale on a cash-on-delivery, bill-and-hold,
sale or return, sale on approval, consignment, or other repurchase or return
basis, or from a sale for personal, family or household purposes; (n) it
represents a progress billing or retainage, or relates to services for which a
performance, surety or completion bond or similar assurance has been issued;
(o) it includes a billing for interest, fees or late charges, but ineligibility
shall be limited to the extent thereof; (p) it is a contra account; (q) it is a
royalty arising from a lease or license allowing the extraction of the
Aggregates from the property of a Borrower; (r) it relates to the sale of
Aggregates at the minehead or other site of extraction, unless an appropriate
UCC-1 financing statement or Mortgage in favor of the Agent complying with
Section 9-502 of the UCC as to as-extracted collateral shall have been filed in
the relevant real property records; or (s) as of any date of determination, the
aggregate amount of all Eligible Accounts other than Accounts approved by the
Agent which are unpaid for more than 60, but less than 90, days after the
original due date, or more than 90, but less than 120, days after the original
invoice date, exceeds $4,000,000, to the extent of such excess.  In calculating
delinquent portions of Accounts under clauses (a) and (b), credit balances owing
to an Account Debtor more than 120 days old will be netted against such
Accounts.
 
 
-10-

--------------------------------------------------------------------------------

 
Eligible Assignee:  a Person that is (a) a Lender, an Affiliate of a Lender or
an Approved Fund; (b) any other financial institution approved by Borrower Agent
(which approval shall not be unreasonably withheld or delayed, and shall be
deemed given if no objection is made within five Business Days after notice of
the proposed assignment) and Agent, which extends revolving credit facilities of
this type in its Ordinary Course of Business; and (c) during any Event of
Default, any Person acceptable to Agent in its Permitted Discretion.
 
Eligible Inventory:  Inventory owned by a Borrower that Agent, in its Permitted
Discretion, deems to be Eligible Inventory.  Without limiting the foregoing, no
Inventory shall be Eligible Inventory unless it (a) is finished goods or raw
materials, and not work-in-process, packaging or shipping materials, labels,
samples, display items, bags, replacement parts or manufacturing supplies;
(b) is not held on consignment, nor subject to any deposit or down payment;
(c) is in new and saleable condition and is not damaged, defective, shopworn or
otherwise unfit for sale; (d) is not slow-moving, perishable, obsolete or
unmerchantable, and does not constitute returned or repossessed goods; (e) meets
all material standards imposed by any Governmental Authority that has
jurisdiction over such Inventory, and does not constitute hazardous materials
under any relevant Environmental Law; (f) conforms with the covenants and
representations herein; (g) is subject to Agent’s duly perfected, first priority
Lien, and no other Lien, other than a Permitted Lien that is subordinate in
priority to the Lien in favor of Agent; (h) is within the continental United
States, is not in transit except between locations of Borrowers, and is not
consigned to any Person; (i) is not subject to any warehouse receipt or
negotiable Document; (j) is not subject to any License or other arrangement that
restricts such Borrower’s or Agent’s right to dispose of such Inventory, unless
Agent has received an appropriate Lien Waiver; (k) commencing 45 days after the
Closing Date (or such longer period as may be established by the Agent in its
Permitted Discretion), is not located on leased premises, unless the lessor has
delivered a Lien Waiver or an appropriate Rent and Charges Reserve has been
established therefor; (l) is not in the possession of a warehouseman, processor,
repairman, mechanic, shipper, freight forwarder or other Person, unless such
Person has delivered a Lien Waiver or an appropriate Rent and Charges Reserve
has been established therefor; (m) is not fuel or gasoline; (n) is not goods
which constitute forms or casting patterns used in the production of pre-cast
Inventory; (o) is not goods which constitute personal computers (and equipment
and supplies related thereto); (p) is not spare parts used in the maintenance of
Trucks, (q) is not custom Inventory manufactured for a specific project; and
(r) is not Aggregates located at the site of extraction unless an appropriate
UCC-1 financing statement or Mortgage in favor of Agent complying with
Section 9-502 of the UCC as to as-extracted collateral shall have been properly
filed in the relevant real property records.
 
 
-11-

--------------------------------------------------------------------------------

 
Eligible Trucks: the Trucks of each Borrower (a) that are owned solely by such
Borrower, (b) with respect to which the Agent has a valid, perfected and
enforceable first-priority Lien, subject only to the Permitted Lien of the
Convertible Notes Agent (the priority of which shall be as provided in the
Intercreditor Agreement) and other Permitted Liens that are subordinate in
priority to the Agent’s Lien; provided, however, (i) until 90 days after the
Closing Date (or such later date as Agent may establish in its Permitted
Discretion), as to the perfection and priority of the Lien on any Trucks owned
by a Borrower on the Closing Date, the requirements of this clause (b) shall be
deemed satisfied if such Truck is evidenced by a certificate of title in the
name of such Borrower (or its predecessor in interest), and such certificate of
title is in the possession of the Agent or any agent or bailee acting for Agent
or the applicable Governmental Authority for lien recordation purposes, along
with such duly executed powers of attorney as the Agent deems necessary in its
Permitted Discretion to remove the Lien of any other Person (except for a
second-priority Lien of the Convertible Notes Agent) therefrom and to have the
Agent’s Lien noted thereon by the applicable Governmental Authority and
(ii) until 90 days after the acquisition date of any Truck, as to the perfection
and priority of the Lien on any such Truck, the requirements of this clause (b)
shall be deemed satisfied if the ownership of such Truck is evidenced by an
application for a certificate of title filed with the applicable Governmental
Authority, a copy of which has been delivered to Agent, along with a receipt
therefor issued by such Governmental Authority, (c) with respect to which no
covenant, representation or warranty contained in any Loan Document relating to
such Truck has been breached, (d) that are not, in the Agent’s Permitted
Discretion, obsolete, unmerchantable, defective or otherwise unusable and are in
good working order, condition and repair (ordinary wear and tear excepted),
(e) that are evidenced by a certificate of title issued by the appropriate
Governmental Authority of the state in which such Truck is registered in the
name of such Borrower and which certificate of title is in the possession of the
Agent or any agent or bailee acting for the Agent or the applicable Governmental
Authority for lien recordation purposes; provided, however, the requirements of
this clause (e) shall be deemed satisfied for a period of 90 days from the
acquisition date of any Truck if ownership of such Truck is evidenced by an
application for a certificate of title in respect of such Truck filed with the
applicable Governmental Authority, a copy of which has been delivered to Agent,
along with a receipt therefor issued by such Governmental Authority, (f) are
properly registered in the name of such Borrower (or its predecessor in
interest) in one of the states of the United States and all registration fees
then due for such Truck have been paid, (g) that are currently licensed for
commercial use in the United States and are in compliance with all applicable
motor vehicle laws, (h) that are insured by such Borrower pursuant to the terms
of this Agreement, and (i) that the Agent deems to be Eligible Trucks in its
Permitted Discretion.  Trucks which would otherwise be eligible pursuant to the
foregoing criteria but which were not owned by a Borrower on the date of the
most recent Appraisal delivered to the Agent shall only become “Eligible Trucks”
on the last day of any fiscal month during which (or after) such Truck is (or
was) acquired by such Borrower.  Notwithstanding anything to the contrary
herein, the aggregate Value of Trucks deemed eligible pursuant to application of
clause (b)(ii) or the proviso contained in clause (e) of the definition of
Eligible Trucks, shall at no time exceed $1,000,000 and no Trucks shall be
deemed eligible pursuant to clause (b)(ii) or the proviso contained
in  clause (e) of the definition of “Eligible Trucks” during the continuance of
an Event of Default.
 
 
-12-

--------------------------------------------------------------------------------

 
Enforcement Action:  any action to enforce any Obligations (other than Secured
Bank Product Obligations) or Loan Documents or to exercise any rights or
remedies relating to any Collateral (whether by judicial action, self-help,
notification of Account Debtors, exercise of setoff or recoupment, exercise of
any right to act in an Obligor’s Insolvency Proceeding or to credit bid
Obligations, or otherwise).
 
Environmental Agreement:  each agreement of Borrowers with respect to any Real
Estate subject to a Mortgage, pursuant to which Borrowers agree to indemnify and
hold harmless Agent and Lenders from liability under any Environmental Laws.
 
Environmental Laws:  all Applicable Laws (including all programs, permits and
guidance promulgated by regulatory agencies), relating to public health (but
excluding occupational safety and health, to the extent regulated by OSHA) or
the protection or pollution of the environment, including CERCLA, RCRA and CWA.
 
Environmental Notice:  a written notice from any Governmental Authority or other
Person of any alleged noncompliance with, investigation of an alleged violation
of, litigation relating to, or potential fine or liability in the amount of
$100,000 or more under any Environmental Law, or with respect to any
Environmental Release, environmental pollution or hazardous materials, including
any complaint, summons, citation, order, claim, demand or request for
correction, remediation or otherwise.
 
Environmental Release:  a release as defined in CERCLA or under any other
Environmental Law.
 
Equity Interest:  the interest of any (a) shareholder in a corporation;
(b) partner in a partnership (whether general, limited, limited liability or
joint venture); (c) member in a limited liability company; or (d) other Person
having any other form of equity security or ownership interest.
 
ERISA:  the Employee Retirement Income Security Act of 1974, as amended.
 
ERISA Affiliate:  any trade or business (whether or not incorporated) that,
together with an Obligor, is treated as a single employer under Section 414(b)
or (c) of the Code (and Sections 414(m) and (o) of the Code for purposes of
provisions relating to Section 412 of the Code).
 
ERISA Event:  (a) a Reportable Event with respect to a Pension Plan or
Multiemployer Plan; (b) a withdrawal by any Obligor or ERISA Affiliate from a
Pension Plan subject to Section 4063 of ERISA during a plan year in which it was
a substantial employer (as defined in Section 4001(a)(2) of ERISA) or a
cessation of operations that is treated as such a withdrawal under Section
4062(e) of ERISA; (c) a complete or partial withdrawal by any Obligor or ERISA
Affiliate from a Multiemployer Plan or notification that a Multiemployer Plan is
in reorganization; (d) the filing of a notice of intent to terminate, the
treatment of a Plan amendment as a termination under Section 4041 or 4041A of
ERISA, or the commencement of proceedings by the PBGC to terminate a Pension
Plan or Multiemployer Plan; (e) the determination that any Pension Plan or
Multiemployer Plan is considered an at risk plan or a plan in critical or
endangered status under the Code, ERISA or the Pension Protection Act of 2006;
(f) an event or condition which constitutes grounds under Section 4042 of ERISA
for the termination of, or the appointment of a trustee to administer, any
Pension Plan or Multiemployer Plan; or (g) the imposition of any liability under
Title IV of ERISA, other than for PBGC premiums due but not delinquent under
Section 4007 of ERISA, upon any Obligor or ERISA Affiliate.
 
 
-13-

--------------------------------------------------------------------------------

 
Event of Default:  as defined in Section 11.
 
Excluded Deposit Account: as defined in Section 8.5.
 
Excluded Property:  collectively, (i) any property to the extent that such grant
of a security interest is prohibited by Applicable Law, requires a consent not
obtained of any Governmental Authority (other than to the extent affecting
Trucks) pursuant to such Applicable Law or is prohibited by, or constitutes a
breach or default under or results in the termination of or gives rise to a
right on the part of the parties thereto other than US Concrete and its
Subsidiaries to terminate (or materially modify) or requires any consent not
obtained under, any contract, license, agreement, instrument or other document
evidencing or giving rise to such property or, in the case of any Investment
Property, pledged stock or pledged note or any applicable shareholder or similar
agreement, except to the extent that such Applicable Law or the term in such
contract, license, agreement, instrument or other document or shareholder or
similar agreement providing for such prohibition, breach, default or right of
termination or modification or requiring such consent is ineffective under the
UCC or other Applicable Law; provided that from and after the Closing Date, the
Obligors shall not knowingly permit to become effective in any document
creating, governing, or providing for any contract, license, agreement,
instrument or other document a provision which would prohibit the creation of a
Lien on such license, agreement, instrument, or other document in favor of Agent
with the intention of circumventing the Lien created by this Agreement, (ii)
Property owned by any Obligor that is subject to a purchase money Lien or a
Capital Lease permitted pursuant to Section 10.2.2, but only for so long as the
contract or other agreement in which such Lien is granted (or in the
documentation providing for such Capital Lease) prohibits or requires the
consent of any Person other than the Obligors and their Affiliates as a
condition to the creation of any other Lien on such Property and only to the
extent such prohibition or requirement is not rendered unenforceable or
otherwise deemed ineffective by the UCC or any other Applicable Law, (iii) any
trademark application filed on an "intent-to-use" basis, prior to the filing and
acceptance of a “Statement of Use” pursuant to Section 1(d) of the Lanham Act or
an “Amendment to Allege Use” pursuant to Section 1(c) of the Lanham Act with
respect thereto, provided that any such trademark application shall
automatically be included in the Collateral upon the filing of acceptable
evidence of use of such trademark, (iv) the voting stock of any Foreign
Subsidiary in excess of 65% of the outstanding voting stock of such Foreign
Subsidiary, (v) any assets other than Trucks the perfection of which would
require notation of a lien on a certificate of title, (vi) any Real Estate owned
or leased by an Obligor (other than that constituting As-Extracted Collateral
and Real Estate with a net book value in excess of $700,000) and (vii) any
Equity Interests which would require separate financial statements for a
Subsidiary of US Concrete to be filed with the United States Securities and
Exchange Commission (or any successor federal agency) pursuant to Rule 3-16 of
Regulation S-X (or any successor law or regulation), as in effect from time to
time; provided, however, “Excluded Property” shall (a) not include any proceeds,
substitutions or replacements of Excluded Property (unless such proceeds,
substitutions or replacements would constitute Excluded Property) and (b) with
respect to the exclusions set forth in clause (i) above, not be construed to
limit, impair or otherwise affect the Agent’s continuing security interests in
any Obligor’s rights to or interests of any Obligor in (x) monies due or to
become due under any such contract, license, agreement, instrument or other
document (to the extent not prohibited by such contract, license, agreement,
instrument or other document and applicable law), or (y) any proceeds from the
sale, license, lease or other disposition of any such contract, license,
agreement, instrument or other document.
 
 
-14-

--------------------------------------------------------------------------------

 
Excluded Tax:  with respect to Agent, any Lender, Issuing Bank or any other
recipient of a payment to be made by or on account of any Obligation, (a) taxes
imposed on or measured by its income, receipts or capital (however denominated),
and franchise taxes imposed on it (in lieu of such taxes), by the jurisdiction
(or any political subdivision thereof) under the laws of which such recipient is
organized or in which its principal office is located or, in the case of any
Lender, in which its applicable Lending Office is located; (b) any branch
profits taxes imposed by the United States or any similar tax imposed by any
other jurisdiction in which Borrower Agent is located; (c) any backup
withholding tax required by the Code to be withheld from amounts payable to a
Lender that has failed to comply with Section 5.9; (d) in the case of a Foreign
Lender, any United States withholding tax that is (i) required pursuant to laws
in force at the time such Lender becomes a Lender (or designates a new Lending
Office) hereunder, or (ii) attributable to such Lender’s failure or inability
(other than as a result of a Change in Law) to comply with Section 5.9, except
to the extent that such Foreign Lender (or its assignor, if any) was entitled,
at the time of designation of a new Lending Office (or assignment), to receive
additional amounts from Borrowers with respect to such withholding tax; and
(e) taxes imposed on it by reason of Section 1471 or 1472 of the Code.
 
Excluded Truck: as defined in Section 10.1.11.
 
Existing Debt:  that certain Secured Promissory Note, dated October 1, 2010, in
the initial aggregate principal amount of $2,100,000.00 made by Ingram in favor
of Sweetwater Ready Mix Concrete Co. due October 1, 2015.
 
Extraordinary Expenses:  all costs, expenses or advances that Agent may incur
during a Default or Event of Default, or during the pendency of an Insolvency
Proceeding of an Obligor, including those relating to (a) any audit, inspection,
repossession, storage, repair, appraisal, insurance, manufacture, preparation or
advertising for sale, sale, collection, or other preservation of or realization
upon any Collateral; (b) any action, arbitration or other proceeding (whether
instituted by or against Agent, any Lender, any Obligor, any representative of
creditors of an Obligor or any other Person) in any way relating to any
Collateral (including the validity, perfection, priority or avoidability of
Agent’s Liens with respect to any Collateral), Loan Documents, Letters of Credit
or Obligations, including any lender liability or other Claims; (c) the
exercise, protection or enforcement of any rights or remedies of Agent in, or
the monitoring of, any Insolvency Proceeding; (d) settlement or satisfaction of
any taxes, charges or Liens with respect to any Collateral; (e) any Enforcement
Action; (f) negotiation and documentation of any modification, waiver, workout,
restructuring or forbearance with respect to any Loan Documents or Obligations;
and (g) Protective Advances.  Such costs, expenses and advances include transfer
fees, Other Taxes, storage fees, insurance costs, permit fees, utility
reservation and standby fees, reasonable legal fees, appraisal fees, brokers’
fees and commissions, auctioneers’ fees and commissions, accountants’ fees,
environmental study fees, wages and salaries paid to employees of any Obligor or
independent contractors in liquidating any Collateral, and travel expenses.
 
 
-15-

--------------------------------------------------------------------------------

 
FCCR Trigger Period:  the period (a) commencing on the earlier of the day that
an Event of Default occurs, or the day Availability is less than the greater of
(i) $16,000,000 or (ii) the Truck Formula Amount as of the last day of the most
recent Fiscal Quarter and (b) continuing until, the first date on which, during
the preceding thirty (30) consecutive days, no Event of Default has existed and
Availability has been greater than the greater of (i) $16,000,000 or (ii) the
Truck Formula Amount as of the last day of the most recent Fiscal Quarter.
 
Federal Funds Rate:  (a) the weighted average of interest rates on overnight
federal funds transactions with members of the Federal Reserve System arranged
by federal funds brokers on the applicable Business Day (or on the preceding
Business Day, if the applicable day is not a Business Day), as published by the
Federal Reserve Bank of New York on the next Business Day; or (b) if no such
rate is published on the next Business Day, the average rate (rounded, if
necessary, to the nearest 1/100th of 1%) charged to Bank of America on the
applicable day on such transactions, as determined by Agent.
 
Fiscal Quarter:  each period of three months, commencing on the first day of a
Fiscal Year.
 
Fiscal Year:  the fiscal year of US Concrete and Subsidiaries for accounting and
tax purposes, ending on December 31 of each year.
 
Fixed Charge Coverage Ratio:  the ratio, determined on a consolidated basis for
US Concrete and Subsidiaries for the most recently ended trailing twelve month
period, of (a) EBITDA minus Capital Expenditures (except those financed with
Borrowed Money other than Revolver Loans) to (b) Fixed Charges.
 
Fixed Charges:  the sum of cash interest expense, cash principal payments made
on Borrowed Money (other than the Revolver Loans and Debt refinanced with
Refinancing Debt), cash Distributions made, and cash federal income taxes paid
net of any refunds (but in each case excluding amounts taken into account in
determining EBITDA other than those specifically included by this definition).
 
FLSA:  the Fair Labor Standards Act of 1938, as amended.
 
Foreign Lender:  any Lender that is organized under the laws of a jurisdiction
other than the laws of the United States, or any state or district thereof.
 
Foreign Plan:  any employee benefit plan (as defined in Section 3(3) of ERISA,
whether or not subject to ERISA) or arrangement (a) maintained or contributed to
by any Obligor or Subsidiary that is not subject to the laws of the United
States; or (b) mandated by a government other than the United States for
employees of any Obligor or Subsidiary.
 
Foreign Subsidiary:  a Subsidiary that is a “controlled foreign corporation”
under Section 957 of the Code, such that a guaranty by such Subsidiary of the
Obligations or a Lien on the assets of such Subsidiary to secure the Obligations
would result in material tax liability to Borrowers.
 
 
-16-

--------------------------------------------------------------------------------

 
Fronting Exposure:  a Defaulting Lender’s Pro Rata share of LC Obligations or
Swingline Loans, as applicable, except to the extent allocated to other Lenders
under Section 4.2.
 
Full Payment:  with respect to any Obligations, (a) the full and indefeasible
cash payment thereof, including any interest, fees and other charges accruing
during an Insolvency Proceeding (whether or not allowed in the proceeding); and
(b) if such Obligations are LC Obligations or inchoate or contingent in nature,
Cash Collateralization thereof (or delivery of a standby letter of credit
acceptable to Agent in its Permitted Discretion, in the amount of required Cash
Collateral).  No Loans shall be deemed to have been paid in full until all
Commitments related to such Loans have expired or been terminated.
 
GAAP:  generally accepted accounting principles in effect in the United States
from time to time.
 
Governmental Approvals:  all authorizations, consents, approvals, licenses and
exemptions of, registrations and filings with, and required reports to, all
Governmental Authorities.
 
Governmental Authority:  any federal, state, local, foreign or other agency,
authority, body, commission, court, instrumentality, political subdivision, or
other entity or officer exercising executive, legislative, judicial, regulatory
or administrative functions for any governmental, judicial, investigative,
regulatory or self-regulatory authority.
 
Guarantor Payment:  as defined in Section 5.10.3(b).
 
Guarantors:  Alberta Investments, Inc., a Texas corporation, American Concrete
Products, Inc., a California corporation, Atlas Redi-Mix, LLC, a Texas limited
liability company, Beall Concrete Enterprises, LLC, a Texas limited liability
company, Beall Industries, Inc., a Texas corporation, Beall Investment
Corporation, Inc., a Delaware corporation, Beall Management, Inc., a Texas
corporation, Concrete Acquisition IV, LLC, a Delaware limited liability company,
Concrete Acquisition V, LLC, a Delaware limited liability company, Concrete
Acquisition VI, LLC, a Delaware limited liability company, Concrete XXXIV
Acquisition, Inc., a Delaware corporation, Concrete XXXV Acquisition, Inc., a
Delaware corporation, Concrete XXXVI Acquisition, Inc., a Delaware corporation,
Hamburg Quarry Limited Liability Company, a New Jersey limited liability
company, Master Mix Concrete, LLC, a New Jersey limited liability company, MG,
LLC, a Maryland limited liability company, NYC Concrete Materials, LLC, a
Delaware limited liability company, Redi-Mix Concrete, L.P., a Texas limited
partnership, Redi-Mix, GP, LLC, a Texas limited liability company, Sierra
Precast, Inc., a California corporation, Titan Concrete Industries, Inc., a
Delaware corporation, USC Atlantic, Inc., a Delaware corporation, USC Management
Co., LLC, a Delaware limited liability company, USC Payroll, Inc., a Delaware
corporation, U.S. Concrete Texas Holdings, Inc., a Delaware corporation, and
each other Person who guarantees payment or performance of any Obligations.
 
Guaranty:  the guaranty provided by each Guarantor hereunder, and each other
guaranty agreement executed by a Guarantor in favor of Agent.
 
Guaranteed Obligations: as defined in Section 14.1.
 
 
-17-

--------------------------------------------------------------------------------

 
Hedging Agreement:  any “swap agreement” as defined in Section 101(53B)(A) of
the Bankruptcy Code.  For the avoidance of doubt, no Convertible Notes Document
shall constitute a Hedging Agreement for purposes hereof.
 
Indemnified Taxes:  Taxes other than Excluded Taxes.
 
Indemnitees:  Agent Indemnitees, Lender Indemnitees, Issuing Bank Indemnitees
and Bank of America Indemnitees.
 
Insolvency Proceeding:  any case or proceeding commenced by or against a Person
under any state, federal or foreign law for, or any agreement of such Person to,
(a) the entry of an order for relief under the Bankruptcy Code, or any other
insolvency, debtor relief or debt adjustment law; (b) the appointment of a
receiver, trustee, liquidator, administrator, conservator or other custodian for
such Person or any part of its Property; or (c) an assignment or trust mortgage
for the benefit of creditors.
 
Intellectual Property:  all intellectual and similar Property of a Person,
including inventions, designs, patents, copyrights, trademarks, service marks,
trade names, trade secrets, confidential or proprietary information, customer
lists, know-how, software and databases; all embodiments or fixations thereof
and all related documentation, applications, registrations and franchises; all
licenses or other rights to use any of the foregoing; and all books and records
relating to the foregoing.
 
Intellectual Property Claim:  any claim or assertion (whether in writing, by
suit or otherwise) that an Obligor’s or Subsidiary’s ownership, use, marketing,
sale or distribution of any Inventory, Equipment, Intellectual Property or other
Property violates another Person’s Intellectual Property.
 
Intercreditor Agreement: means that certain Intercreditor Agreement dated as of
August 31, 2010 by and among the Agent, the Convertible Notes Agent and the
Obligors party thereto, as the same may be amended, replaced, renewed,
supplemented or otherwise modified from time to time.
 
Interest Period:  as defined in Section 3.1.3.
 
Inventory:  as defined in the UCC, including all goods intended for sale, lease,
display or demonstration; all work in process; and all raw materials, and other
materials and supplies of any kind that are or could be used in connection with
the manufacture, printing, packing, shipping, advertising, sale, lease or
furnishing of such goods, or otherwise used or consumed in a Borrower’s business
(but excluding Equipment).
 
Inventory Formula Amount:  the lesser of (i) 55% of the Value of Eligible
Inventory, or (ii) 85% of the product of (A) NOLV Percentage multiplied by
(B) Value of Eligible Inventory.
 
Inventory Reserve:  reserves established by Agent from time to time in its
Permitted Discretion to reflect factors that may negatively impact the Value of
Inventory, including change in salability, obsolescence, seasonality, theft,
shrinkage, imbalance, change in composition or mix, markdowns and vendor
chargebacks (but no Inventory Reserve shall be established with respect to the
NOLV Percentage of the Value of Eligible Inventory based on factors taken into
account in determining the Net Orderly Liquidation Value of such Inventory).
 
 
-18-

--------------------------------------------------------------------------------

 
Investment:  an Acquisition; an acquisition of record or beneficial ownership of
any Equity Interests of a Person; or an advance or capital contribution to or
other investment in a Person.
 
IP Assignment:  a collateral assignment or security agreement pursuant to which
an Obligor assigns or grants a security interest in its interests in patents,
trademarks or other intellectual property to Agent, as security for the
Obligations.
 
IRS:  the United States Internal Revenue Service.
 
Issuing Bank:  Bank of America or any Affiliate of Bank of America, or any
replacement issuer appointed pursuant to Section 2.2.4.
 
Issuing Bank Indemnitees:  Issuing Bank and its officers, directors, employees,
Affiliates, agents and attorneys.
 
July 18, 2012 Inventory Appraisal:  that certain appraisal of the Inventory of
US Concrete, by Hilco Appraisal Services, LLC, with a report date of July 18,
2012.
 
June 8, 2012 Equipment Appraisal:  that certain appraisal of the Equipment of
US Concrete, by Hilco Appraisal Services, LLC, with a report date of June 8,
2012.
 
LC Application:  an application by Borrower Agent to Issuing Bank for issuance
of a Letter of Credit, in form and substance satisfactory to Issuing Bank.
 
LC Conditions:  the following conditions necessary for issuance of a Letter of
Credit: (a) each of the conditions set forth in Section 6; (b) after giving
effect to such issuance, total LC Obligations do not exceed the Letter of Credit
Subline, no Overadvance exists and, if no Revolver Loans are outstanding, the LC
Obligations do not exceed the Borrowing Base (without giving effect to the LC
Reserve for purposes of this calculation); (c) the expiration date of such
Letter of Credit is (i) no more than 365 days from issuance, in the case of
standby Letters of Credit, and (ii) no more than 120 days from issuance, in the
case of documentary Letters of Credit; (d) the Letter of Credit and payments
thereunder are denominated in Dollars; and (e) the purpose and form of the
proposed Letter of Credit is satisfactory to Agent and Issuing Bank in their
discretion.
 
LC Documents:  all documents, instruments and agreements (including LC Requests
and LC Applications) delivered by Borrowers or any other Person to Issuing Bank
or Agent in connection with any Letter of Credit.
 
LC Obligations:  the sum (without duplication) of (a) all amounts owing by
Borrowers for any drawings under Letters of Credit; and (b) the stated amount of
all outstanding Letters of Credit.
 
LC Request:  a request for issuance of a Letter of Credit, to be provided by
Borrower Agent to Issuing Bank, in form satisfactory to Agent and Issuing Bank.
 
LC Reserve:  the aggregate of all LC Obligations, other than those that have
been Cash Collateralized by Borrowers.
 
 
-19-

--------------------------------------------------------------------------------

 
Lender Indemnitees:  Lenders and their officers, directors, employees,
Affiliates, agents and attorneys.
 
Lenders:  as defined in the preamble to this Agreement, including Agent in its
capacity as a provider of Swingline Loans and any other Person who hereafter
becomes a “Lender” pursuant to an Assignment and Acceptance.
 
Lending Office:  the office designated as such by the applicable Lender at the
time it becomes party to this Agreement or thereafter by notice to Agent and
Borrower Agent.
 
Letter of Credit:  any standby or documentary letter of credit issued by Issuing
Bank for the account of a Borrower, or any indemnity, guarantee, exposure
transmittal memorandum or similar form of credit support issued by Agent or
Issuing Bank for the benefit of a Borrower.
 
Letter of Credit Subline:  $30,000,000.
 
LIBOR:  for any Interest Period for a LIBOR Loan, the per annum rate of interest
(rounded, if necessary, to the nearest 1/100th of 1%) determined by Agent at
approximately 11:00 a.m. (London time) two Business Days prior to commencement
of such Interest Period, for a term comparable to such Interest Period, equal to
(a) the British Bankers Association LIBOR Rate (“BBA LIBOR”), as published by
Reuters (or other commercially available source designated by Agent); or (b) if
BBA LIBOR is unavailable for any reason, the interest rate at which Dollar
deposits in the approximate amount of the LIBOR Loan would be offered by Agent’s
London branch to major banks in the London interbank Eurodollar market.  If the
Board of Governors imposes a Reserve Percentage with respect to LIBOR deposits,
then LIBOR shall be the foregoing rate, divided by 1 minus the Reserve
Percentage.
 
LIBOR Loan:  each set of LIBOR Revolver Loans having a common length and
commencement of Interest Period.
 
LIBOR Revolver Loan:  a Revolver Loan that bears interest based on LIBOR.
 
License:  any license or agreement under which an Obligor is authorized to use
Intellectual Property in connection with any manufacture, marketing,
distribution or disposition of Collateral, any use of Property or any other
conduct of its business.
 
Licensor:  any Person from whom an Obligor obtains the right to use any
Intellectual Property.
 
Lien:  any Person’s interest in Property securing an obligation owed to, or a
claim by, such Person, including any lien, security interest, pledge,
hypothecation, trust, reservation, encroachment, easement, right-of-way,
covenant, condition, restriction, leases, or other title exception or
encumbrance.
 
Lien Waiver:  an agreement, in form and substance satisfactory to Agent, by
which (a) for any material Collateral located on leased premises, the lessor
waives or subordinates any Lien it may have on the Collateral, and agrees to
permit Agent to enter upon the premises and remove the Collateral or to use the
premises to store or dispose of the Collateral; (b) for any Collateral held by a
warehouseman, processor, shipper, customs broker or freight forwarder, such
Person waives or subordinates any Lien it may have on the Collateral, agrees to
hold any Documents in its possession relating to the Collateral as agent for
Agent, and agrees to deliver the Collateral to Agent upon request; (c) for any
Collateral held by a repairman, mechanic or bailee, such Person acknowledges
Agent’s Lien, waives or subordinates any Lien it may have on the Collateral, and
agrees to deliver the Collateral to Agent upon request; and (d) for any
Collateral subject to a Licensor’s Intellectual Property rights, the Licensor
grants to Agent the right, vis-à-vis such Licensor, to enforce Agent’s Liens
with respect to the Collateral, including the right to dispose of it with the
benefit of the Intellectual Property, whether or not a default exists under any
applicable License.
 
 
-20-

--------------------------------------------------------------------------------

 
Loan:  a Revolver Loan.
 
Loan Documents:  this Agreement, Other Agreements and Security Documents.
 
Loan Year:  each 12 month period commencing on the Closing Date and on each
anniversary of the Closing Date.
 
Margin Stock:  as defined in Regulation U of the Board of Governors.
 
Material Adverse Effect:  the effect of any event or circumstance that, taken in
conjunction with other events or circumstances, (a) has a material adverse
effect on the business, operations, Properties, or condition (financial or
otherwise) of any Obligor, on the value of any material Collateral, on the
enforceability of any Loan Documents, or on the validity or priority of Agent’s
Liens on any material portion of the Collateral; (b) creates a material
impairment on the ability of an Obligor to perform its obligations under the
Loan Documents, including repayment of any Obligations; or (c) has a material
adverse effect on the ability of Agent or any Lender to enforce or collect the
Obligations or to realize upon any material portion of the Collateral.
 
Material Contract:  any agreement or arrangement to which an Obligor or
Subsidiary is party (other than the Loan Documents) (a) for which breach,
termination, nonperformance or failure to renew could reasonably be expected to
have a Material Adverse Effect; (b) that relates to the Convertible Notes; (c)
that relates to Subordinated Debt; or (d) that relates to Debt in an aggregate
amount of $5,000,000 or more.
 
Moody’s:  Moody’s Investors Service, Inc., and its successors.
 
Mortgage:  a mortgage, deed of trust or deed to secure debt in which an Obligor
grants a Lien on its Real Estate to Agent, as security for the Obligations.
 
Multiemployer Plan:  any employee benefit plan of the type described in Section
4001(a)(3) of ERISA, to which any Obligor, Subsidiary or ERISA Affiliate makes
or is obligated to make contributions, or during the preceding five plan years,
has made or been obligated to make contributions with respect to which an
Obligor or Subsidiary could incur liability.
 
Net Income: for any period the consolidated net income (or loss) of US Concrete
and its Subsidiaries determined on a consolidated basis in accordance with GAAP;
provided that there shall be excluded (a) the income (or deficit) of any Person
accrued prior to the date it becomes a Subsidiary or is merged into or
consolidated with US Concrete or any of its Subsidiaries, (b) the income (or
deficit) of any Person (other than a Subsidiary) in which US Concrete or any of
its Subsidiaries has an ownership interest, except to the extent that any such
income is actually received by US Concrete or such Subsidiary in the form of
dividends or similar distributions and (c) the undistributed earnings of any
Subsidiary to the extent that the declaration or payment of dividends or similar
distributions by such Subsidiary is not at the time permitted by the terms of
any contractual obligation (other than under any Loan Document) or Applicable
Law applicable to such Subsidiary.
 
 
-21-

--------------------------------------------------------------------------------

 
Net Orderly Liquidation Value: the net orderly liquidation value of Trucks or
Inventory, as the case may be, expected to be realized at an orderly, negotiated
sale held within a reasonable period of time, net of all liquidation expenses,
as determined from the most recent Appraisal of Borrowers’ Inventory or Trucks,
as applicable, performed by an appraiser and on terms satisfactory to Agent in
its Permitted Discretion.
 
Net Proceeds:  with respect to an Asset Disposition, proceeds (including, when
received, any deferred or escrowed payments) received by an Obligor or a
Subsidiary in cash from such disposition, net of (a) reasonable and customary
costs and expenses actually incurred in connection therewith, including legal
fees and sales commissions; (b) amounts applied to repayment of Debt secured by
a Permitted Lien (other than a Lien contractually subordinated to Agent’s Lien)
on Collateral sold (or applied to fund a mandatory cash collateral or escrow
account in respect of such Debt to the extent such repayment or cash collateral
or escrow account funding is required in connection with such sale);
(c) transfer or similar taxes; and (d)  reserves for indemnities, taxes and
purchase price adjustments, until such reserves are no longer needed.
 
NOLV Percentage:  (i) the Net Orderly Liquidation Value of Trucks or Inventory,
as the case may be, divided by (ii) the Value of Trucks or Inventory, as
applicable, expressed as a percentage, as determined from the most recent
Appraisal of Borrower’s Inventory or Trucks, as applicable.
 
Notice of Borrowing:  a Notice of Borrowing to be provided by Borrower Agent to
request a Borrowing of Revolver Loans, in form satisfactory to Agent.
 
Notice of Conversion/Continuation:  a Notice of Conversion/Continuation to be
provided by Borrower Agent to request a conversion or continuation of any Loans
as LIBOR Loans, in form satisfactory to Agent.
 
Obligations:  all (a) principal of and premium, if any, on the Loans, (b) LC
Obligations and other obligations of Obligors with respect to Letters of Credit,
(c) interest, expenses, fees, indemnification obligations, Extraordinary
Expenses and other amounts payable by Obligors under Loan Documents, (d) Secured
Bank Product Obligations, and (e) other Debts, obligations and liabilities of
any kind owing by Obligors pursuant to the Loan Documents, whether now existing
or hereafter arising, whether evidenced by a note or other writing, whether
allowed in any Insolvency Proceeding, whether arising from an extension of
credit, issuance of a letter of credit, acceptance, loan, guaranty,
indemnification or otherwise, and whether direct or indirect, absolute or
contingent, due or to become due, primary or secondary, or joint or several.
 
Obligor:  each Borrower, Guarantor, or other Person that is liable for payment
of any Obligations or that has granted a Lien in favor of Agent on its assets to
secure any Obligations.
 
Ordinary Course of Business:  the ordinary course of business of any Obligor or
Subsidiary, consistent with past practices or modifications to such practices
consistent with the practices of similarly situated Persons in the same industry
of established reputation, and undertaken in good faith.
 
 
-22-

--------------------------------------------------------------------------------

 
Organic Documents:  with respect to any Person, its charter, certificate or
articles of incorporation, bylaws, articles of organization, limited liability
agreement, operating agreement, members agreement, shareholders agreement,
partnership agreement, certificate of partnership, certificate of formation,
voting trust agreement, or similar agreement or instrument governing the
formation or operation of such Person.
 
OSHA:  the Occupational Safety and Hazard Act of 1970.
 
Other Agreement:  each LC Document, fee letter, Lien Waiver, Intercreditor
Agreement, Real Estate Related Document, Borrowing Base Certificate, Compliance
Certificate, Borrower Materials, or other note, document, instrument or
agreement (other than this Agreement or a Security Document) now or hereafter
delivered by an Obligor or other Person to Agent or a Lender in connection with
any transactions relating hereto.
 
Other Taxes:  all present or future stamp or documentary taxes or any other
excise or property taxes, charges or similar levies arising from any payment
made under any Loan Document or from the execution, delivery or enforcement of,
or otherwise with respect to, any Loan Document.
 
Overadvance:  as defined in Section 2.1.5.
 
Overadvance Loan:  a Base Rate Revolver Loan made when an Overadvance exists or
is caused by the funding thereof.
 
Participant:  as defined in Section 13.2.1.
 
Patriot Act:  the Uniting and Strengthening America by Providing Appropriate
Tools Required to Intercept and Obstruct Terrorism Act of 2001, Pub. L. No.
107-56, 115 Stat. 272 (2001).
 
Payment Item:  each check, draft or other item of payment payable to a Borrower,
including those constituting proceeds of any Collateral.
 
PBGC:  the Pension Benefit Guaranty Corporation.
 
Pension Plan:  any employee pension benefit plan (as defined in Section 3(2) of
ERISA), other than a Multiemployer Plan, that is subject to Title IV of ERISA
and is sponsored or maintained by any Obligor, Subsidiary or ERISA Affiliate or
to which the Obligor, Subsidiary or ERISA Affiliate contributes or has an
obligation to contribute, or in the case of a multiple employer or other plan
described in Section 4064(a) of ERISA, has made contributions at any time during
the preceding five plan years.
 
Permitted Acquisition:  any Acquisition as long as (a) no Default or Event of
Default exists or is caused thereby; (b) the Acquisition is consensual; (c) the
assets, business or Person being acquired is useful or engaged in the business
of Borrowers and Subsidiaries, or a business that is similar, related,
incidental, complementary or corollary thereto or a reasonable extension
thereof, and is located or organized within the United States; (d) in the case
of an Acquisition in which the purchase price exceeds $5,000,000, other than as
specified in the last sentence of the definition of “Borrowing Base,” prior to
inclusion of the Accounts, Inventory and Trucks acquired in connection with such
Acquisition in the determination of the Borrowing Base, the Agent shall have
conducted an Appraisal of such Inventory and, if required by the Agent, of such
Trucks, and Agent shall have conducted an audit and field examination of such
Accounts, in each case to Agent’s satisfaction, Agent shall have implemented any
applicable reserves in accordance with the provisions of the Loan Documents, and
all appropriate lien filings and collateral documentation have been duly
completed, executed and delivered to the Agent; (e) no Obligor shall, as a
result of or in connection with any such Acquisition, assume or incur any direct
or contingent liabilities (whether relating to environmental, tax, litigation,
or other matters) that could reasonably be expected to have a Material Adverse
Effect; (f) if such Acquisition is an Acquisition of the Equity Interests of a
Person, such Acquisition (i) is structured so that the acquired Person shall
become a wholly-owned subsidiary of a Borrower  pursuant to the terms of this
Agreement, and (ii) will not result in any violation of Regulation U; (g) no
Debt or Liens are incurred, assumed or result from the Acquisition, except Debt
permitted under Section 10.2.1 and Liens permitted under Section 10.2.2;
(h) Availability determined on a pro forma basis immediately before and after
giving effect to the Acquisition is at least $20,000,000; (i) the Fixed Charge
Coverage Ratio, determined on a pro forma basis immediately after giving effect
to the Acquisition for the most recent trailing twelve month period, is not less
than 1.0 to 1.0, whether or not a Trigger Period exists; and (j) in the case of
an Acquisition in which the purchase price exceeds $5,000,000, Borrowers deliver
to Agent, at least 10 Business Days prior to the Acquisition, current drafts of
all material agreements relating thereto (and subsequent thereto any changes
thereto) and a certificate, in form and substance satisfactory to Agent, stating
that the Acquisition is a “Permitted Acquisition” and demonstrating compliance
with the foregoing requirements.
 
 
-23-

--------------------------------------------------------------------------------

 
Permitted Asset Disposition:  as long as no Default or Event of Default exists
and all Net Proceeds are remitted to Agent, any Asset Disposition that is (a) a
sale of Inventory in the Ordinary Course of Business; (b) a disposition of
Property that, in the aggregate during any 12 month period, has a fair market or
book value (whichever is more) of $15,000,000 or less; (c) a disposition of
Inventory that is obsolete, unmerchantable or otherwise unsalable in the
Ordinary Course of Business; (d) the termination of any lease of real or
personal Property that is not necessary for the Ordinary Course of Business,
could not reasonably be expected to have a Material Adverse Effect and does not
result from an Obligor’s default; (e) a disposition of non-core assets acquired
in a Permitted Acquisition; provided such disposition shall be made for fair
market value if and only if the fair market value of the non-core assets subject
to such disposition exceeds $100,000; (f) a sale, transfer or disposition of an
account receivable in connection with the compromise, settlement or collection
thereof in the Ordinary Course of Business and in accordance with regular
collection procedures; (g) a disposition of cash or Cash Equivalents; (h) a
sale, transfer or disposition of Real Estate that is no longer necessary in or
useful to the business of US Concrete or any of its Subsidiaries in the Ordinary
Course of Business; (i) a disposition resulting from any casualty or other
insured damage to, or any taking under power of eminent domain or by
condemnation or similar proceeding of, any Property of US Concrete or any
Subsidiary; (j) a true lease or sublease of Real Estate in the Ordinary Course
of Business and in accordance with the Security Documents; (k) a lease (as
lessee or lessor), sublease, non-exclusive license (as licensee or licensor) or
sublicense of real or personal property and a termination of such lease or
license, in each case, in the Ordinary Course of Business and in accordance with
the Security Documents; (l) an expiration or abandonment of Intellectual
Property in the Ordinary Course of Business; or (m) approved in writing by Agent
and Required Lenders.
 
Permitted Consignment Inventory:  as defined in Section 8.3.3.
 
 
-24-

--------------------------------------------------------------------------------

 
Permitted Contingent Obligations:  Contingent Obligations (a) arising from
endorsements of Payment Items for collection or deposit in the Ordinary Course
of Business; (b) arising from Hedging Agreements permitted hereunder;
(c) existing on the Closing Date, and any extension or renewal thereof that does
not increase the amount of such Contingent Obligation when extended or renewed;
(d) incurred in the Ordinary Course of Business with respect to surety, appeal
or performance bonds, or other similar obligations; (e) arising from customary
indemnification and purchase price adjustment obligations in favor of purchasers
or sellers in connection with dispositions or acquisitions of Property permitted
hereunder; (f) arising under the Loan Documents; or (g) in an aggregate amount
of $1,000,000 or less at any time.
 
Permitted Discretion:  a determination made in the exercise, in good faith, of
reasonable business judgment (from the perspective of a secured, asset-based
lender).
 
Permitted Lien:  as defined in Section 10.2.2.
 
Permitted Purchase Money Debt:  Purchase Money Debt of Obligors and Subsidiaries
that is unsecured or secured only by a Purchase Money Lien, as long as the
aggregate amount outstanding at any one time does not exceed the greater of
$30,000,000 or 15% of Consolidated Net Tangible Assets.
 
Person:  any individual, corporation, limited liability company, partnership,
joint venture, association, trust, unincorporated organization, Governmental
Authority or other entity.
 
Plan:  any employee benefit plan (as defined in Section 3(3) of ERISA)
established and currently maintained by an Obligor or, with respect to any such
plan that is subject to Section 412 of the Code or Title IV of ERISA, an ERISA
Affiliate.
 
Platform:  as defined in Section 15.3.3.
 
Prime Rate:  the rate of interest announced by Bank of America from time to time
as its prime rate.  Such rate is set by Bank of America on the basis of various
factors, including its costs and desired return, general economic conditions and
other factors, and is used as a reference point for pricing some loans, which
may be priced at, above or below such rate.  Any change in such rate publicly
announced by Bank of America shall take effect at the opening of business on the
day specified in the announcement.
 
Pro Rata:  with respect to any Lender, a percentage (rounded to the ninth
decimal place) determined (a) while Revolver Commitments are outstanding, by
dividing the amount of such Lender’s Revolver Commitment by the aggregate amount
of all Revolver Commitments; and (b) at any other time, by dividing the amount
of such Lender’s Loans and LC Obligations by the aggregate amount of all
outstanding Loans and LC Obligations.
 
Properly Contested:  with respect to any obligation of an Obligor, (a) the
obligation is subject to a bona fide dispute regarding amount or the Obligor’s
liability to pay; (b) the obligation is being properly contested in good faith
by appropriate proceedings promptly instituted and diligently pursued;
(c) appropriate reserves have been established in accordance with GAAP;
(d) non-payment will not have a Material Adverse Effect and will not result in
forfeiture or sale of any Accounts, Inventory or Trucks of the Obligor; (e) no
Lien is imposed on any Accounts, Inventory or Trucks of the Obligor, unless
bonded and stayed to the satisfaction of Agent; and (f) if the obligation
results from entry of a judgment or other order, such judgment or order is
stayed pending appeal or other judicial review.
 
 
-25-

--------------------------------------------------------------------------------

 
Property:  any interest in any kind of property or asset, whether real, personal
or mixed, or tangible or intangible.
 
Protective Advances:  as defined in Section 2.1.6.
 
Purchase Money Debt:  (a) Debt (other than the Obligations) for payment of any
of the purchase price of fixed assets; (b) Debt (other than the Obligations)
incurred within ninety (90) days before or after acquisition of any fixed
assets, for the purpose of financing any of the purchase price thereof (or the
cost of design, construction, installation or improvement of such assets); and
(c) any renewals, extensions or refinancings thereof (but excluding increases
other than the amount of accrued and unpaid interest thereon and fees, costs,
expenses and premiums incurred in connection therewith).
 
Purchase Money Lien:  a Lien that secures Purchase Money Debt, encumbering only
the fixed assets acquired with such Debt (and improvements, repairs, additions,
attachments and accessions thereto, parts, replacements and substitutions
therefor, and products and proceeds thereof) and constituting a Capital Lease or
a purchase money security interest under the UCC.
 
RCRA:  the Resource Conservation and Recovery Act (42 U.S.C. §§ 6991-6991i).
 
Real Estate:  all right, title and interest (whether as owner, lessor or lessee)
in any real Property or any buildings, structures, parking areas or other
improvements thereon.
 
Refinancing Conditions:  the following conditions for Refinancing Debt:  (a) it
is in an aggregate principal amount that does not exceed the principal amount of
the Debt being extended, renewed or refinanced (plus the amount of accrued and
unpaid interest thereon and fees, costs, expenses and premiums incurred in
connection therewith); provided, however, that in the case of Refinancing Debt
in respect of the Convertible Notes, the principal amount of such Refinancing
Debt may be in an aggregate amount (together with any remaining secured
outstanding obligations under the Convertible Notes after giving effect to such
Refinancing Debt) of up to (but not in excess of) $75,000,000, provided that in
connection with entering into such Refinancing Debt the ABL Cap Amount (as
defined in the Intercreditor Agreement) is increased to at least 110% of the
aggregate Revolver Commitments or is eliminated; (b) it has a final maturity no
sooner than, and a weighted average life no less than, the Debt being extended,
renewed or refinanced; (c) it has a market rate of interest; (d) in the case of
Refinancing Debt in respect of the Convertible Notes, it has a maturity date of
not sooner than October 1, 2015; (e) if applicable, it is subordinated to the
Obligations at least to the same extent as the Debt being extended, renewed or
refinanced; (f) the representations, covenants and defaults applicable to it,
taken as a whole, are not materially less favorable to Borrowers than those
applicable to the Debt being extended, renewed or refinanced; (g) no additional
Lien is granted to secure it and, in the case of Refinancing Debt in respect of
the Convertible Notes, the respective Lien priorities in the Collateral in favor
of Agent, for the benefit of the Secured Parties, and in favor of the holders of
such Refinancing Debt shall be the same as currently provided in the
Intercreditor Agreement as in effect on the Closing Date (i.e., the scope of the
ABL Priority Collateral and priority of Agent’s Lien therein shall not change)
or shall be more favorable to Agent and Secured Parties than as in effect on the
Closing Date, and either the Intercreditor Agreement as in effect on the Closing
Date remains in effect or satisfactory intercreditor documents between Agent and
the holders of such Refinancing Debt  (or a trustee, agent or other
representative on their behalf) shall have been agreed to by Agent; (h) no
additional Person is obligated on such Debt; and (i) upon giving effect to it,
no Default or Event of Default exists.
 
 
-26-

--------------------------------------------------------------------------------

 
Refinancing Debt:  Borrowed Money that is the result of an extension, renewal,
refinancing, replacement, refunding, exchange or conversion of Debt permitted
under Section 10.2.1(b), (d), (f) or (h), and in the case of the Convertible
Notes, includes increases from time to time in the principal amount of the
Convertible Notes (even if no extension, renewal, refinancing, replacement,
refunding, exchange or conversion of the existing Convertible Notes occurs) to
the extent such increases are in compliance with the provisions of the
definition of the term “Refinancing Conditions”.
 
Reimbursement Date:  as defined in Section 2.2.2(a).
 
Related Real Estate Documents:  with respect to any Real Estate subject to a
Mortgage, the following, in form and substance satisfactory to Agent and
received by Agent for review at least 15 days prior to the effective date of the
Mortgage:  (a) such assignments of leases, estoppel letters, attornment
agreements, consents, waivers and releases as Agent may require with respect to
other Persons having an interest in the Real Estate; and (b) an Environmental
Agreement and such other documents, instruments or agreements as Agent may
reasonably require with respect to any environmental risks regarding the Real
Estate.
 
Rent and Charges Reserve:  a reserve established in Agent’s Permitted Discretion
equal to the aggregate of (a) all past due rent and other amounts owing by an
Obligor to any landlord, warehouseman, processor, repairman, mechanic, shipper,
freight forwarder, broker or other Person who possesses any Collateral or could
assert a Lien on any Collateral; and (b) commencing 45 days after the Closing
Date (or such longer period as the Agent may determine in its Permitted
Discretion), a reserve at least equal to three months rent and other charges
that could be payable to any such Person (or such other amount as determined by
Agent in its Permitted Discretion), unless it has executed a Lien Waiver.
 
Report:  as defined in Section 12.2.3.
 
Reportable Event:  any of the events set forth in Section 4043(c) of ERISA,
other than events for which the 30 day notice period has been waived.
 
Required Lenders:  subject, in each case to Section 4.2, (a) if there are two or
less Lenders, all Lenders, and (b) if there are two or more Lenders, at least
two Lenders, which together have (i) Revolver Commitments in excess of 50% of
the aggregate Revolver Commitments, and (ii) if the Revolver Commitments have
terminated, Loans in excess of 50% of all outstanding Loans; provided, however,
that, in each case the Commitments and Loans of any Defaulting Lender shall be
excluded from such calculation.
 
Required Reserve Notice:  (a) so long as no Event of Default has occurred and is
continuing, at least three days’ advance notice to Borrower Agent (or in the
case of the definition of Convertible Notes Availability Reserve, at least five
days’ advance notice to Borrower Agent), (b) if an Event of Default has occurred
and is continuing, one days’ advance notice to Borrower Agent; and (c) if
determined to be appropriate by the Agent in its Permitted Discretion to protect
the interests of the Lenders, no advance notice to Borrower Agent.
 
 
-27-

--------------------------------------------------------------------------------

 
Reserve Percentage:  the reserve percentage (expressed as a decimal, rounded if
necessary, to the nearest 1/100th of 1%) applicable to member banks under
regulations issued by the Board of Governors for determining the maximum reserve
requirement for Eurocurrency liabilities.
 
Restricted Investment:  any Investment by an Obligor or Subsidiary, other than
(a) Investments in Subsidiaries existing on the Closing Date and Subsidiaries
(other than Foreign Subsidiaries) established thereafter in accordance with
Section 10.1.9; (b) Cash Equivalents that are subject to Agent’s Lien and
control, pursuant to documentation in form and substance satisfactory to Agent;
(c) loans and advances permitted under Section 10.2.6; (d) Permitted
Acquisitions; (e) Investments of any Person at the time such Person becomes a
Subsidiary of a Borrower or consolidates or merges with a Borrower (including in
connection with a Permitted Acquisition) as long as such Investments were not
made in contemplation of such Person becoming a Subsidiary of such Borrower or
of such merger or consolidation; (f) Investments in existence on the date of
this Agreement and described in Schedule 1.1(a) and any extensions, replacements
or renewals thereof which do not result in an increase in the amount thereof;
(g) notes payable, or stock or other securities issued by Account Debtors to an
Obligor pursuant to negotiated agreements with respect to settlement of such
Account Debtor’s Accounts in the Ordinary Course of Business; (h) Investments
received in connection with the dispositions of assets permitted by Section
10.2.5; (i) Investments constituting deposits described in Section 10.2.2(e);
(j) earnest money required in connection with and to the extent permitted by
Permitted Acquisitions; and (k) other Investments not to exceed in the aggregate
$5,000,000 at any time outstanding.
 
Restrictive Agreement:  an agreement (other than a Loan Document) that
conditions or restricts the right of any Borrower, Subsidiary or other Obligor
to incur or repay Borrowed Money, to grant Liens on any assets, to declare or
make Distributions, to modify, extend or renew any agreement evidencing Borrowed
Money, or to repay any intercompany Debt.
 
Revolver Commitment:  for any Lender, its obligation to make Revolver Loans and
to participate in LC Obligations up to the maximum principal amount shown on
Schedule 1.1, as hereafter modified pursuant to an Assignment and Acceptance to
which it is a party.  “Revolver Commitments” means the aggregate amount of such
commitments of all Lenders.
 
Revolver Loan:  a loan made pursuant to Section 2.1, and any Swingline Loan,
Overadvance Loan or Protective Advance.
 
Revolver Termination Date:  July 1, 2015.
 
Royalties:  all royalties, fees, expense reimbursement and other amounts payable
by an Obligor under a License.
 
S&P:  Standard & Poor’s Ratings Services, a Standard & Poor’s Financial Services
LLC business, and its successors.
 
Secured Bank Product Obligations:  Debt, obligations and other liabilities with
respect to Bank Products owing by an Obligor or Subsidiary to a Secured Bank
Product Provider.
 
Secured Bank Product Provider:  (a) Bank of America or any of its Affiliates;
and (b) any other Lender or Affiliate of a Lender that is providing a Bank
Product, provided such provider delivers written notice to Agent, in form and
substance satisfactory to Agent, within 10 days following the later of the
Closing Date or creation of the Bank Product, (i) describing the Bank Product
and setting forth the maximum amount to be secured by the Collateral and the
methodology to be used in calculating such amount, and (ii) agreeing to be bound
by Section 12.13.
 
 
-28-

--------------------------------------------------------------------------------

 
Secured Parties:  Agent, Issuing Bank, Lenders and Secured Bank Product
Providers.
 
Security Documents:  the Guaranties, Mortgages, IP Assignments, Deposit Account
Control Agreements, and all other documents, instruments and agreements now or
hereafter securing (or given with the intent to secure) any Obligations.
 
Senior Officer:  the chairman of the board, president, chief executive officer,
chief financial officer, or vice president of finance, controller, treasurer or
similar officer of a Borrower or, if the context requires, an Obligor.
 
Settlement Report:  a report summarizing Revolver Loans and participations in LC
Obligations outstanding as of a given settlement date, allocated to Lenders on a
Pro Rata basis in accordance with their Revolver Commitments.
 
Solvent:  as to any Person, such Person (a) owns Property whose fair salable
value is greater than the amount required to pay all of its debts (including
contingent, subordinated, unmatured and unliquidated liabilities); (b) owns
Property whose present fair salable value (as defined below) is greater than the
probable total liabilities (including contingent, subordinated, unmatured and
unliquidated liabilities) of such Person as they become absolute and matured;
(c) is able to pay all of its debts as they mature; (d) has capital that is not
unreasonably small for its business and is sufficient to carry on its business
and transactions and all business and transactions in which it is about to
engage; (e) is not “insolvent” within the meaning of Section 101(32) of the
Bankruptcy Code; and (f) has not incurred (by way of assumption or otherwise)
any obligations or liabilities (contingent or otherwise) under any Loan
Documents, or made any conveyance in connection therewith, with actual intent to
hinder, delay or defraud either present or future creditors of such Person or
any of its Affiliates.  “Fair salable value” means the amount that could be
obtained for assets within a reasonable time, either through collection or
through sale under ordinary selling conditions by a capable and diligent seller
to an interested buyer who is willing (but under no compulsion) to purchase.
 
Subordinated Debt:  Debt incurred by a Borrower that is expressly subordinate
and junior in right of payment to Full Payment of all Obligations, and is on
terms (including maturity, interest, fees, repayment, covenants and
subordination) satisfactory to Agent.
 
Subsidiary:  shall mean, (i) as to any Obligor, any Person in which more than
fifty percent (50%) of all voting securities or Equity Interests is owned
directly or indirectly by such Obligor or one or more of its Subsidiaries, and
(ii) as to any other Person, any Person in which more than fifty percent (50%)
of all voting securities or Equity Interests is owned directly or indirectly by
such Person or by one or more of such Person’s Subsidiaries.
 
Swingline Loan:  any Borrowing of Base Rate Revolver Loans funded with Agent’s
funds, until such Borrowing is settled among Lenders or repaid by Borrowers.
 
 
-29-

--------------------------------------------------------------------------------

 
Taxes:  all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.
 
Tax Amount: the amount established by Agent from time to time in its Permitted
Discretion for the amount of all the Borrowers’ accrued and unpaid sales, use,
fuel and excise taxes.
 
Transferee:  any actual or potential Eligible Assignee, Participant or other
Person acquiring an interest in any Obligations.
 
Trigger Period:  the period (a) commencing on the day that an Event of Default
occurs, or Availability is less than $20,000,000 at any time; and (b) continuing
until the first date on which during the preceding thirty (30) consecutive days,
no Event of Default has existed and Availability has been greater than or equal
to $20,000,000 at all times.
 
Truck Appraisal Date: each date on which the Agent receives an Appraisal
calculating the Net Orderly Liquidation Value of all Eligible Trucks.
 
Truck Formula Amount: the lesser of (i) $20,000,000 or (ii) the sum of (w) 85%
of the Net Orderly Liquidation Value of Eligible Trucks as of the latest Truck
Appraisal Date, plus (x) 80% of the cost of Eligible Trucks (net of any
discounts, rebates or credits and excluding any fees, expenses, sales taxes,
other taxes and delivery charges) acquired since the latest Truck Appraisal Date
minus (y) 85% of the Net Orderly Liquidation Value of Eligible Trucks that have
been sold since the latest Truck Appraisal Date, minus (z) 85% of the
Depreciation Amount applicable to Eligible Trucks.
 
Trucks: with respect to each Borrower, the ready-mix concrete trucks and the
mixing drums affixed thereto owned by such Borrower.
 
Type:  any type of a Loan (i.e., Base Rate Loan or LIBOR Loan) that has the same
interest option and, in the case of LIBOR Loans, the same Interest Period.
 
UCC:  the Uniform Commercial Code as in effect in the State of Texas or, when
the laws of any other jurisdiction govern the perfection or enforcement of any
Lien, the Uniform Commercial Code of such jurisdiction.
 
Unfunded Pension Liability:  the excess of a Pension Plan’s benefit liabilities
under Section 4001(a)(16) of ERISA, over the current value of that Pension
Plan’s assets, determined in accordance with the assumptions used for funding
the Pension Plan pursuant to the Code, ERISA or the Pension Protection Act of
2006 for the applicable plan year.
 
Upstream Payment:  a Distribution by a Subsidiary of a Borrower to such
Borrower.
 
Value:  (a) for Inventory, its value determined on the basis of the lower of
cost or market, calculated on a first-in, first-out basis or average cost basis
consistent with the most recent audited financial statements of the Borrowers,
and excluding any portion of cost attributable to intercompany profit among
Borrowers and their Affiliates; and (b) for an Account, its face amount, net of
any returns, rebates, discounts (calculated on the shortest terms), credits,
allowances or Taxes (including sales, excise or other taxes) that have been or
could be claimed by the Account Debtor or any other Person.
 
 
-30-

--------------------------------------------------------------------------------

 
1.2. Accounting Terms.  Under the Loan Documents (except as otherwise specified
herein), all accounting terms shall be interpreted, all accounting
determinations shall be made, and all financial statements shall be prepared, in
accordance with generally accepted accounting principles in effect in the United
States applied on a basis consistent with the most recent audited financial
statements of Borrowers delivered to Agent before the Closing Date and using the
same inventory valuation method as used in such financial statements, except for
any change required or permitted by such generally accepted accounting
principles if Borrowers’ certified public accountants concur in such change, the
change is disclosed to Agent, and Sections 10.2 and 10.3 are amended in a manner
satisfactory to Required Lenders and Borrower Agent to take into account the
effects of the change.
 
1.3. Uniform Commercial Code. As used herein, the following terms are defined in
accordance with the UCC in effect in the State of Texas from time to
time:  “As-Extracted Collateral,” “Chattel Paper,” “Commercial Tort Claim,”
“Deposit Account,” “Document,” “Equipment,” “Fixtures,” “General Intangibles,”
“Goods,” “Instrument,” “Investment Property,” “Letter-of-Credit Right” and
“Supporting Obligation.”
 
1.4. Certain Matters of Construction.  The terms “herein,” “hereof,” “hereunder”
and other words of similar import refer to this Agreement as a whole and not to
any particular section, paragraph or subdivision.  Any pronoun used shall be
deemed to cover all genders.  In the computation of periods of time from a
specified date to a later specified date, “from” means “from and including,” and
“to” and “until” each mean “to but excluding.”  The terms “including” and
“include” shall mean “including, without limitation” and, for purposes of each
Loan Document, the parties agree that the rule of ejusdem generis shall not be
applicable to limit any provision.  Section titles appear as a matter of
convenience only and shall not affect the interpretation of any Loan
Document.  All references to (a) laws or statutes include all related rules,
regulations, interpretations, amendments and successor provisions; (b) any
document, instrument or agreement include any amendments, waivers and other
modifications, extensions or renewals (to the extent permitted by the Loan
Documents); (c) any section mean, unless the context otherwise requires, a
section of this Agreement; (d) any exhibits or schedules mean, unless the
context otherwise requires, exhibits and schedules attached hereto, which are
hereby incorporated by reference; (e) any Person include successors and assigns;
(f) time of day mean time of day at Agent’s notice address under Section 15.3.1;
or (g) discretion of Agent, Issuing Bank or any Lender mean the sole discretion
of such Person exercised in good faith.  All references to Value, Borrowing Base
components, Loans, Letters of Credit, Obligations and other amounts herein shall
be denominated in Dollars, unless expressly provided otherwise, and (subject to
Section 1.2) all determinations (including calculations of Borrowing Base and
financial covenants) made from time to time under the Loan Documents shall be
made in light of the circumstances existing at such time.  Borrowing Base
calculations shall be consistent with historical methods of valuation and
calculation, and otherwise satisfactory to Agent (and not necessarily calculated
in accordance with GAAP).  Borrowers shall have the burden of establishing any
alleged negligence, misconduct or lack of good faith by Agent, Issuing Bank or
any Lender under any Loan Documents.  No provision of any Loan Documents shall
be construed against any party by reason of such party having, or being deemed
to have, drafted the provision.  A reference to Borrowers’ “knowledge” or
similar concept means actual knowledge of a Senior Officer, or knowledge that a
Senior Officer would have obtained if he or she had engaged in good faith and
diligent performance of his or her duties, including reasonably specific
inquiries of employees or agents and a good faith attempt to ascertain the
matter.
 
 
-31-

--------------------------------------------------------------------------------

 
SECTION 2.  
CREDIT FACILITIES

 
2.1.   Revolver Commitment.
 
2.1.1. Revolver Loans. Each Lender hereby agrees, subject to its Revolver
Commitment, on the terms set forth herein, to make Revolver Loans to Borrowers
from time to time through the Commitment Termination Date.  The Revolver Loans
may be repaid and reborrowed as provided herein.  In no event shall Lenders have
any obligation to honor a request for a Revolver Loan if the unpaid balance of
Revolver Loans outstanding at such time (including the requested Loan) would
exceed the Borrowing Base.
 
2.1.2. Revolver Notes. The Revolver Loans made by each Lender and interest
accruing thereon shall be evidenced by the records of Agent and such Lender.  At
the request of any Lender, Borrowers shall deliver to such Lender a promissory
note evidencing its Revolver Loans.
 
2.1.3. Use of Proceeds. The proceeds of Revolver Loans shall be used by
Borrowers solely (a) to satisfy existing Debt; (b) to pay fees and transaction
expenses associated with the closing of this credit facility; (c) to pay
Obligations in accordance with this Agreement; and (d) for lawful corporate
purposes of Borrowers, including working capital.
 
2.1.4. Voluntary Reduction or Termination of Revolver Commitments.
 
(a)           The Revolver Commitments shall terminate on the Revolver
Termination Date, unless sooner terminated in accordance with this
Agreement.  Upon at least 5 Business Days’ prior written notice to Agent,
Borrowers may, at their option, terminate the Revolver Commitments and this
credit facility.  Any notice of termination given by Borrowers shall be
irrevocable.  On the termination date, Borrowers shall make Full Payment of all
Obligations.
 
(b)           Borrowers may permanently reduce the Revolver Commitments, on a
Pro Rata basis for each Lender, upon at least 5 Business Days’ prior written
notice to Agent, which notice shall specify the amount of the reduction and
shall be irrevocable once given.  Each reduction (in the aggregate for all
Lenders) shall be in a minimum amount of $5,000,000, or an increment of
$1,000,000 in excess thereof.
 
2.1.5. Overadvances.  If the aggregate Revolver Loans exceed the Borrowing Base
(“Overadvance”) at any time, the excess amount shall be payable by Borrowers on
demand by Agent, but all such Revolver Loans shall nevertheless constitute
Obligations secured by the Collateral and entitled to all benefits of the Loan
Documents.  Agent may require Lenders to honor requests for Overadvance Loans
and to forbear from requiring Borrowers to cure an Overadvance, either if (a) 
no other Event of Default is known to Agent, as long as (i) the Overadvance does
not continue for more than 30 consecutive days and (ii) the Overadvance is not
known by Agent to exceed $8,000,000, or (b) regardless of whether an Event of
Default exists, Agent discovers an Overadvance not previously known by it to
exist, as long as from the date of such discovery the Overadvance (i) is not
increased by more than $800,000, and (ii) does not continue for more than 30
consecutive days.  In no event shall Overadvance Loans be required that would
cause the outstanding Revolver Loans and LC Obligations to exceed the aggregate
Revolver Commitments.  Any funding of an Overadvance Loan or sufferance of an
Overadvance shall not constitute a waiver by Agent or Lenders of the Event of
Default caused thereby.  In no event shall any Borrower or other Obligor be
deemed a beneficiary of this Section nor authorized to enforce any of its terms.
 
 
 
-32-

--------------------------------------------------------------------------------

 
 
2.1.6. Protective Advances. Agent shall be authorized, in its discretion, at any
time that any conditions in Section 6 are not satisfied to make Base Rate
Revolver Loans (“Protective Advances”) (a) up to an aggregate amount of
$8,000,000 outstanding at any time, if Agent deems such Loans necessary or
desirable to preserve or protect Collateral, or to enhance the collectibility or
repayment of Obligations, as long as such Loans do not cause the outstanding
Revolver Loans and LC Obligations to exceed the aggregate Revolver Commitments;
or (b) to pay any other amounts chargeable to Obligors under any Loan Documents,
including interest, costs, fees and expenses.  Each Lender shall participate in
each Protective Advance on a Pro Rata basis.  Required Lenders may at any time
revoke Agent’s authority to make further Protective Advances under clause (a) by
written notice to Agent.  Absent such revocation, Agent’s determination that
funding of a Protective Advance is appropriate shall be conclusive.
 
2.1.7. Increase in Revolver Commitments.  Borrowers may request an increase in
Revolver Commitments from time to time upon notice to Agent, as long as (a) the
requested increase is in a minimum amount of $10,000,000 and is offered on the
same terms as existing Revolver Commitments, except for a closing fee specified
by Agent, (b) increases under this Section 2.1.7 do not exceed $45,000,000 in
the aggregate and no more than three increases are made, (c) no reduction in
Revolver Commitments pursuant to Section 2.1.4 has occurred prior to the
requested increase, (d) the Convertible Notes shall have been amended, replaced,
renewed, refunded, refinanced, exchanged, converted, supplemented, repurchased,
defeased, acquired or otherwise modified or retired (i) with the effect of
extending the maturity date thereof until October 1, 2015 and (ii) otherwise in
compliance with Section 10.2.18(b), and (e) the requested increase does not
cause (i) the Revolver Commitments to exceed an amount that is $10,000,000 less
than any applicable cap under the Intercreditor Agreement or any intercreditor
agreement relating to any Refinancing Debt refinancing or refunding the
Convertible Notes, or (ii) this Agreement to cease being an “ABL Agreement”
pursuant to the Intercreditor Agreement or enjoy similar rights and benefits
under any intercreditor agreement relating to any Refinancing Debt refinancing
or refunding the Convertible Notes, or (iii) the Revolver Commitments to cease
being “Permitted Indebtedness” under the Convertible Notes Agreement or under
any comparable agreement relating to any Refinancing Debt refinancing or
refunding the Convertible Notes.  Agent shall promptly notify the Lenders of the
requested increase and, within ten (10) Business Days thereafter, each Lender
shall notify Agent if and to what extent such Lender commits to increase its
Revolver Commitment.  Any Lender not responding within such period shall be
deemed to have declined an increase.  If Lenders fail to commit to the full
requested increase, Eligible Assignees may issue additional Revolver Commitments
and become Lenders hereunder.  Agent may allocate, in consultation with Borrower
Agent, the increased Revolver Commitments among committing Lenders and, if
necessary, Eligible Assignees.  Provided the conditions set forth in Section 6.2
are satisfied, total Revolver Commitments shall be increased by the requested
amount (or such lesser amount committed by Lenders and Eligible Assignees) on a
date agreed upon by Agent and Borrower Agent, but no later than 45 days
following Borrowers’ increase request.  Agent, Obligors, and new and existing
Lenders shall execute and deliver such documents and agreements as Agent deems
appropriate to evidence the increase in and allocations of Revolver
Commitments.  On the effective date of an increase, all outstanding Revolver
Loans, LC Obligations and other exposures under the Revolver Commitments shall
be reallocated among Lenders, and settled by Agent if necessary, in accordance
with Lenders’ adjusted shares of such Revolver Commitments.  In no event shall
the provisions of this Section 2.1.7 or any other provision of this Agreement or
any other Loan Document be deemed to create any obligation on the part of any
Lender to agree to any increase in the Revolver Commitments and Borrowers agree
that any such increase shall be at the sole option of each Lender.
 
 
 
-33-

--------------------------------------------------------------------------------

 
 
2.2. Letter of Credit Facility.
 
2.2.1. Issuance of Letters of Credit. Issuing Bank shall issue Letters of Credit
from time to time until 30 days prior to the Revolver Termination Date (or until
the Commitment Termination Date, if earlier), on the terms set forth herein,
including the following:
 
(a) Each Borrower acknowledges that Issuing Bank’s issuance of any Letter of
Credit is conditioned upon Issuing Bank’s receipt of a LC Application with
respect to the requested Letter of Credit, as well as such other instruments and
agreements as Issuing Bank may customarily require for issuance of a letter of
credit of similar type and amount.  Issuing Bank shall have no obligation to
issue any Letter of Credit unless (i) Issuing Bank receives a LC Request and LC
Application at least three Business Days prior to the requested date of
issuance; (ii) each LC Condition is satisfied; and (iii) if a Defaulting Lender
exists, such Lender or Borrowers have entered into arrangements satisfactory to
Agent and Issuing Bank to eliminate any Fronting Exposure associated with such
Lender.  If, in sufficient time to act, Issuing Bank receives written notice
from Required Lenders that a LC Condition has not been satisfied, Issuing Bank
shall not issue the requested Letter of Credit.  Prior to receipt of any such
notice, Issuing Bank shall not be deemed to have knowledge of any failure of LC
Conditions.
 
(b) Letters of Credit may be requested by a Borrower to support obligations
incurred in the Ordinary Course of Business, or as otherwise approved by
Agent.  The renewal or extension of any Letter of Credit shall be treated as the
issuance of a new Letter of Credit, except that delivery of a new LC Application
shall be required at the discretion of Issuing Bank.
 
(c) Borrowers assume all risks of the acts, omissions or misuses of any Letter
of Credit by the beneficiary.  In connection with issuance of any Letter of
Credit, none of Agent, Issuing Bank or any Lender shall be responsible for the
existence, character, quality, quantity, condition, packing, value or delivery
of any goods purported to be represented by any Documents; any differences or
variation in the character, quality, quantity, condition, packing, value or
delivery of any goods from that expressed in any Documents; the form, validity,
sufficiency, accuracy, genuineness or legal effect of any Documents or of any
endorsements thereon; the time, place, manner or order in which shipment of
goods is made; partial or incomplete shipment of, or failure to ship, any goods
referred to in a Letter of Credit or Documents; any deviation from instructions,
delay, default or fraud by any shipper or other Person in connection with any
goods, shipment or delivery; any breach of contract between a shipper or vendor
and a Borrower; errors, omissions, interruptions or delays in transmission or
delivery of any messages, by mail, cable, telegraph, telex, telecopy, e-mail,
telephone or otherwise; errors in interpretation of technical terms; the
misapplication by a beneficiary of any Letter of Credit or the proceeds thereof;
or any consequences arising from causes beyond the control of Issuing Bank,
Agent or any Lender, including any act or omission of a Governmental
Authority.  The rights and remedies of Issuing Bank under the Loan Documents
shall be cumulative.  Issuing Bank shall be fully subrogated to the rights and
remedies of each beneficiary whose claims against Borrowers are discharged with
proceeds of any Letter of Credit.
 
 
 
-34-

--------------------------------------------------------------------------------

 
 
(d) In connection with its administration of and enforcement of rights or
remedies under any Letters of Credit or LC Documents, Issuing Bank shall be
entitled to act, and shall be fully protected in acting, upon any certification,
documentation or communication in whatever form believed by Issuing Bank, in
good faith, to be genuine and correct and to have been signed, sent or made by a
proper Person.  Issuing Bank may consult with and employ legal counsel,
accountants and other experts to advise it concerning its obligations, rights
and remedies, and shall be entitled to act upon, and shall be fully protected in
any action taken in good faith reliance upon, any advice given by such
experts.  Issuing Bank may employ agents and attorneys-in-fact in connection
with any matter relating to Letters of Credit or LC Documents, and shall not be
liable for the gross negligence or willful misconduct of agents and
attorneys-in-fact selected with reasonable care.
 
2.2.2. Reimbursement; Participations.
 
(a) If Issuing Bank honors any request for payment under a Letter of Credit,
Borrowers shall pay to Issuing Bank, on the same day (“Reimbursement Date”), the
amount paid by Issuing Bank under such Letter of Credit, together with interest
at the interest rate for Base Rate Revolver Loans from the Reimbursement Date
until payment by Borrowers.  The obligation of Borrowers to reimburse Issuing
Bank for any payment made under a Letter of Credit shall be absolute,
unconditional, irrevocable, and joint and several, and shall be paid without
regard to any lack of validity or enforceability of any Letter of Credit or the
existence of any claim, setoff, defense or other right that Borrowers may have
at any time against the beneficiary.  Whether or not Borrower Agent submits a
Notice of Borrowing, Borrowers shall be deemed to have requested a Borrowing of
Base Rate Revolver Loans in an amount necessary to pay all amounts due Issuing
Bank on any Reimbursement Date and each Lender agrees to fund its Pro Rata share
of such Borrowing whether or not the Commitments have terminated, an Overadvance
exists or is created thereby, or the conditions in Section 6 are satisfied.
 
(b) Upon issuance of a Letter of Credit, each Lender shall be deemed to have
irrevocably and unconditionally purchased from Issuing Bank, without recourse or
warranty, an undivided Pro Rata interest and participation in all LC Obligations
relating to the Letter of Credit.  If Issuing Bank makes any payment under a
Letter of Credit and Borrowers do not reimburse such payment on the
Reimbursement Date, Agent shall promptly notify Lenders and each Lender shall
promptly (within one Business Day) and unconditionally pay to Agent, for the
benefit of Issuing Bank, the Lender’s Pro Rata share of such payment.  Upon
request by a Lender, Issuing Bank shall furnish copies of any Letters of Credit
and LC Documents in its possession at such time.
 
(c) The obligation of each Lender to make payments to Agent for the account of
Issuing Bank in connection with Issuing Bank’s payment under a Letter of Credit
shall be absolute, unconditional and irrevocable, not subject to any
counterclaim, setoff, qualification or exception whatsoever, and shall be made
in accordance with this Agreement under all circumstances, irrespective of any
lack of validity or unenforceability of any Loan Documents; any draft,
certificate or other document presented under a Letter of Credit having been
determined to be forged, fraudulent, invalid or insufficient in any respect or
any statement therein being untrue or inaccurate in any respect; or the
existence of any setoff or defense that any Obligor may have with respect to any
Obligations.  Issuing Bank does not assume any responsibility for any failure or
delay in performance or any breach by any Borrower or other Person of any
obligations under any LC Documents.  Issuing Bank does not make to Lenders any
express or implied warranty, representation or guaranty with respect to the
Collateral, LC Documents or any Obligor.  Issuing Bank shall not be responsible
to any Lender for any recitals, statements, information, representations or
warranties contained in, or for the execution, validity, genuineness,
effectiveness or enforceability of any LC Documents; the validity, genuineness,
enforceability, collectibility, value or sufficiency of any Collateral or the
perfection of any Lien therein; or the assets, liabilities, financial condition,
results of operations, business, creditworthiness or legal status of any
Obligor.
 
 
 
-35-

--------------------------------------------------------------------------------

 
 
(d) No Issuing Bank Indemnitee shall be liable to any Lender or other Person for
any action taken or omitted to be taken in connection with any Letter of Credit
or LC Document except as a result of its gross negligence or willful
misconduct.  Issuing Bank may refrain from taking any action with respect to a
Letter of Credit until it receives written instructions from Required Lenders.
 
2.2.3. Cash Collateral.  If any LC Obligations, whether or not then due or
payable, shall for any reason be outstanding at any time (a) that an Event of
Default exists, (b) that Availability is less than zero, (c) after the
Commitment Termination Date, or (d) within 20 Business Days prior to the
Revolver Termination Date, then Borrowers shall, at Issuing Bank’s or Agent’s
request, Cash Collateralize the stated amount of all outstanding Letters of
Credit and pay to Issuing Bank the amount of all other LC
Obligations.  Borrowers shall, on demand by Issuing Bank or Agent from time to
time, Cash Collateralize the Fronting Exposure of any Defaulting Lender.  If
Borrowers fail to provide any Cash Collateral as required hereunder, Lenders may
(and shall upon direction of Agent) advance, as Revolver Loans, the amount of
the Cash Collateral required (whether or not the Commitments have terminated, an
Overadvance exists or the conditions in Section 6 are satisfied).
 
2.2.4. Resignation of Issuing Bank.  Issuing Bank may resign at any time upon
notice to Agent and Borrowers.  On and after the effective date of such
resignation, Issuing Bank shall have no obligation to issue, amend, renew,
extend or otherwise modify any Letter of Credit, but shall continue to have all
rights and other obligations of an Issuing Bank hereunder relating to any Letter
of Credit issued by it prior to such date.  Agent shall promptly appoint a
replacement Issuing Bank, which, as long as no Default or Event of Default
exists, shall be reasonably acceptable to Borrowers.
 
SECTION 3.  
INTEREST, FEES AND CHARGES

 
3.1. Interest.
 
3.1.1. Rates and Payment of Interest.
 
(a) The Obligations shall bear interest (i) if a Base Rate Loan, at the Base
Rate in effect from time to time, plus 1.50%; (ii) if a LIBOR Loan, at LIBOR for
the applicable Interest Period, plus 2.75%; and (iii) if any other Obligation
(including, to the extent permitted by law, interest not paid when due), at the
Base Rate in effect from time to time, plus 1.50%.
 
 
-36-

--------------------------------------------------------------------------------

 
(b) During an Insolvency Proceeding with respect to any Borrower, or during any
other Event of Default if Agent or Required Lenders in their discretion so
elect, Obligations shall bear interest at the Default Rate (whether before or
after any judgment).  Each Borrower acknowledges that the cost and expense to
Agent and Lenders due to an Event of Default are difficult to ascertain and that
the Default Rate is fair and reasonable compensation for this.
 
(c) Interest shall accrue from the date a Loan is advanced or Obligation is
incurred or payable, until paid in full by Borrowers.  Interest accrued on the
Loans shall be due and payable in arrears, (i) on the first day of each month;
(ii) on any date of prepayment, with respect to the principal amount of Loans
being prepaid; and (iii) on the Commitment Termination Date.  Interest accrued
on any other Obligations shall be due and payable as provided in the Loan
Documents and, if no payment date is specified, shall be due and payable on
demand.  Notwithstanding the foregoing, interest accrued at the Default Rate
shall be due and payable on demand.
 
3.1.2. Application of LIBOR to Outstanding Loans.
 
(a) Borrowers may on any Business Day, subject to delivery of a Notice of
Conversion/Continuation, elect to convert any portion of the Base Rate Loans to,
or to continue any LIBOR Loan at the end of its Interest Period as, a LIBOR
Loan.  During any Default or Event of Default, Agent may (and shall at the
direction of Required Lenders) declare that no Loan may be made, converted or
continued as a LIBOR Loan.
 
(b) Whenever Borrowers desire to convert or continue Loans as LIBOR Loans,
Borrower Agent shall give Agent a Notice of Conversion/Continuation, no later
than 11:00 a.m. at least three Business Days before the requested conversion or
continuation date.  Promptly after receiving any such notice, Agent shall notify
each Lender thereof.  Each Notice of Conversion/Continuation shall be
irrevocable, and shall specify the amount of Loans to be converted or continued,
the conversion or continuation date (which shall be a Business Day), and the
duration of the Interest Period (which shall be deemed to be 30 days if not
specified).  If, upon the expiration of any Interest Period in respect of any
LIBOR Loans, Borrowers shall have failed to deliver a Notice of
Conversion/Continuation, they shall be deemed to have elected to convert such
Loans into Base Rate Loans.
 
3.1.3. Interest Periods.  In connection with the making, conversion or
continuation of any LIBOR Loans, Borrowers shall select an interest period
(“Interest Period”) to apply, which interest period shall be 30, 60, 90 or 180
days; provided, however, that:
 
(a) the Interest Period shall begin on the date the Loan is made or continued
as, or converted into, a LIBOR Loan, and shall expire on the numerically
corresponding day in the calendar month at its end;
 
(b) if any Interest Period begins on a day for which there is no corresponding
day in the calendar month at its end or if such corresponding day falls after
the last Business Day of such month, then the Interest Period shall expire on
the last Business Day of such month; and if any Interest Period would otherwise
expire on a day that is not a Business Day, the period shall expire on the next
Business Day; and
 
 
-37-

--------------------------------------------------------------------------------

 
(c) no Interest Period shall extend beyond the Revolver Termination Date.
 
3.1.4. Interest Rate Not Ascertainable.  If Agent shall determine that on any
date for determining LIBOR, due to any circumstance affecting the London
interbank market, adequate and fair means do not exist for ascertaining such
rate on the basis provided herein, then Agent shall immediately notify Borrowers
of such determination.  Until Agent notifies Borrowers that such circumstance no
longer exists, the obligation of Lenders to make LIBOR Loans shall be suspended,
and no further Loans may be converted into or continued as LIBOR Loans.
 
3.2. Fees.
 
3.2.1. Unused Line Fee.  Borrowers shall pay to Agent, for the Pro Rata benefit
of Lenders, a fee equal to a per annum rate equal to 0.375%, times the amount by
which the Revolver Commitments, minus the Convertible Notes Availability Reserve
for the period when in place, exceed the average daily balance of Revolver Loans
and stated amount of Letters of Credit during any month.  Such fee shall be
payable in arrears, on the first day of each month and on the Commitment
Termination Date.
 
3.2.2. LC Facility Fees.  Borrowers shall pay (a) to Agent, for the Pro Rata
benefit of Lenders, a fee equal to 2.75% per annum times the average daily
stated amount of Letters of Credit, which fee shall be payable monthly in
arrears, on the first day of each month; (b) to Agent, for its own account, a
fronting fee equal to 0.125% per annum on the stated amount of each Letter of
Credit, which fee shall be payable monthly in arrears, on the first day of each
month; and (c) to Issuing Bank, for its own account, all customary charges
associated with the issuance, amending, negotiating, payment, processing,
transfer and administration of Letters of Credit, which charges shall be paid as
and when incurred.  During an Event of Default, the fee payable under clause (a)
shall be increased by 2% per annum.
 
3.2.3. Fee Letters.  Borrowers shall pay all fees set forth in any fee letter
executed in connection with this Agreement.
 
3.3. Computation of Interest, Fees, Yield Protection. All interest, as well as
fees and other charges calculated on a per annum basis, shall be computed for
the actual days elapsed, based on a year of 360 days.  Each determination by
Agent of any interest, fees or interest rate hereunder shall be final,
conclusive and binding for all purposes, absent manifest error.  All fees shall
be fully earned when due and shall not be subject to rebate, refund or
proration.  All fees payable under Section 3.2 are compensation for services and
are not, and shall not be deemed to be, interest or any other charge for the
use, forbearance or detention of money.  A certificate as to amounts payable by
Borrowers under Section 3.4, 3.7, 3.9 or 5.9, submitted to Borrower Agent by
Agent or the affected Lender, as applicable, shall be final, conclusive and
binding for all purposes, absent manifest error, and Borrowers shall pay such
amounts to the appropriate party within 10 days following receipt of the
certificate.
 
3.4. Reimbursement Obligations.  Borrowers shall reimburse Agent for all
Extraordinary Expenses.  Borrowers shall also reimburse Agent for all reasonable
legal, accounting, appraisal, consulting, and other fees, costs and expenses
incurred by it in connection with (a) negotiation and preparation of any Loan
Documents, including any amendment or other modification thereof;
(b) administration of and actions relating to any Collateral, Loan Documents and
transactions contemplated thereby, including any actions taken to perfect or
maintain priority of Agent’s Liens on any Collateral, to maintain any insurance
required hereunder or to verify Collateral; and (c) subject to the limits of
Section 10.1.1(b), each inspection, audit or appraisal with respect to any
Obligor or Collateral, whether prepared by Agent’s personnel or a third
party.  Unless specifically provided for otherwise in this Agreement or any
other Loan Document, amounts payable under clauses (a) and (b) of the preceding
sentence shall be limited to out-of-pocket amounts paid by the Agent.  All
legal, accounting and consulting fees shall be charged to Borrowers by Agent’s
professionals at their full hourly rates, after giving effect to any applicable
reduced or alternative fee billing arrangements that Agent may have with such
professionals with respect to this transaction.  All amounts payable by
Borrowers under this Section shall be due five (5) Business Days after demand.
 
 
-38-

--------------------------------------------------------------------------------

 
3.5. Illegality.  If any Lender determines that any Applicable Law has made it
unlawful, or that any Governmental Authority has asserted that it is unlawful,
for any Lender or its applicable Lending Office to make, maintain or fund LIBOR
Loans, or to determine or charge interest rates based upon LIBOR, or any
Governmental Authority has imposed material restrictions on the authority of
such Lender to purchase or sell, or to take deposits of, Dollars in the London
interbank market, then, on notice thereof by such Lender to Agent, any
obligation of such Lender to make or continue LIBOR Loans or to convert Base
Rate Loans to LIBOR Loans shall be suspended until such Lender notifies Agent
that the circumstances giving rise to such determination no longer exist.  Upon
delivery of such notice, Borrowers shall prepay or, if applicable, convert all
LIBOR Loans of such Lender to Base Rate Loans, either on the last day of the
Interest Period therefor, if such Lender may lawfully continue to maintain such
LIBOR Loans to such day, or immediately, if such Lender may not lawfully
continue to maintain such LIBOR Loans.  Upon any such prepayment or conversion,
Borrowers shall also pay accrued interest on the amount so prepaid or converted.
 
3.6. Inability to Determine Rates.  If Required Lenders notify Agent in
connection with a request for a Borrowing of, or conversion to or continuation
of, a LIBOR Loan that (a) Dollar deposits are not being offered to banks in the
London interbank Eurodollar market for the applicable amount and Interest Period
of such Loan, (b) adequate and reasonable means do not exist for determining
LIBOR for the requested Interest Period, or (c) LIBOR for the requested Interest
Period does not adequately and fairly reflect the cost to such Lenders of
funding such Loan, then Agent will promptly so notify Borrower Agent and each
Lender.  Thereafter, the obligation of Lenders to make or maintain LIBOR Loans
shall be suspended until Agent (upon instruction by Required Lenders) revokes
such notice.  Upon receipt of such notice, Borrower Agent may revoke any pending
request for a Borrowing of, conversion to or continuation of a LIBOR Loan or,
failing that, will be deemed to have submitted a request for a Base Rate Loan.
 
3.7. Increased Costs; Capital Adequacy.
 
3.7.1. Change in Law  If any Change in Law shall:
 
(a) impose, modify or deem applicable any reserve, liquidity, special deposit,
compulsory loan, insurance charge or similar requirement against assets of,
deposits with or for the account of, or credit extended or participated in by,
any Lender (except any reserve requirement reflected in LIBOR) or Issuing Bank;
 
 
-39-

--------------------------------------------------------------------------------

 
(b) subject any Lender or Issuing Bank to any Tax with respect to any Loan, Loan
Document, Letter of Credit or participation in LC Obligations, or change the
basis of taxation of payments to such Lender or Issuing Bank in respect thereof
(except for Indemnified Taxes or Other Taxes covered by Section 5.9 and the
imposition of, or any change in the rate of, any Excluded Tax payable by such
Lender or Issuing Bank); or
 
(c) impose on any Lender, Issuing Bank or interbank market any other condition,
cost or expense affecting any Loan, Loan Document, Letter of Credit,
participation in LC Obligations, or Commitment;
 
and the result thereof shall be to increase the cost to such Lender of making or
maintaining any Loan or Commitment, or to increase the cost to such Lender or
Issuing Bank of participating in, issuing or maintaining any Letter of Credit,
or to reduce the amount of any sum received or receivable by such Lender or
Issuing Bank hereunder (whether of principal, interest or any other amount)
then, upon request of such Lender or Issuing Bank, Borrowers will pay to such
Lender or Issuing Bank, as applicable, such additional amount or amounts as will
compensate such Lender or Issuing Bank, as applicable, for such additional costs
incurred or reduction suffered.
 
3.7.2. Capital Adequacy. If any Lender or Issuing Bank determines that any
Change in Law affecting such Lender or Issuing Bank or any Lending Office of
such Lender or such Lender’s or Issuing Bank’s holding company, if any,
regarding capital requirements has or would have the effect of reducing the rate
of return on such Lender’s, Issuing Bank’s or holding company’s capital as a
consequence of this Agreement, or such Lender’s or Issuing Bank’s Commitments,
Loans, Letters of Credit or participations in LC Obligations, to a level below
that which such Lender, Issuing Bank or holding company could have achieved but
for such Change in Law (taking into consideration such Lender’s, Issuing Bank’s
and holding company’s policies with respect to capital adequacy), then from time
to time Borrowers will pay to such Lender or Issuing Bank, as the case may be,
such additional amount or amounts as will compensate it or its holding company
for any such reduction suffered.
 
3.7.3. Compensation. Failure or delay on the part of any Lender or Issuing Bank
to demand compensation pursuant to this Section shall not constitute a waiver of
its right to demand such compensation, but Borrowers shall not be required to
compensate a Lender or Issuing Bank for any increased costs incurred or
reductions suffered more than nine months prior to the date that the Lender or
Issuing Bank notifies Borrower Agent of the Change in Law giving rise to such
increased costs or reductions and of such Lender’s or Issuing Bank’s intention
to claim compensation therefor (except that, if the Change in Law giving rise to
such increased costs or reductions is retroactive, then the nine-month period
referred to above shall be extended to include the period of retroactive effect
thereof).
 
3.8. Mitigation; Replacement of Lenders under Certain Circumstances. If any
Lender gives a notice under Section 3.5 or requests compensation under Section
3.7, or if Borrowers are required to pay additional amounts with respect to a
Lender under Section 5.9, then such Lender shall use reasonable efforts to
designate a different Lending Office or to assign its rights and obligations
hereunder to another of its offices, branches or Affiliates, if, in the judgment
of such Lender, such designation or assignment (a) would eliminate the need for
such notice or reduce amounts payable or to be withheld in the future, as
applicable; and (b) would not subject the Lender to any unreimbursed cost or
expense and would not otherwise be disadvantageous to it or unlawful.  Borrowers
shall pay all reasonable costs and expenses incurred by any Lender in connection
with any such designation or assignment.  Borrowers shall be permitted to
replace any Lender that gives a notice under Section 3.5 or 3.6 or requests
compensation under Section 3.7, or if Borrowers are required to pay additional
amounts with respect to a Lender under Section 5.9, with a replacement lender;
provided that (i) no Event of Default shall have occurred and be continuing at
the time of such replacement, (ii) the replacement lender shall purchase, at
par, all Loans and other amounts owing to such replaced Lender on or prior to
the date of replacement, (iii) the replacement lender, if not an Eligible
Assignee, shall be satisfactory to the Agent, (iv) the replaced Lender shall be
obligated to make such replacement in accordance with the provisions of Section
13.3, (v) the Borrowers shall pay all additional amounts (if any) required
pursuant to Section 3.5 or 3.7, as the case may be, in respect of any period
prior to the date on which such replacement shall be consummated, and (vi) any
such replacement shall not be deemed to be a waiver of any rights that the
Borrowers, the Agent or any other Lender shall have against the replaced Lender.
 
 
-40-

--------------------------------------------------------------------------------

 
3.9. Funding Losses. If for any reason (other than default by a Lender) (a) any
Borrowing of, or conversion to or continuation of, a LIBOR Loan does not occur
on the date specified therefor in a Notice of Borrowing or Notice of
Conversion/Continuation (whether or not withdrawn), (b) any repayment or
conversion of a LIBOR Loan occurs on a day other than the end of its Interest
Period, (c) Borrowers fail to repay a LIBOR Loan when required hereunder, or
(d) a Lender (other than a Defaulting Lender) is required to assign a LIBOR Loan
prior to the end of its Interest Period pursuant to Section 3.8 or 13.4, then
Borrowers shall pay to Agent its customary administrative charge and to each
Lender all resulting losses and expenses, including loss of anticipated profits
and any loss or expense arising from liquidation or redeployment of funds or
from fees payable to terminate deposits of matching funds.  Lenders shall not be
required to purchase Dollar deposits in any interbank or offshore Dollar market
to fund any LIBOR Loan, but this Section shall apply as if each Lender had
purchased such deposits.
 
3.10. Maximum Interest.  Regardless of any provision contained in any of the
Loan Documents, in no contingency or event whatsoever shall the aggregate of all
amounts that are contracted for, charged or received by Agent or any Lender
pursuant to the terms of this Agreement or any of the other Loan Documents and
that are deemed interest under Applicable Law exceed the highest rate
permissible under any Applicable Law (the “Maximum Rate”).  No agreements,
conditions, provisions or stipulations contained in this Agreement or any of the
other Loan Documents or the exercise by Agent of the right to accelerate the
payment or the maturity of all or any portion of the Obligations, or the
exercise of any option whatsoever contained in any of the Loan Documents, or the
prepayment by any Obligor of any of the Obligations, or the occurrence of any
contingency whatsoever, shall entitle Agent or Lenders to charge or receive in
any event, interest or any charges, amounts, premiums or fees deemed interest by
Applicable Law (such interest, charges, amounts, premiums and fees referred to
herein collectively as “Interest”) in excess of the Maximum Rate and in no event
shall any Obligor be obligated to pay Interest exceeding such Maximum Rate, and
all agreements, conditions or stipulations, if any, which may in any event or
contingency whatsoever operate to bind, obligate or compel any Obligor to pay
Interest exceeding the Maximum Rate shall be without binding force or effect, at
law or in equity, to the extent only of the excess of Interest over such Maximum
Rate.  If any Interest is charged or received with respect to the Obligations in
excess of the Maximum Rate (“Excess”), each Obligor stipulates that any such
charge or receipt shall be the result of an accident and bona fide error, and
such Excess, to the extent received, shall be applied first to reduce the
principal Obligations and the balance, if any, returned to the Obligors, it
being the intent of the parties hereto not to enter into an usurious or
otherwise illegal relationship.  The right to accelerate the maturity of any of
the Obligations does not include the right to accelerate any Interest that has
not otherwise accrued on the date of such acceleration, and neither Agent nor
any Lender intends to collect any unearned Interest in the event of any such
acceleration.  Each Obligor recognizes that, with fluctuations in the rates of
interest set forth in this Agreement, and the Maximum Rate, such an
unintentional result could inadvertently occur.  All monies paid to Agent or any
Lender hereunder or under any of the other Loan Documents, whether at maturity
or by prepayment, shall be subject to any rebate of unearned Interest as and to
the extent required by Applicable Law.  By the execution of this Agreement, each
Obligor covenants that (i) the credit or return of any Excess shall constitute
the acceptance by each Obligor of such Excess, and (ii) each Obligor shall not
seek or pursue any other remedy, legal or equitable, against Agent or any
Lender, based in whole or in part upon contracting for, charging or receiving
any Interest in excess of the Maximum Rate.  For the purpose of determining
whether or not any Excess has been contracted for, charged or received by Agent
or any Lender, all Interest at any time contracted for, charged or received from
any Obligor in connection with any of the Loan Documents shall, to the extent
permitted by Applicable Law, be amortized, prorated, allocated and spread in
equal parts throughout the full term of the Obligations.  Obligors, Agent and
Lenders shall, to the maximum extent permitted under Applicable Law, (i)
characterize any non-principal payment as an expense, fee or premium rather than
as Interest and (ii) exclude voluntary prepayments and the effects thereof.  The
provisions of this Section 3.10 shall be deemed to be incorporated into every
Loan Document (whether or not any provision of this Section is referred to
therein).  All such Loan Documents and communications relating to any Interest
owed by any Obligor and all figures set forth therein shall, for the sole
purpose of computing the extent of Obligations, be automatically recomputed by
the Obligors, and by any court considering the same, to give effect to the
adjustments or credits required by this Section 3.10.
 
 
 
-41-

--------------------------------------------------------------------------------

 
 
 
SECTION 4.  
LOAN ADMINISTRATION

 
4.1. Manner of Borrowing and Funding Revolver Loans.
 
4.1.1. Notice of Borrowing.
 
(a) Whenever Borrowers desire funding of a Borrowing of Revolver Loans, Borrower
Agent shall give Agent a Notice of Borrowing.  Such notice must be received by
Agent no later than 2:00 p.m. (i) on the Business Day of the requested funding
date, in the case of Base Rate Loans, and (ii) at least three Business Days
prior to the requested funding date, in the case of LIBOR Loans.  Notices
received after 2:00 p.m. shall be deemed received on the next Business
Day.  Each Notice of Borrowing shall be irrevocable and shall specify (A) the
amount of the Borrowing, (B) the requested funding date (which must be a
Business Day), (C) whether the Borrowing is to be made as Base Rate Loans or
LIBOR Loans, and (D) in the case of LIBOR Loans, the duration of the applicable
Interest Period (which shall be deemed to be 30 days if not specified).
 
(b) Unless payment is otherwise timely made by Borrowers, the becoming due of
any Obligations (whether principal, interest, fees or other charges, including
Extraordinary Expenses, LC Obligations, Cash Collateral and Secured Bank Product
Obligations) shall be deemed to be a request for Base Rate Revolver Loans on the
due date, in the amount of such Obligations.  The proceeds of such Revolver
Loans shall be disbursed as direct payment of the relevant Obligation.  In
addition, Agent may, at its option, charge such Obligations against any
operating, investment or other account of a Borrower maintained with Agent or
any of its Affiliates.
 
 
-42-

--------------------------------------------------------------------------------

 
(c) If Borrowers maintain any disbursement account with Agent or any Affiliate
of Agent, then presentation for payment of any Payment Item when there are
insufficient funds to cover it shall be deemed to be a request for a Base Rate
Revolver Loan on the date of such presentation, in the amount of the Payment
Item.  The proceeds of such Revolver Loan may be disbursed directly to the
disbursement account.
 
4.1.2. Fundings by Lenders.  Each Lender shall timely honor its Revolver
Commitment by funding its Pro Rata share of each Borrowing of Revolver Loans
that is properly requested hereunder.  Except for Borrowings to be made as
Swingline Loans, Agent shall endeavor to notify Lenders of each Notice of
Borrowing (or deemed request for a Borrowing) by 3:00 p.m. on the proposed
funding date for Base Rate Loans or by 3:00 p.m. at least two Business Days
before any proposed funding of LIBOR Loans.  Each Lender shall fund to Agent
such Lender’s Pro Rata share of the Borrowing to the account specified by Agent
in immediately available funds not later than 4:00 p.m. on the requested funding
date, unless Agent’s notice is received after the times provided above, in which
case Lender shall fund its Pro Rata share by 11:00 a.m. on the next Business
Day.  Subject to its receipt of such amounts from Lenders, Agent shall disburse
the proceeds of the Revolver Loans as directed by Borrower Agent.  Unless Agent
shall have received (in sufficient time to act) written notice from a Lender
that it does not intend to fund its Pro Rata share of a Borrowing, Agent may
assume that such Lender has deposited or promptly will deposit its share with
Agent, and Agent may disburse a corresponding amount to Borrowers.  If a
Lender’s share of any Borrowing or of any settlement pursuant to Section
4.1.3(b) is not received by Agent, then Borrowers agree to repay to Agent on
demand the amount of such share, together with interest thereon from the date
disbursed until repaid, at the rate applicable to the Borrowing.
 
4.1.3. Swingline Loans; Settlement.
 
(a) Agent may, but shall not be obligated to, advance Swingline Loans to
Borrowers, up to an aggregate outstanding amount of $10,000,000, unless the
funding is specifically required to be made by all Lenders hereunder.  Each
Swingline Loan shall constitute a Revolver Loan for all purposes, except that
payments thereon shall be made to Agent for its own account.  The obligation of
Borrowers to repay Swingline Loans shall be evidenced by the records of Agent
and need not be evidenced by any promissory note.
 
(b) Settlement of Swingline Loans and other Revolver Loans among Lenders and
Agent shall take place on a date determined from time to time by Agent (but at
least weekly),  in accordance with the Settlement Report delivered by Agent to
Lenders.  Between settlement dates, Agent may in its discretion apply payments
on Revolver Loans to Swingline Loans, regardless of any designation by Borrower
or any provision herein to the contrary.  Each Lender’s obligation to make
settlements with Agent is absolute and unconditional, without offset,
counterclaim or other defense, and whether or not the Commitments have
terminated, an Overadvance exists or the conditions in Section 6 are
satisfied.  If, due to an Insolvency Proceeding with respect to a Borrower or
otherwise, any Swingline Loan may not be settled among Lenders hereunder, then
each Lender shall be deemed to have purchased from Agent a Pro Rata
participation in such Loan and shall transfer the amount of such participation
to Agent, in immediately available funds, within one Business Day after Agent’s
request therefor.
 
 
-43-

--------------------------------------------------------------------------------

 
4.1.4. Notices.  Borrowers may request, convert or continue Loans, select
interest rates and transfer funds based on telephonic or e-mailed instructions
to Agent.  Borrowers shall confirm each such request by prompt delivery to Agent
of a Notice of Borrowing or Notice of Conversion/Continuation, if applicable,
but if it differs materially from the action taken by Agent or Lenders, the
records of Agent and Lenders shall govern.  Neither Agent nor any Lender shall
have any liability for any loss suffered by a Borrower as a result of Agent or
any Lender acting upon its understanding of telephonic or e-mailed instructions
from a person believed in good faith by Agent or any Lender to be a person
authorized to give such instructions on a Borrower’s behalf.
 
4.2. Defaulting Lender.
 
4.2.1. Reallocation of Pro Rata Share; Amendments.  For purposes of determining
Lenders’ obligations to fund or participate in Loans or Letters of Credit, Agent
may exclude the Commitments and Loans of any Defaulting Lender(s) from the
calculation of Pro Rata shares.  A Defaulting Lender shall have no right to vote
on any amendment, waiver or other modification of a Loan Document, except as
provided in Section 15.1.1(c).
 
4.2.2. Payments; Fees.  Agent may, in its discretion, receive and retain any
amounts payable to a Defaulting Lender under the Loan Documents, and a
Defaulting Lender shall be deemed to have assigned to Agent such amounts until
all Obligations owing to Agent, non-Defaulting Lenders and other Secured Parties
have been paid in full.  Agent may apply such amounts to the Defaulting Lender’s
defaulted obligations, use the funds to Cash Collateralize such Lender’s
Fronting Exposure, or readvance the amounts to Borrowers hereunder.  A Lender
shall not be entitled to receive any fees accruing hereunder during the period
in which it is a Defaulting Lender, and the unfunded portion of its Commitment
shall be disregarded for purposes of calculating the unused line fee under
Section 3.2.1.  If any LC Obligations owing to a Defaulted Lender are
reallocated to other Lenders, fees attributable to such LC Obligations under
Section 3.2.2 shall be paid to such Lenders.  Agent shall be paid all fees
attributable to LC Obligations that are not reallocated.
 
4.2.3. Cure.  Borrowers, Agent and Issuing Bank may agree in writing that a
Lender is no longer a Defaulting Lender.  At such time, Pro Rata shares shall be
reallocated without exclusion of such Lender’s Commitments and Loans, and all
outstanding Revolver Loans, LC Obligations and other exposures under the
Revolver Commitments shall be reallocated among Lenders and settled by Agent
(with appropriate payments by the reinstated Lender) in accordance with the
readjusted Pro Rata shares.  Unless expressly agreed by Borrowers, Agent and
Issuing Bank, no reinstatement of a Defaulting Lender shall constitute a waiver
or release of claims against such Lender.  The failure of any Lender to fund a
Loan, to make a payment in respect of LC Obligations or otherwise to perform its
obligations hereunder shall not relieve any other Lender of its obligations, and
no Lender shall be responsible for default by another Lender.
 
4.3. Number and Amount of LIBOR Loans; Determination of Rate.  Each Borrowing of
LIBOR Loans when made shall be in a minimum amount of $1,000,000, plus any
increment of $500,000 in excess thereof.  No more than ten (10) Borrowings of
LIBOR Loans may be outstanding at any time, and all LIBOR Loans having the same
length and beginning date of their Interest Periods shall be aggregated together
and considered one Borrowing for this purpose.  Upon determining LIBOR for any
Interest Period requested by Borrowers, Agent shall promptly notify Borrowers
thereof by telephone or electronically and, if requested by Borrowers, shall
confirm any telephonic notice in writing.
 
 
-44-

--------------------------------------------------------------------------------

 
4.4. Borrower Agent.  Each Borrower hereby designates US Concrete (“Borrower
Agent”) as its representative and agent for all purposes under the Loan
Documents, including requests for Loans and Letters of Credit, designation of
interest rates, delivery or receipt of communications, preparation and delivery
of Borrowing Base and financial reports, receipt and payment of Obligations,
requests for waivers, amendments or other accommodations, actions under the Loan
Documents (including in respect of compliance with covenants), and all other
dealings with Agent, Issuing Bank or any Lender.  Borrower Agent hereby accepts
such appointment.  Agent and Lenders shall be entitled to rely upon, and shall
be fully protected in relying upon, any notice or communication (including any
notice of borrowing) delivered by Borrower Agent on behalf of any
Borrower.  Agent and Lenders may give any notice or communication with a
Borrower hereunder to Borrower Agent on behalf of such Borrower.  Each of Agent,
Issuing Bank and Lenders shall have the right, in its discretion, to deal
exclusively with Borrower Agent for any or all purposes under the Loan
Documents.  Each Borrower agrees that any notice, election, communication,
representation, agreement or undertaking made on its behalf by Borrower Agent
shall be binding upon and enforceable against it.
 
4.5. One Obligation. The Loans, LC Obligations and other Obligations constitute
one general obligation of Borrowers and are secured by Agent’s Lien on all
Collateral; provided, however, that Agent and each Lender shall be deemed to be
a creditor of, and the holder of a separate claim against, each Borrower to the
extent of any Obligations jointly or severally owed by such Borrower.
 
4.6. Effect of Termination.  On the effective date of the termination of all
Commitments, the outstanding Obligations shall be immediately due and payable,
and any Lender may terminate its and its Affiliates’ Bank Products (including,
only with the consent of Agent, any Cash Management Services).  Until Full
Payment of the outstanding Obligations, all undertakings of Borrowers contained
in the Loan Documents shall continue, and Agent shall retain its Liens in the
Collateral and all of its rights and remedies under the Loan Documents.  Agent
shall not be required to terminate its Liens unless it receives Cash Collateral
or a written agreement, in each case satisfactory to it, protecting Agent and
Lenders from the dishonor or return of any Payment Items previously applied to
the Obligations.  Sections 3.4, 3.7, 3.9, 5.5, 5.9, 5.10, 12, 14.2, this
Section, and each indemnity or waiver given by an Obligor or Lender in any Loan
Document, shall survive Full Payment of the Obligations.
 
SECTION 5.  
PAYMENTS

 
5.1. General Payment Provisions. All payments of Obligations shall be made in
Dollars, without offset, counterclaim or defense of any kind, free of (and
without deduction for) any Taxes, and in immediately available funds, not later
than 1:00 p.m. on the due date.  Any payment after such time shall be deemed
made on the next Business Day.  Any payment of a LIBOR Loan prior to the end of
its Interest Period shall be accompanied by all amounts due under Section
3.9.  Borrowers agree that Agent shall have the continuing, exclusive right to
apply and reapply payments and proceeds of Collateral against the outstanding
Obligations, in such manner as Agent deems advisable, but whenever possible, any
prepayment of Loans shall be applied first to Base Rate Loans and then to LIBOR
Loans.
 
 
-45-

--------------------------------------------------------------------------------

 
 
5.2. Repayment of Revolver Loans.  Revolver Loans shall be due and payable in
full on the Revolver Termination Date, unless payment is sooner required
hereunder.  Revolver Loans may be prepaid from time to time, without penalty or
premium.  Concurrently with (a) any Asset Disposition of ABL Priority Collateral
(i) that occurs during a Trigger Period or the immediate effect of which
disposition will be the commencement of a Trigger Period or (ii) which
disposition is not permitted by the provisions of this Agreement or (b) any
other Asset Disposition of (i) Trucks that have a fair market or book value
(whichever is more) of at least $1,000,000 or (ii) Inventory that has a fair
market or book value (whichever is more) of at least $1,000,000, or
(iii) Accounts that have a fair  market or book value (whichever is more) of at
least $250,000, Borrowers shall prepay Revolver Loans in an amount equal to the
Net Proceeds of such Asset Disposition, provided that any such prepayment shall
not waive any Default or Event of Default otherwise arising under this Agreement
due to such Asset Disposition.  Subject to Section 2.1.5, notwithstanding
anything herein to the contrary, if an Overadvance exists, Borrowers shall, on
the sooner of Agent’s demand or the first Business Day after any Borrower has
knowledge thereof, repay the outstanding Revolver Loans in an amount sufficient
to reduce the principal balance of Revolver Loans to the Borrowing Base.
 
5.3. Payment of Other Obligations.  Obligations other than Loans and LC
Obligations, shall be paid by Borrowers as provided in the Loan Documents or, if
no payment date is specified, within five (5) Business Days of demand.
 
5.4. Marshaling; Payments Set Aside.  None of Agent or Lenders shall be under
any obligation to marshal any assets in favor of any Obligor or against any
Obligations.  If any payment by or on behalf of Borrowers is made to Agent,
Issuing Bank or any Lender, or Agent, Issuing Bank or any Lender exercises a
right of setoff, and such payment or the proceeds of such setoff or any part
thereof is subsequently invalidated, declared to be fraudulent or preferential,
set aside or required (including pursuant to any settlement entered into by
Agent, Issuing Bank or such Lender in its discretion) to be repaid to a trustee,
receiver or any other Person, then to the extent of such recovery, the
Obligation originally intended to be satisfied, and all Liens, rights and
remedies relating thereto, shall be revived and continued in full force and
effect as if such payment had not been made or such setoff had not occurred.
 
5.5. Application and Allocation of Payments.
 
5.5.1. Application. Payments made by Borrowers hereunder shall be applied
(a) first, as specifically required hereby; (b) second, to Obligations then due
and owing; (c) third, to other Obligations specified by Borrowers; and
(d) fourth, as determined by Agent in its Permitted Discretion.
 
5.5.2. Post-Default Allocation.  Notwithstanding anything in any Loan Document
to the contrary, during an Event of Default, monies to be applied to the
Obligations, whether arising from payments by Obligors, realization on
Collateral (subject to the Intercreditor Agreement), setoff or otherwise, shall
be allocated as follows:
 
 
-46-

--------------------------------------------------------------------------------

 
(a) first, to all costs and expenses, including Extraordinary Expenses, owing to
Agent;
 
(b) second, to all amounts owing to Agent on Swingline Loans;
 
(c) third, to all amounts owing to Issuing Bank;
 
(d) fourth, to all Obligations constituting fees (other than Secured Bank
Product Obligations);
 
(e) fifth, to all Obligations constituting interest (other than Secured Bank
Product Obligations);
 
(f) sixth, to Cash Collateralization of LC Obligations;
 
(g) seventh, to all Loans, and to Secured Bank Product Obligations arising under
Hedging Agreements (including Cash Collateralization thereof) up to the amount
of reserves existing therefor;
 
(h) eighth, to all other Secured Bank Product Obligations; and
 
(i) last, to all remaining Obligations.
 
Amounts shall be applied to payment of each category of Obligations only after
Full Payment of all preceding categories.  If amounts are insufficient to
satisfy a category, Obligations in the category shall be paid on a pro rata
basis.  Amounts distributed with respect to any Secured Bank Product Obligation
shall be calculated using the methodology reported to Agent for such Obligation
(but no greater than the maximum amount reported to Agent).  Agent shall have no
obligation to calculate the amount of any Secured Bank Product Obligation and
may request a reasonably detailed calculation thereof from the applicable
Secured Bank Product Provider.  If the provider fails to deliver the calculation
within five days following request, Agent may assume the amount is zero.  The
allocations set forth in this Section are solely to determine the rights and
priorities among Secured Parties, and may be changed by agreement among them
without the consent of any Obligor.  This Section is not for the benefit of or
enforceable by any Obligor, and each Borrower irrevocably waives the right to
direct the application of any payments or Collateral proceeds subject to this
Section.
 
5.5.3. Erroneous Application. Agent shall not be liable for any application of
amounts made by it in good faith and, if any such application is subsequently
determined to have been made in error, the sole recourse of any Lender or other
Person to which such amount should have been made shall be to recover the amount
from the Person that actually received it (and, if such amount was received by
any Lender, such Lender hereby agrees to return it).
 
5.6. Dominion Account.  The ledger balance in the main Dominion Account as of
the end of a Business Day shall be applied to the Obligations at the beginning
of the next Business Day, during any Trigger Period.  If, as a result of such
application, a credit balance exists, the balance shall not accrue interest in
favor of Borrowers and shall be made available to Borrowers as long as no
Default or Event of Default exists.
 
 
-47-

--------------------------------------------------------------------------------

 
5.7. Account Stated. The Agent shall maintain in accordance with its usual and
customary practices account(s) evidencing the Debt of Borrowers hereunder.  Any
failure of Agent to record anything in a loan account, or any error in doing so,
shall not limit or otherwise affect the obligation of Borrowers to pay any
amount owing hereunder.  Entries made in a loan account shall constitute
presumptive evidence of the information contained therein.  If any information
contained in a loan account is provided to or inspected by any Person, the
information shall be conclusive and binding on such Person for all purposes
absent manifest error, except to the extent such Person notifies Agent in
writing within 30 days after receipt or inspection that specific information is
subject to dispute.
 
5.8. Taxes.
 
5.8.1. Payments Free of Taxes. All payments by Obligors of Obligations shall be
free and clear of and without reduction for any Taxes.  If Applicable Law
requires any Obligor or Agent to withhold or deduct any Tax (including backup
withholding or withholding Tax), the withholding or deduction shall be based on
information provided pursuant to Section 5.9 and Agent shall pay the amount
withheld or deducted to the relevant Governmental Authority.  If the withholding
or deduction is made on account of Indemnified Taxes or Other Taxes, the sum
payable by Borrowers shall be increased so that Agent, Lender or Issuing Bank,
as applicable, receives an amount equal to the sum it would have received if no
such withholding or deduction (including deductions applicable to additional
sums payable under this Section) had been made.  Without limiting the foregoing,
Borrowers shall timely pay all Other Taxes to the relevant Governmental
Authorities.
 
5.8.2. Payment.  Borrowers shall indemnify, hold harmless and reimburse (within
10 days after demand therefor) Agent, Lenders and Issuing Bank for any
Indemnified Taxes or Other Taxes (including those attributable to amounts
payable under this Section but excluding any amounts directly attributable to
such indemnitee’s gross negligence or willful misconduct) withheld or deducted
by any Obligor or Agent, or paid by Agent, any Lender or Issuing Bank, with
respect to any Obligations, Letters of Credit or Loan Documents, whether or not
such Taxes were properly asserted by the relevant Governmental Authority, and
including all penalties, interest and reasonable expenses relating thereto, as
well as any amount that a Lender or Issuing Bank fails to pay indefeasibly to
Agent under Section 5.9.  A certificate as to the amount of any such payment or
liability delivered to Borrower Agent by Agent, or by a Lender or Issuing Bank
(with a copy to Agent), shall be conclusive, absent manifest error.  As soon as
practicable after any payment of Taxes by a Borrower, Borrower Agent shall
deliver to Agent a receipt from the Governmental Authority or other evidence of
payment satisfactory to Agent.
 
5.9. Lender Tax Information.
 
5.9.1. Status of Lenders. Each Lender shall deliver documentation and
information to Agent and Borrower Agent, at the times and in form required by
Applicable Law or reasonably requested by Agent or Borrower Agent, sufficient to
permit Agent or Borrowers to determine (a) whether or not payments made with
respect to Obligations are subject to Taxes, (b) if applicable, the required
rate of withholding or deduction, and (c) such Lender’s entitlement to any
available exemption from, or reduction of, applicable Taxes for such payments or
otherwise to establish such Lender’s status for withholding tax purposes in the
applicable jurisdiction.
 
 
-48-

--------------------------------------------------------------------------------

 
5.9.2. Documentation.  If a Borrower is resident for tax purposes in the United
States, any Lender that is a “United States person” within the meaning of
section 7701(a)(30) of the Code shall deliver to Agent and Borrower Agent IRS
Form W-9 or such other documentation or information prescribed by Applicable Law
or reasonably requested by Agent or Borrower Agent to determine whether such
Lender is subject to backup withholding or information reporting
requirements.  If any Foreign Lender is entitled to any exemption from or
reduction of withholding tax for payments with respect to the Obligations, it
shall deliver to Agent and Borrower Agent, on or prior to the date on which it
becomes a Lender hereunder (and from time to time thereafter upon request by
Agent or Borrower Agent, but only if such Foreign Lender is legally entitled to
do so), (a) IRS Form W-8BEN claiming eligibility for benefits of an income tax
treaty to which the United States is a party; (b) IRS Form W-8ECI; (c) IRS Form
W-8IMY and all required supporting documentation; (d) in the case of a Foreign
Lender claiming the benefits of the exemption for portfolio interest under
section 881(c) of the Code, IRS Form W-8BEN and a certificate showing such
Foreign Lender is not (i) a “bank” within the meaning of section 881(c)(3)(A) of
the Code, (ii) a “10 percent shareholder” of any Obligor within the meaning of
section 881(c)(3)(B) of the Code, or (iii) a “controlled foreign corporation”
described in section 881(c)(3)(C) of the Code; or (e) any other form prescribed
by Applicable Law as a basis for claiming exemption from or a reduction in
withholding tax, together with such supplementary documentation necessary to
allow Agent and Borrowers to determine the withholding or deduction required to
be made.
 
5.9.3. Lender Obligations.  Each Lender and Issuing Bank shall promptly notify
Borrowers and Agent of any change in circumstances that would change any claimed
Tax exemption or reduction.  Each Lender and Issuing Bank shall indemnify, hold
harmless and reimburse (within 10 days after demand therefor) Borrowers and
Agent for any Taxes, losses, claims, liabilities, penalties, interest and
expenses (including reasonable attorneys’ fees) incurred by or asserted against
a Borrower or Agent by any Governmental Authority due to such Lender’s or
Issuing Bank’s failure to deliver, or inaccuracy or deficiency in, any
documentation required to be delivered by it pursuant to this Section.  Each
Lender and Issuing Bank authorizes Agent to set off any amounts due to Agent
under this Section against any amounts payable to such Lender or Issuing Bank
under any Loan Document.
 
5.10. Nature and Extent of Each Borrower’s Liability.
 
5.10.1. Joint and Several Liability. Each Borrower agrees that it is jointly and
severally liable for, and absolutely and unconditionally guarantees to Agent and
Lenders the prompt payment and performance of, all Obligations and all
agreements under the Loan Documents.  Each Borrower agrees that its guaranty
obligations hereunder constitute a continuing guaranty of payment and not of
collection, that such obligations shall not be discharged until Full Payment of
the Obligations, and that such obligations are absolute and unconditional,
irrespective of (a) the genuineness, validity, regularity, enforceability,
subordination or any future modification of, or change in, any Obligations or
Loan Document, or any other document, instrument or agreement to which any
Obligor is or may become a party or be bound; (b) the absence of any action to
enforce this Agreement (including this Section) or any other Loan Document, or
any waiver, consent or indulgence of any kind by Agent or any Lender with
respect thereto; (c) the existence, value or condition of, or failure to perfect
a Lien or to preserve rights against, any security or guaranty for the
Obligations or any action, or the absence of any action, by Agent or any Lender
in respect thereof (including the release of any security or guaranty); (d) the
insolvency of any Obligor; (e) any election by Agent or any Lender in an
Insolvency Proceeding for the application of Section 1111(b)(2) of the
Bankruptcy Code; (f) any borrowing or grant of a Lien by any other Borrower, as
debtor-in-possession under Section 364 of the Bankruptcy Code or otherwise;
(g) the disallowance of any claims of Agent or any Lender against any Obligor
for the repayment of any Obligations under Section 502 of the Bankruptcy Code or
otherwise; or (h) any other action or circumstances that might otherwise
constitute a legal or equitable discharge or defense of a surety or guarantor,
except Full Payment of all Obligations.
 
 
-49-

--------------------------------------------------------------------------------

 
5.10.2. Waivers.
 
(a) Each Borrower expressly waives all rights that it may have now or in the
future under any statute, at common law, in equity or otherwise, to compel Agent
or Lenders to marshal assets or to proceed against any Obligor, other Person or
security for the payment or performance of any Obligations before, or as a
condition to, proceeding against such Borrower.  Each Borrower waives all
defenses available to a surety, guarantor or accommodation co-Obligor other than
Full Payment of all Obligations and waives, to the maximum extent permitted by
law, any right to revoke any guaranty of any Obligations as long as it is a
Borrower.  It is agreed among each Borrower, Agent and Lenders that the
provisions of this Section 5.10 are of the essence of the transaction
contemplated by the Loan Documents and that, but for such provisions, Agent and
Lenders would decline to make Loans and issue Letters of Credit.  Each Borrower
acknowledges that its guaranty pursuant to this Section is necessary to the
conduct and promotion of its business, and can be expected to benefit such
business.
 
(b) Agent may, in its discretion, pursue such rights and remedies as it deems
appropriate, including realization upon Collateral or any Real Estate by
judicial foreclosure or nonjudicial sale or enforcement, without affecting any
rights and remedies under this Section 5.10.  If, in taking any action in
connection with the exercise of any rights or remedies, Agent or any Lender
shall forfeit any other rights or remedies, including the right to enter a
deficiency judgment against any Borrower or other Person, whether because of any
Applicable Laws pertaining to “election of remedies” or otherwise, each Borrower
consents to such action and waives any claim based upon it, even if the action
may result in loss of any rights of subrogation that any Borrower might
otherwise have had.  Any election of remedies that results in denial or
impairment of the right of Agent or any Lender to seek a deficiency judgment
against any Borrower shall not impair any other Borrower’s obligation to pay the
full amount of the Obligations.  Each Borrower waives all rights and defenses
arising out of an election of remedies, such as nonjudicial foreclosure with
respect to any security for the Obligations, even though that election of
remedies destroys such Borrower’s rights of subrogation against any other
Person.  Agent or any Lender may bid all or a portion of the Obligations at any
foreclosure, trustee or other sale, including any private sale, and the amount
of such bid need not be paid by Agent but shall be credited against the
Obligations.  The amount of the successful bid at any such sale, whether Agent
or any other Person is the successful bidder, shall be conclusively deemed to be
the fair market value of the Collateral, and the difference between such bid
amount and the remaining balance of the Obligations shall be conclusively deemed
to be the amount of the Obligations guaranteed under this Section 5.10,
notwithstanding that any present or future law or court decision may have the
effect of reducing the amount of any deficiency claim to which Agent or any
Lender might otherwise be entitled but for such bidding at any such sale.
 
5.10.3. Extent of Liability; Contribution.
 
 
-50-

--------------------------------------------------------------------------------

 
(a) Notwithstanding anything herein to the contrary, each Borrower’s liability
under this Section 5.10 shall be limited to the greater of (i) all amounts for
which such Borrower is primarily liable, as described below, and (ii) such
Borrower’s Allocable Amount.
 
(b) If any Borrower makes a payment under this Section 5.10 of any Obligations
(other than amounts for which such Borrower is primarily liable) (a “Guarantor
Payment”) that, taking into account all other Guarantor Payments previously or
concurrently made by any other Borrower, exceeds the amount that such Borrower
would otherwise have paid if each Borrower had paid the aggregate Obligations
satisfied by such Guarantor Payments in the same proportion that such Borrower’s
Allocable Amount bore to the total Allocable Amounts of all Borrowers, then such
Borrower shall be entitled to receive contribution and indemnification payments
from, and to be reimbursed by, each other Borrower for the amount of such
excess, pro rata based upon their respective Allocable Amounts in effect
immediately prior to such Guarantor Payment.  The “Allocable Amount” for any
Borrower shall be the maximum amount that could then be recovered from such
Borrower under this Section 5.10 without rendering such payment voidable under
Section 548 of the Bankruptcy Code or under any applicable state fraudulent
transfer or conveyance act, or similar statute or common law.
 
(c) Nothing contained in this Section 5.10 shall limit the liability of any
Borrower to pay Loans made directly or indirectly to that Borrower (including
Loans advanced to any other Borrower and then re-loaned or otherwise transferred
to, or for the benefit of, such Borrower), LC Obligations relating to Letters of
Credit issued to support such Borrower’s business, and all accrued interest,
fees, expenses and other related Obligations with respect thereto, for which
such Borrower shall be primarily liable for all purposes hereunder.  Agent and
Lenders shall have the right, at any time in their discretion, to condition
Loans and Letters of Credit upon a separate calculation of borrowing
availability for each Borrower and to restrict the disbursement and use of such
Loans and Letters of Credit to such Borrower.
 
5.10.4. Joint Enterprise.  Each Borrower has requested that Agent and Lenders
make this credit facility available to Borrowers on a combined basis, in order
to finance Borrowers’ business most efficiently and economically.  Borrowers’
business is a mutual and collective enterprise, and the successful operation of
each Borrower is dependent upon the successful performance of the integrated
group.  Borrowers believe that consolidation of their credit facility will
enhance the borrowing power of each Borrower and ease administration of the
facility, all to their mutual advantage.  Borrowers acknowledge that Agent’s and
Lenders’ willingness to extend credit and to administer the Collateral on a
combined basis hereunder is done solely as an accommodation to Borrowers and at
Borrowers’ request.
 
5.10.5. Subordination. Each Borrower hereby subordinates any claims, including
any rights at law or in equity to payment, subrogation, reimbursement,
exoneration, contribution, indemnification or set off, that it may have at any
time against any other Obligor, howsoever arising, to the Full Payment of all
Obligations.
 
SECTION 6.  
CONDITIONS PRECEDENT

 
6.1. Conditions Precedent to Initial Loans.  In addition to the conditions set
forth in Section 6.2, Lenders shall not be required to fund any requested Loan,
issue any Letter of Credit, or otherwise extend credit to Borrowers hereunder,
until the date (“Closing Date”) that each of the following conditions has been
satisfied:
 
 
-51-

--------------------------------------------------------------------------------

 
(a) Each Loan Document shall have been duly executed and delivered to Agent by
each of the signatories thereto, and each Obligor shall be in compliance with
all terms thereof.
 
(b) The Intercreditor Agreement shall be in full force and effect with respect
to relative priority of the Liens securing the Obligations and the obligations
under the Convertible Notes and the other matters set forth therein.
 
(c) Agent shall have received acknowledgments of all filings or recordations
necessary to perfect its Liens in the Collateral, except with respect to Trucks,
and except with respect to Liens that are not required under this Agreement and
the other Loan Documents to be perfected, as well as UCC and Lien searches and
other evidence satisfactory to Agent that such Liens are the only Liens upon the
Collateral, except Permitted Liens.
 
(d) Agent shall have received the Related Real Estate Documents for all Real
Estate subject to a Mortgage.
 
(e) Agent shall have received duly executed agreements establishing each
Dominion Account and related lockbox, in form and substance, and with financial
institutions, satisfactory to Agent.
 
(f) Agent shall have received certificates, in form and substance satisfactory
to it, from a knowledgeable Senior Officer of each Borrower certifying that,
after giving effect to the initial Loans and transactions hereunder, (i) such
Borrower is Solvent; (ii) no Default or Event of Default exists; (iii) the
representations and warranties set forth in Section 9 are true and correct; and
(iv) such Borrower has complied with all agreements and conditions to be
satisfied by it under the Loan Documents.
 
(g) Agent shall have received a certificate of a duly authorized officer of each
Obligor, certifying (i) that attached copies of such Obligor’s Organic Documents
are true and complete, and in full force and effect, without amendment except as
shown; (ii) that an attached copy of resolutions authorizing execution and
delivery of the Loan Documents is true and complete, and that such resolutions
are in full force and effect, were duly adopted, have not been amended, modified
or revoked, and constitute all resolutions adopted with respect to this credit
facility; and (iii) to the title, name and signature of each Person authorized
to sign the Loan Documents.  Agent may conclusively rely on this certificate
until it is otherwise notified by the applicable Obligor in writing.
 
(h) Agent shall have received a written opinion of Akin Gump Strauss Hauer &
Feld LLP, as well as any local counsel to Borrowers or Agent, in form and
substance satisfactory to Agent.
 
(i) Agent shall have received copies of the charter documents of each Obligor,
certified by the Secretary of State or other appropriate official of such
Obligor’s jurisdiction of organization.  Agent shall have received good standing
certificates for each Obligor, issued by the Secretary of State or other
appropriate official of such Obligor’s jurisdiction of organization and each
jurisdiction where such Obligor’s conduct of business or ownership of Property
necessitates qualification.
 
 
-52-

--------------------------------------------------------------------------------

 
(j) Agent shall have received copies of policies or certificates of insurance
for the insurance policies carried by Borrowers, all in compliance with the Loan
Documents.
 
(k) Agent shall have completed its business, financial and legal due diligence
of Obligors, including a roll-forward of its previous field examination, with
results satisfactory to Agent.  No material adverse change in the financial
condition of any Obligor or in the quality, quantity or value of any Collateral
shall have occurred since December 31, 2011.
 
(l) Agent shall have received financial projections of Borrowers, in form and
substance satisfactory to Agent, evidencing Borrowers’ ability to comply with
all financial covenants under this Agreement.
 
(m) Agent shall have received a certificate (in form and substance satisfactory
to Agent in its discretion) of a Senior Officer of Borrowers attesting to the
solvency of Borrowers, immediately after giving effect to the transactions
contemplated hereby.
 
(n) Borrowers’ capital structure shall be satisfactory to Agent in its sole
discretion.
 
(o) No action, suit, investigation or proceeding pending or, to the knowledge of
any Borrower, threatened in any court or before any arbitrator or governmental
authority that could reasonably be expected to have a Material Adverse Effect
shall have occurred.
 
(p) Agent shall have received any field audit, examination or appraisal report
requested by Agent with respect to any Obligor or Collateral including, without
limitation all of Borrowers’ Trucks and Inventory.
 
(q) Borrowers shall have paid all fees and expenses to be paid to Agent and
Lenders on the Closing Date.
 
(r) Agent shall have received a Borrowing Base Certificate prepared as of the
Closing Date.  Upon giving effect to the initial funding of Loans and issuance
of Letters of Credit, and the payment by Borrowers of all fees and expenses
incurred in connection herewith as well as any payables stretched beyond their
customary payment practices, Availability shall be at least $25,000,000.
 
(s) Agent shall have received with respect to each Truck (other than any
Excluded Truck) that is covered by a certificate of title, the original of such
certificate of title or if a certificate of title has not yet been issued in
respect of a given Truck, a copy of the application for a certificate of title
and the receipt therefor provided by the applicable Governmental Authority (or,
in the case of any Truck, the ownership of which is evidenced by an electronic
title (ELT) in the records of the applicable Governmental Authority (in lieu of
a physical certificate of title), a copy of the notification with respect to
such notation received from such Governmental Authority), along with such duly
executed powers of attorney from the relevant Obligor and any Person with a Lien
noted thereon necessary to have the first-priority Lien of Agent noted on such
certificate of title with the appropriate state office and the Lien of any other
Person (except for a second-priority Lien of the Convertible Notes Agent)
removed therefrom.
 
 
-53-

--------------------------------------------------------------------------------

 
6.2. Conditions Precedent to All Credit Extensions. Agent, Issuing Bank and
Lenders shall not be required to fund any Loans, arrange for issuance of any
Letters of Credit or grant any other accommodation to or for the benefit of
Borrowers, unless the following conditions are satisfied:
 
(a) No Default or Event of Default shall exist at the time of, or result from,
such funding, issuance or grant;
 
(b) The representations and warranties of the Obligors in the Loan Documents
shall be true and correct in all material respects on the date of, and upon
giving effect to, such funding, issuance or grant (except for representations
and warranties that expressly relate to an earlier date);
 
(c) All conditions precedent in any other Loan Document shall be satisfied;
 
(d) No event shall have occurred or circumstance exist that has or could
reasonably be expected to have a Material Adverse Effect; and
 
(e) With respect to issuance of a Letter of Credit, the LC Conditions shall be
satisfied.
 
Each request (or deemed request) by Borrowers for funding of a Loan, issuance of
a Letter of Credit or grant of an accommodation shall constitute a
representation by Borrowers that the foregoing conditions are satisfied on the
date of such request and on the date of such funding, issuance or grant.  As an
additional condition to any funding, issuance or grant, Agent shall have
received such other information, documents, instruments and agreements as it
deems appropriate in connection therewith.
 
SECTION 7.  
COLLATERAL

 
7.1. Grant of Security Interest. To secure the prompt payment and performance of
all Obligations, each Obligor hereby grants to Agent, for the benefit of Secured
Parties, a continuing security interest in and Lien upon all Property of such
Obligor, including all of the following Property, whether now owned or hereafter
acquired, and wherever located:
 
(a) all Accounts;
 
(b) all Chattel Paper, including electronic chattel paper;
 
(c) all Commercial Tort Claims, including those shown on Schedule 9.1.16;
 
(d) all Deposit Accounts;
 
(e) all Documents;
 
(f) all General Intangibles, including Intellectual Property;
 
 
-54-

--------------------------------------------------------------------------------

 
(g) all Goods, including Inventory (including As-Extracted Collateral),
Equipment (including all Trucks), and Fixtures;
 
(h) all Instruments;
 
(i) all Investment Property;
 
(j) all Letter-of-Credit Rights;
 
(k) all Supporting Obligations;
 
(l) to the extent not otherwise described above, all Equity Interests in all
Subsidiaries;
 
(m) all As-Extracted Collateral;
 
(n) all monies, whether or not in the possession or under the control of Agent,
a Lender, or a bailee or Affiliate of Agent or a Lender, including any Cash
Collateral;
 
(o) all accessions to, substitutions for, and all replacements, products, and
cash and non-cash proceeds of the foregoing, including proceeds of and unearned
premiums with respect to insurance policies, and claims against any Person for
loss, damage or destruction of any Collateral; and
 
(p) all books and records (including customer lists, files, correspondence,
tapes, computer programs, print-outs and computer records) pertaining to the
foregoing.
 
Notwithstanding the foregoing or any other provision of this Agreement or any
other Loan Document, “Collateral” shall not include any Excluded Property, in
each case only for so long as such item of Property continues to constitute
Excluded Property, and thereafter shall constitute Collateral.
 
7.2. Lien on Deposit Accounts; Cash Collateral.
 
7.2.1. Deposit Accounts. To further secure the prompt payment and performance of
all Obligations, each Obligor hereby grants to Agent a continuing security
interest in and Lien upon all amounts credited to any Deposit Account of such
Obligor, including any sums in any blocked or lockbox accounts or in any
accounts into which such sums are swept.  Each Obligor hereby authorizes and
directs each bank or other depository to deliver to Agent, upon request, all
balances in any Deposit Account maintained by such Obligor (other than Excluded
Deposit Accounts), without inquiry into the authority or right of Agent to make
such request.
 
7.2.2. Cash Collateral. Cash Collateral may be invested, at Agent’s discretion
(and with the consent of Obligors, as long as no Event of Default exists), but
Agent shall have no duty to do so, regardless of any agreement or course of
dealing with any Obligor, and shall have no responsibility for any investment or
loss.  Each Obligor hereby grants to Agent, as security for the Obligations, a
security interest in all Cash Collateral held from time to time and all proceeds
thereof, whether held in a Cash Collateral Account or otherwise.  Agent may
apply Cash Collateral to the payment of Obligations as they become due, in such
order as Agent may elect.  Each Cash Collateral Account and all Cash Collateral
shall be under the sole dominion and control of Agent, and no Obligor or other
Person shall have any right to any Cash Collateral, until Full Payment of all
Obligations.
 
 
-55-

--------------------------------------------------------------------------------

 
7.3. Real Estate Collateral.
 
7.3.1. Lien on Real Estate. The Obligations shall also be secured by Mortgages
upon all Real Estate owned by a Obligor and listed on Annex A hereto.  The
Mortgages shall be duly recorded, at Borrowers’ expense, in each office where
such recording is required to constitute a fully perfected Lien on the Real
Estate covered thereby.  If any Obligor acquires Real Estate hereafter, such
Obligor shall, within 30 days, execute, deliver and record a Mortgage sufficient
to create a first priority (or second priority, to the extent such Real Estate
is Convertible Notes Priority Collateral) Lien in favor of Agent on such Real
Estate, and shall deliver all Related Real Estate Documents, to the extent such
Real Estate is not located in a flood zone and the fair market value of such
Real Estate is at least $1,000,000.
 
7.3.2. Collateral Assignment of Leases. To further secure the prompt payment and
performance of all Obligations, each Obligor hereby transfers and assigns to
Agent all of such Obligor’s right, title and interest in, to and under all now
or hereafter existing leases of real Property to which such Obligor is a party,
whether as lessor or lessee, and all extensions, renewals, modifications and
proceeds thereof.
 
7.4. Other Collateral.
 
7.4.1. Commercial Tort Claims. Borrowers shall promptly notify Agent in writing
if any Obligor has a Commercial Tort Claim (other than, as long as no Default or
Event of Default exists, a Commercial Tort Claim for less than $500,000), shall
promptly amend Schedule 9.1.16 to include such claim, and shall take such
actions as Agent reasonably deems appropriate to subject such claim to a duly
perfected, first priority (or second priority, to the extent such Property is
Convertible Notes Priority Collateral) Lien in favor of Agent.
 
7.4.2. Certain After-Acquired Collateral. Borrowers shall promptly notify Agent
in writing if, after the Closing Date, any Obligor obtains any interest in any
Collateral consisting of Deposit Accounts, Chattel Paper, Documents,
Instruments, Intellectual Property, Investment Property or Letter-of-Credit
Rights, in each case with a nominal value in excess of $100,000 and, upon
Agent’s request, shall promptly take such actions as Agent deems appropriate to
effect Agent’s duly perfected, first priority (or second priority, to the extent
such Property is Convertible Notes Priority Collateral) Lien upon such
Collateral, including obtaining any appropriate possession, control agreement or
Lien Waiver.  If any Collateral is in the possession of a third party, at
Agent’s request, Borrowers shall obtain an acknowledgment that such third party
holds the Collateral for the benefit of Agent.
 
7.5. No Assumption of Liability. The Lien on Collateral granted hereunder is
given as security only and shall not subject Agent or any Lender to, or in any
way modify, any obligation or liability of Obligors relating to any Collateral.
 
7.6. Further Assurances. All Liens granted to Agent under the Loan Documents are
for the benefit of Secured Parties.  Promptly upon request, Borrowers shall
deliver such instruments and agreements, and shall take such actions, as Agent
deems appropriate under Applicable Law to evidence or perfect its Lien on any
Collateral, or otherwise to give effect to the intent of this Agreement.  Each
Obligor authorizes Agent to file any financing statement that describes the
Collateral as “all assets” or “all personal property” of such Obligor, or words
to similar effect, and ratifies any action taken by Agent before the Closing
Date to effect or perfect its Lien on any Collateral.
 
 
-56-

--------------------------------------------------------------------------------

 
7.7. Additional Borrowers. Borrower Agent may designate any Subsidiary as a
Borrower under this Agreement and the other Loan Documents upon satisfaction of
each of the following conditions, provided that such Subsidiary owns Eligible
Accounts, Eligible Inventory or Eligible Trucks:
 
(a)           Borrower Agent shall have delivered to the Agent a written notice
requesting that such Subsidiary be designated as a new Borrower.
 
(b)           The Agent shall have received a duly executed supplement to this
Agreement and any other applicable Loan Documents joining such Subsidiary as a
Borrower hereunder (such supplement to be in form and substance reasonably
satisfactory to the Agent) and such other documents or agreements as Agent may
request in its Permitted Discretion.
 
(c)           Such Subsidiary shall deliver to the Agent such documents and
certificates referred to in Section 6.1(g) as may be reasonably requested by the
Agent (it being agreed by US Concrete that, if the designation of such
Subsidiary as a Borrower obligates the Agent or any Lender to comply with “know
your customer” or similar identification procedures in circumstances where the
necessary information is not already available to it, US Concrete shall,
promptly upon the request of the Agent or any Lender, supply such documentation
and other evidence as is reasonably requested by the Agent or any Lender in
order for the Agent or such Lender to carry out, and be satisfied it has
complied with the results of, all necessary “know your customer” or other
similar checks under all Applicable Law).
 
(d)           If not previously granted to the Agent under this Agreement, as so
supplemented, and the Security Documents, such Subsidiary shall grant a security
interest in all Collateral owned by such Subsidiary by delivering to the Agent a
duly executed supplement to each applicable Security Document or such other
documents as the Agent shall reasonably deem appropriate for such purpose.
 
SECTION 8.  
COLLATERAL ADMINISTRATION

 
8.1. Borrowing Base Certificates. By the 20th day of each month, Borrowers shall
deliver to Agent (and Agent shall promptly deliver same to Lenders) a Borrowing
Base Certificate prepared as of the close of business of the previous month, and
during any Trigger Period Borrowers shall also deliver to Agent (and Agent shall
promptly deliver same to Lenders) a Borrowing Base Certificate on a weekly
basis, and in no event later than the 5th day of each week, prepared as of the
close of the last day of the preceding week; provided, however, that during any
period when an Event of Default exists, Borrower shall deliver a Borrowing Base
as frequently as shall be requested by Agent.  All calculations of Availability
in any Borrowing Base Certificate shall originally be made by Borrowers and
certified by a Senior Officer, provided that Agent may from time to time review
and, in its Permitted Discretion, after Required Reserve Notice (provided that
in no event shall such a Required Reserve Notice be required prior to or in
connection with denying a request for a Revolver Loan due to insufficient
Availability resulting from an adjustment in the calculation of Availability as
contemplated by this Section), adjust any such calculation (a) to reflect its
reasonable estimate of declines in value of any Collateral, due to collections
received in the Dominion Account or otherwise; (b) to adjust advance rates to
reflect changes in dilution, quality, mix and other factors affecting
Collateral; and (c) to the extent the calculation is not made in accordance with
this Agreement or does not accurately reflect the Availability Reserve, but in
each case without duplication of (i) factors taken into consideration in
determining eligibility of the relevant Accounts, Inventory and Trucks and
(ii) factors taken into consideration in determining the Availability Reserve.
 
 
-57-

--------------------------------------------------------------------------------

 
8.2. Administration of Accounts.
 
8.2.1. Records and Schedules of Accounts. Each Borrower shall keep accurate and
complete records of its Accounts, including all payments and collections
thereon, and shall submit to Agent sales, collection, reconciliation and other
reports in form satisfactory to Agent in its Permitted Discretion, on such
periodic basis as Agent may request in its Permitted Discretion.  Each Borrower
shall also provide to Agent, on or before the 20th day of each month, a detailed
aged trial balance of all Accounts as of the end of the preceding month,
specifying each Account’s Account Debtor name and amount, invoice date and due
date, showing any and such other information as Agent may request from time to
time in its Permitted Discretion.  If Accounts in an aggregate face amount of
$1,000,000 or more cease to be Eligible Accounts, Borrowers shall notify Agent
of such occurrence promptly (and in any event within one Business Day) after any
Borrower has knowledge thereof.
 
8.2.2. Taxes. If an Account of any Borrower includes a charge for any Taxes,
Agent is authorized, in its Permitted Discretion and after Required Reserve
Notice to the Borrower, to pay the amount thereof to the proper taxing authority
for the account of such Borrower and to charge Borrowers therefor; provided,
however, that neither Agent nor Lenders shall be liable for any Taxes that may
be due from Borrowers or with respect to any Collateral.
 
8.2.3. Account Verification. Whether or not a Default or Event of Default
exists, Agent shall have the right at any time, in the name of Agent, any
designee of Agent or any Borrower, to verify the validity, amount or any other
matter relating to any Accounts of Borrowers by mail, telephone or
otherwise.  Prior to conducting  any such verification, Agent shall provide
reasonable prior notice (as determined by Agent in its Permitted Discretion)
thereof to Borrower Agent, unless a Default exists or Agent determines that not
providing such notice is appropriate to protect the interests of the
Lenders.  Borrowers shall cooperate fully with Agent in an effort to facilitate
and promptly conclude any such verification process.
 
8.2.4. Maintenance of Dominion Account. Borrowers shall maintain Dominion
Accounts pursuant to lockbox or other arrangements acceptable to Agent in its
Permitted Discretion.  Borrowers shall obtain an agreement (in form and
substance satisfactory to Agent in its Permitted Discretion) from each lockbox
servicer and Dominion Account bank, establishing Agent’s control over and Lien
in the lockbox or Dominion Account, which may be exercised by Agent during any
Trigger Period, requiring immediate deposit of all remittances received in the
lockbox to a Dominion Account, and waiving offset rights of such servicer or
bank, except for customary administrative charges.  If a Dominion Account is not
maintained with Bank of America, Agent may, during any Trigger Period, require
immediate transfer of all funds in such account to a Dominion Account maintained
with Bank of America.  Agent and Lenders assume no responsibility to Borrowers
for any lockbox arrangement or Dominion Account, including any claim of accord
and satisfaction or release with respect to any Payment Items accepted by any
bank.
 
 
 
-58-

--------------------------------------------------------------------------------

 
8.2.5. Proceeds of Collateral. Borrowers shall request in writing and otherwise
take all necessary steps to ensure that all payments on Accounts or otherwise
relating to Collateral are made directly to a Dominion Account (or a lockbox
relating to a Dominion Account).  If any Borrower or Subsidiary receives cash or
Payment Items with respect to any Collateral, it shall hold same in trust for
Agent and promptly (not later than the next Business Day) deposit same into a
Dominion Account.
 
8.3. Administration of Inventory.
 
8.3.1. Records and Reports of Inventory. Each Borrower shall keep accurate and
complete records of its Inventory, including costs and daily withdrawals and
additions, and shall submit to Agent inventory and reconciliation reports in
form satisfactory to Agent, on such periodic basis as Agent may request in its
Permitted Discretion.  Each Borrower shall conduct a physical inventory at least
once per calendar year (and on a more frequent basis if requested by Agent when
an Event of Default exists) and periodic cycle counts consistent with historical
practices, and, upon the request of Agent in its Permitted Discretion, shall
provide to Agent a report based on each such inventory and count promptly upon
completion thereof, together with such supporting information as Agent may
request in its Permitted Discretion.  Agent may participate in and observe each
physical count at its own expense (unless an Event of Default exists, then at
the Borrowers’ sole expense).
 
8.3.2. Returns of Inventory. No Borrower shall return any Inventory to a
supplier, vendor or other Person, whether for cash, credit or otherwise, unless
(a) such return is in the Ordinary Course of Business; (b) no Default, Event of
Default or Overadvance exists or would result therefrom; (c) Agent is promptly
notified if the aggregate Value of all Inventory returned in any month exceeds
$1,000,000; and (d) any payment received by a Borrower for a return is promptly
remitted to Agent for application to the Obligations.
 
8.3.3. Acquisition, Sale and Maintenance. Other than Inventory for chemical
admixtures utilized to manufacture ready-mix concrete (“Permitted Consignment
Inventory”), no Borrower shall acquire or accept any Inventory on consignment or
approval, and shall take all steps to assure that all Inventory is produced in
accordance with Applicable Law, including the FLSA.  All Permitted Consignment
Inventory shall be kept in separate containers, segregated from all other
Inventory of the Obligors.  Permitted Consignment Inventory shall in no event
constitute Eligible Inventory.  No Borrower shall sell any Inventory on
consignment or approval or any other basis under which the customer may return
or require a Borrower to repurchase such Inventory.  Borrowers shall use, store
and maintain all Inventory with reasonable care and caution, in accordance with
applicable standards of any insurance and in conformity with all Applicable Law
in all material respects, and shall make current rent payments (within
applicable grace periods provided for in leases) at all locations where any
Collateral is located.
 
 
-59-

--------------------------------------------------------------------------------

 
8.4. Administration of Equipment.
 
8.4.1. Records and Schedules of Equipment. Each Borrower shall keep accurate and
complete records of its Equipment, including kind, quality, quantity, cost,
acquisitions and dispositions thereof, and shall submit to Agent, on such
periodic basis as Agent may request, in its Permitted Discretion, a current
schedule thereof, in form satisfactory to Agent.  Promptly upon request,
Borrowers shall deliver to Agent evidence of their ownership or interests in any
Trucks not constituting Excluded Trucks (or, (i) in the case of any Trucks the
certificates of title for which are in the possession of the applicable
Governmental Authority for lien recordation purposes, copies thereof, or (ii) in
the case of any Truck, the ownership of which is evidenced by an electronic
title (ELT) in the records of the applicable Governmental Authority (in lieu of
a physical certificate of title), a copy of the notification with respect to
such notation received from such Governmental Authority, or (iii) in the case of
any newly acquired Truck in respect of which an application for a certificate of
title has been filed with the applicable Governmental Authority but such
certificate of title has not yet been issued, a copy of such application and the
receipt therefor issued by such Governmental Authority). In addition to and not
in limitation of the foregoing, Borrowers shall supply to Agent, within 20 days
of the end of each calendar month and at such other times as may be requested by
Agent, in its Permitted Discretion, the following:
 
(a) a summary report of the Trucks, differentiating with respect to Eligible
Trucks and all other Trucks and otherwise in form and substance satisfactory to
Agent in its Permitted Discretion, indicating, if applicable, (i) changes in
value and Depreciation Amounts and (ii) which Trucks were purchased or otherwise
acquired during such period.
 
(b) a summary report of Eligible Trucks sold or contracted for sale during such
period; and
 
(c) a report reconciling the records of the Borrowers against the most recent
report of Agent with respect to the Eligible Trucks.
 
Obligors shall also, within 60 days following the acquisition of any Truck, give
the Agent notice of such Obligor’s acquisition of such Truck and deliver to the
Agent the original of any certificate of title covering such Truck or if a
certificate of title has not yet been issued in respect of such Truck, a copy of
an application for such certificate of title and the receipt therefor provided
by the applicable Governmental Authority (or, in the case of any Truck the
certificate of title for which is in the possession of the applicable
Governmental Authority for lien recordation purposes, a copy thereof or, in the
case of any Truck, the ownership of which is evidenced by an electronic title
(ELT) in the records of the applicable Governmental Authority (in lieu of a
physical certificate of title), a copy of the notification with respect to such
notation received from such Governmental Authority), and provide and/or file all
other documents or instruments (including any necessary powers of attorney)
necessary to have the Lien of the Agent noted on any such certificate of title
or with the appropriate state office.
 
8.4.2. Dispositions of Equipment. No Borrower shall sell, lease or otherwise
dispose of any Equipment, without the prior written consent of Agent, other than
(a) as permitted under Section 10.2.5; (b)  Equipment that is worn, damaged,
obsolete or no longer used in the Ordinary Course of Business; and
(c) Equipment, other than Trucks, the disposition of which Equipment is
permitted pursuant to the provisions of the Convertible Notes Agreement.
 
 
-60-

--------------------------------------------------------------------------------

 
8.4.3. Condition of Equipment. The Equipment is in good operating condition and
repair, and all necessary replacements and repairs have been made so that the
value and operating efficiency of the Equipment is preserved at all times,
reasonable wear and tear excepted.  Each Borrower shall use commercially
reasonable efforts to ensure that the Equipment is mechanically and structurally
sound, and capable of performing the functions for which it was designed, in
accordance with manufacturer specifications.  No Borrower shall permit any
Equipment to become affixed to real Property unless any landlord or mortgagee
delivers a Lien Waiver.
 
8.5. Administration of Deposit Accounts. Schedule 8.5 sets forth all Deposit
Accounts maintained by Obligors, including all Dominion Accounts.  Each Obligor
shall take all actions necessary to establish Agent’s control of each such
Deposit Account, other than (i) accounts exclusively used for payroll, payroll
taxes or employee benefits, (ii) accounts utilized and maintained in the
Ordinary Course of Business, containing not more than $300,000 in the aggregate
for five consecutive Business Days, provided that on or before such fifth
Business Day, the applicable Obligor shall transfer all amounts on deposit
therein exceeding $300,000 to a Deposit Account covered by a Deposit Account
Control Agreement, (iii) account number 826095606 currently maintained at
JPMorgan Chase Bank, N.A., (iv) accounts containing proceeds of Convertible
Notes Priority Collateral (“Convertible Notes Deposit Accounts”) and
(v) accounts containing funds of the types described in Section 10.2.2(e), each,
an “Excluded Deposit Account.”  Each Obligor shall be the sole account holder of
each Deposit Account and shall not allow any other Person (other than Agent) to
have control over a Deposit Account or any Property deposited therein, other
than Convertible Notes Deposit Accounts and Property deposited therein.  Each
Obligor shall promptly notify Agent of any opening or closing of a Deposit
Account and will amend Schedule 8.5 to reflect same.
 
8.6. General Provisions.
 
8.6.1. Location of Collateral. All tangible items of Collateral, other than
Inventory in transit, shall at all times be kept by Borrowers at the business
locations set forth in Schedule 8.6.1, except that Borrowers may (a) make sales
or other dispositions of Collateral in accordance with Section 10.2.5; (b) move
Collateral to another location in the United States listed on Schedule 8.6.1;
and (c)  upon 15 Business Days’ prior written notice to Agent, move Collateral
to another location in the United States.  Each Borrower may from time to time,
with the consent of Agent, in its Permitted Discretion, amend Schedule 8.6.1 to
add additional locations in the United States.
 
8.6.2. Insurance of Collateral; Condemnation Proceeds.
 
(a) Each Borrower shall maintain insurance with respect to the Collateral,
covering casualty, hazard, theft, malicious mischief, flood and other risks, in
amounts, with endorsements and with insurers (with a Best’s Financial Strength
Rating of at least A_ VII, unless otherwise approved by Agent) reasonably
satisfactory to Agent.  All proceeds, subject however, to the provisions of the
Intercreditor Agreement, under each policy shall be payable to Agent.  Agent
hereby agrees that self-insurance policies in effect on the Closing Date meet
the foregoing insurance requirements as to the type of insurance covered by such
self-insurance.  From time to time upon request, Borrowers shall deliver to
Agent the originals or certified copies of its insurance policies and updated
flood plain searches.  Unless Agent shall agree otherwise, each policy shall
include satisfactory endorsements (i) showing Agent as loss payee;
(ii) requiring 30 days prior written notice to Agent in the event of
cancellation of the policy for any reason whatsoever; and (iii) specifying that
the interest of Agent shall not be impaired or invalidated by any act or neglect
of any Borrower or the owner of the Property, nor by the occupation of the
premises for purposes more hazardous than are permitted by the policy.  If any
Borrower fails to provide and pay for any insurance, Agent may, at its option,
but shall not be required to, procure the insurance and charge Borrowers
therefor.  Each Borrower agrees to deliver to Agent, promptly as rendered,
copies of all reports made to insurance companies.  While no Event of Default
exists, Borrowers may settle, adjust or compromise any insurance claim, as long
as the proceeds are delivered to Agent.  If an Event of Default exists, only
Agent shall be authorized to settle, adjust and compromise such claims.
 
 
-61-

--------------------------------------------------------------------------------

 
(b) During a Trigger Period, any proceeds of insurance arising from ABL Priority
Collateral (other than proceeds from workers’ compensation or D&O insurance) and
any awards arising from condemnation of ABL Priority Collateral shall be applied
to payment of the Revolver Loans, and then to any other Obligations
outstanding.  When a Trigger Period is not in effect, any insurance proceeds or
condemnation awards relating to any loss or destruction of (i) Trucks that have
a fair market or book value (whichever is more) of at least $1,000,000 or (ii)
Inventory that has a fair market or book value (whichever is more) of at least
$1,000,000 shall be applied to payment of the Revolver Loans, and then to any
other Obligations outstanding.  Proceeds of and awards in respect of Convertible
Notes Priority Collateral shall be applied as provided in the Convertible Notes
Documents and in compliance with the Intercreditor Agreement.
 
(c) If requested by Borrowers in writing within 30 days after Agent’s receipt of
any insurance proceeds or condemnation awards relating to any loss or
destruction of Equipment or Real Estate (in each case, other than Convertible
Notes Priority Collateral), Borrowers may use such proceeds or awards to repair
or replace such Equipment or Real Estate (and until so used, the proceeds shall
be held by Agent as Cash Collateral) as long as (i) no Default or Event of
Default exists; (ii) such repair or replacement is promptly undertaken and
concluded, in accordance with plans satisfactory to Agent; (iii) replacement
buildings are constructed on the sites of the original casualties and are of
comparable size, quality and utility to the destroyed buildings; (iv) the
repaired or replaced Property is free of Liens, other than Permitted Liens that
are not Purchase Money Liens; (v) Borrowers comply with disbursement procedures
for such repair or replacement as Agent may reasonably require; and (vi) the
aggregate amount of such proceeds or awards from any single casualty or
condemnation does not exceed $2,500,000.
 
8.6.3. Protection of Collateral. All expenses of protecting, storing,
warehousing, insuring, handling, maintaining and shipping any Collateral, all
Taxes payable with respect to any Collateral (including any sale thereof), and
all other payments required to be made by Agent to any Person to realize upon
any Collateral, shall be borne and paid by Borrowers.  Agent shall not be liable
or responsible in any way for the safekeeping of any Collateral, for any loss or
damage thereto (except for reasonable care in its custody while Collateral is in
Agent’s actual possession), for any diminution in the value thereof, or for any
act or default of any warehouseman, carrier, forwarding agency or other Person
whatsoever, but the same shall be at Borrowers’ sole risk.
 
 
-62-

--------------------------------------------------------------------------------

 
8.6.4. Defense of Title. Each Borrower shall use commercially reasonable efforts
to defend its title (and if applicable, the title of the relevant Guarantors) to
Collateral and Agent’s Liens therein against all Persons, claims and demands,
except Permitted Liens.
 
8.7. Power of Attorney. Each Obligor hereby irrevocably constitutes and appoints
Agent (and all Persons designated by Agent) as such Obligor’s true and lawful
attorney (and agent-in-fact) for the purposes provided in this Section.  Agent,
or Agent’s designee, may, without notice and in either its or an Obligor’s name,
but at the cost and expense of Borrowers:
 
(a) Endorse an Obligor’s name on any Payment Item or other proceeds of
Collateral (including proceeds of insurance) that come into Agent’s possession
or control; and
 
(b) During an Event of Default, (i) notify any Account Debtors of the assignment
of their Accounts, demand and enforce payment of Accounts by legal proceedings
or otherwise, and generally exercise any rights and remedies with respect to
Accounts; (ii) settle, adjust, modify, compromise, discharge or release any
Accounts or other Collateral, or any legal proceedings brought to collect
Accounts or Collateral; (iii) sell or assign any Accounts and other Collateral
upon such terms, for such amounts and at such times as Agent deems advisable;
(iv) collect, liquidate and receive balances in Deposit Accounts or investment
accounts, and take control, in any manner, of proceeds of Collateral;
(v) prepare, file and sign an Obligor’s name to a proof of claim or other
document in a bankruptcy of an Account Debtor, or to any notice, assignment or
satisfaction of Lien or similar document; (vi) receive, open and dispose of mail
addressed to an Obligor, and notify postal authorities to deliver any such mail
to an address designated by Agent; (vii) endorse any Chattel Paper, Document,
Instrument, bill of lading, or other document or agreement relating to any
Accounts, Inventory or other Collateral; (viii) use an Obligor’s stationery and
sign its name to verifications of Accounts and notices to Account Debtors;
(ix) use information contained in any data processing, electronic or information
systems relating to Collateral; (x) make and adjust claims under insurance
policies; (xi) take any action as may be necessary or appropriate to obtain
payment under any letter of credit, banker’s acceptance or other instrument for
which an Obligor is a beneficiary; and (xii) take all other actions as Agent
deems appropriate to fulfill any Obligor’s obligations under the Loan Documents.
 
SECTION 9.  
REPRESENTATIONS AND WARRANTIES

 
9.1. General Representations and Warranties. To induce Agent and Lenders to
enter into this Agreement and to make available the Commitments, Loans and
Letters of Credit, each Obligor represents and warrants that:
 
9.1.1. Organization and Qualification. Each Obligor and Subsidiary is duly
organized, validly existing and in good standing under the laws of the
jurisdiction of its organization, except to the extent otherwise described on
Schedule 9.1.1 attached hereto.  Each Obligor and Subsidiary is duly qualified,
authorized to do business and in good standing as a foreign corporation in each
jurisdiction where failure to be so qualified could reasonably be expected to
have a Material Adverse Effect, except to the extent otherwise described on
Schedule 9.1.1 attached hereto.
 
9.1.2. Power and Authority. Each Obligor is duly authorized to execute, deliver
and perform its Loan Documents.  The execution, delivery and performance of the
Loan Documents have been duly authorized by all necessary action, and do not
(a) require any consent or approval of any holders of Equity Interests of any
Obligor, except those already obtained; (b) contravene the Organic Documents of
any Obligor; (c) violate or cause a default under any Applicable Law or Material
Contract; or (d) result in or require the imposition of any Lien (other than
Permitted Liens) on any Obligor’s Property.
 
 
-63-

--------------------------------------------------------------------------------

 
9.1.3. Enforceability. Each Loan Document is a legal, valid and binding
obligation of each Obligor party thereto, enforceable in accordance with its
terms, except as enforceability may be limited by bankruptcy, insolvency or
similar laws affecting the enforcement of creditors’ rights generally.
 
9.1.4. Capital Structure. Schedule 9.1.4 shows, for each Obligor and Subsidiary,
its name, jurisdiction of organization, authorized and issued Equity Interests,
holders of its Equity Interests, and agreements binding on such holders with
respect to such Equity Interests.  Except as disclosed on Schedule 9.1.4, since
July 27, 2010, no Obligor or Subsidiary has acquired any substantial assets from
any other Person nor been the surviving entity in a merger or combination.  Each
Obligor has good title to its Equity Interests in its Subsidiaries, subject only
to Agent’s Lien and Convertible Note Agent’s Lien, and all such Equity Interests
are duly issued, and, to the extent in the form of corporate stock, fully paid
and non-assessable.  Except as described on Schedule 9.1.4, there are no
outstanding purchase options, warrants, subscription rights, agreements to issue
or sell, convertible interests, phantom rights or powers of attorney relating to
Equity Interests of any Obligor or Subsidiary.
 
9.1.5. Title to Properties; Priority of Liens. Each Obligor and Subsidiary has
good and indefeasible title to (or valid leasehold interests in) all of its Real
Estate necessary in the Ordinary Course of Business, and good title to all of
its personal Property, including all Property reflected in any financial
statements delivered to Agent or Lenders,  in each case free of Liens except
Permitted Liens.  Each Obligor and Subsidiary has paid and discharged all lawful
claims that, if unpaid, could become a Lien on its Properties, other than
Permitted Liens.  All Liens of Agent in the Collateral are duly perfected, first
priority Liens, subject only to Permitted Liens that are expressly allowed to
have priority over Agent’s Liens.
 
9.1.6. Accounts. Agent may rely, in determining which Accounts are Eligible
Accounts, on all statements and representations made by Borrowers with respect
thereto.  Borrowers warrant, with respect to each Account at the time it is
shown as an Eligible Account in a Borrowing Base Certificate, that:
 
(a) it is genuine and in all respects what it purports to be, and is not
evidenced by a judgment;
 
(b) it arises out of a completed, bona fide sale and delivery of goods or
rendition of services in the Ordinary Course of Business, and substantially in
accordance with any purchase order, contract or other document relating thereto;
 
(c) it is for a sum certain, maturing as stated in the invoice covering such
sale or rendition of services, a copy of which has been furnished or is
available to Agent on request;
 
(d) to Borrowers’ knowledge, it is not subject to any offset, Lien (other than
Agent’s Lien and Liens securing the obligations under the Convertible Notes
Agreement), deduction, defense, dispute, counterclaim or other adverse condition
except as arising in the Ordinary Course of Business and disclosed to Agent; and
it is absolutely owing by the Account Debtor, without contingency in any
respect;
 
 
-64-

--------------------------------------------------------------------------------

 
(e) no purchase order, agreement, document or Applicable Law restricts
assignment of the Account to Agent (regardless of whether, under the UCC, the
restriction is ineffective), and the applicable Borrower is the sole payee or
remittance party shown on the invoice;
 
(f) no extension, compromise, settlement, modification, credit, deduction or
return has been authorized with respect to the Account, except discounts or
allowances granted in the Ordinary Course of Business for prompt payment that
are reflected on the face of the invoice related thereto and in the reports
submitted to Agent hereunder; and
 
(g) to the best of Borrowers’ knowledge, (i) there are no facts or circumstances
that are reasonably likely to impair the enforceability or collectibility of
such Account; (ii) the Account Debtor had the capacity to contract when the
Account arose, continues to meet the applicable Borrower’s customary credit
standards, is Solvent, is not contemplating or subject to an Insolvency
Proceeding, and has not failed, or suspended or ceased doing business; and
(iii) there are no proceedings or actions threatened or pending against any
Account Debtor that could reasonably be expected to have a material adverse
effect on the Account Debtor’s financial condition.
 
9.1.7. Financial Statements.The consolidated balance sheets, and related
statements of income, cash flow and shareholder’s equity, of US Concrete and
Subsidiaries that have been and are hereafter delivered to Agent and Lenders,
are prepared in accordance with GAAP, and fairly present in all material
respects the financial positions and results of operations of US Concrete and
Subsidiaries at the dates and for the periods indicated, subject, in the case of
quarterly and monthly statements, to normal year-end adjustments and the absence
of footnotes.  All projections delivered from time to time to Agent and Lenders
have been prepared in good faith, based on reasonable assumptions in light of
the circumstances at such time.  Since December 31, 2011 there has been no
change in the condition, financial or otherwise, of any Borrower or Subsidiary
that could reasonably be expected to have a Material Adverse Effect.  No
financial statement delivered to Agent or Lenders at any time contains any
untrue statement of a material fact, nor fails to disclose any material fact
necessary to make such statement not materially misleading.  Borrowers and their
Subsidiaries are Solvent on a consolidated basis.
 
9.1.8. Surety Obligations. No Borrower or Subsidiary is obligated as surety or
indemnitor under any bond or other contract that assures payment or performance
of any obligation of any Person, except as described on Schedule 9.1.8 attached
hereto or as permitted under Section 10.2.1.
 
9.1.9. Taxes. Except as described on Schedule 9.1.9 attached hereto, each
Borrower and Subsidiary has filed all federal, state and local tax returns and
other reports that it is required by law to file, and has paid, or made
provision for the payment of, all Taxes upon it, its income and its Properties
that are due and payable, except to the extent being Properly Contested and
except for Taxes in respect of which the aggregate liability does not exceed
$1,000,000.  The provision for Taxes on the books of each Borrower and
Subsidiary is adequate for all years not closed by applicable statutes, and for
its current Fiscal Year.
 
 
-65-

--------------------------------------------------------------------------------

 
9.1.10. Brokers. Except as may be payable to Agent, Lenders or their respective
Affiliates in connection with the Loan, there are no brokerage commissions,
finder’s fees or investment banking fees payable in connection with any
transactions contemplated by the Loan Documents.
 
9.1.11. Intellectual Property. Except as could not reasonably be expected to
have a Material Adverse Effect, each Obligor and Subsidiary owns or has the
lawful right to use all Intellectual Property necessary for the conduct of its
business, without conflict with any rights of others.  There is no pending or,
to any Obligor’s knowledge, threatened Intellectual Property Claim with respect
to any Obligor, any Subsidiary or any of their Property (including any
Intellectual Property).  Except as disclosed on Schedule 9.1.11, no Obligor or
Subsidiary pays or owes any Royalty or other compensation to any Person with
respect to any Intellectual Property.  All Intellectual Property owned, used or
licensed by, or otherwise subject to any interests of, any Obligor or Subsidiary
is shown on Schedule 9.1.11.
 
9.1.12. Governmental Approvals. Each Obligor and Subsidiary has, is in
compliance with, and is in good standing with respect to, all Governmental
Approvals necessary to conduct its business and to own, lease and operate its
Properties, except where noncompliance could not reasonably be expected to have
a Material Adverse Effect.  All necessary import, export or other licenses,
permits or certificates for the import or handling of any goods or other
Collateral have been procured and are in effect, and Obligors and Subsidiaries
have complied with all foreign and domestic laws with respect to the shipment
and importation of any goods or Collateral, except where noncompliance could not
reasonably be expected to have a Material Adverse Effect.
 
9.1.13. Compliance with Laws. Each Borrower and Subsidiary has duly complied,
and its Properties and business operations are in compliance, in all material
respects with all Applicable Law, except where noncompliance could not
reasonably be expected to have a Material Adverse Effect.  There have been no
citations, notices or orders of material noncompliance issued to any Borrower or
Subsidiary under any Applicable Law.  No Inventory has been produced in
violation of the FLSA.
 
9.1.14. Compliance with Environmental Laws. Except as disclosed on Schedule
9.1.14, no Borrower’s or Subsidiary’s present and, to their knowledge, none of
Borrower’s or Subsidiary’s past operations, Real Estate or other Properties are
subject to any federal, state or local investigation known to the Borrowers to
determine whether any remedial action is needed to address any environmental
pollution, hazardous material or environmental clean-up.  No Borrower or
Subsidiary has received any Environmental Notice.  No Borrower or Subsidiary has
any contingent liability with respect to any Environmental Release,
environmental pollution or hazardous material on any Real Estate now or
previously owned, leased or operated by it, except as could not reasonably be
expected to have a Material Adverse Effect.  The representations and warranties
contained in the Environmental Agreement are true and correct on the Closing
Date.
 
9.1.15. Burdensome Contracts. No Borrower or Subsidiary is a party or subject to
any contract, agreement or charter restriction that could reasonably be expected
to have a Material Adverse Effect.  No Borrower or Subsidiary is party or
subject to any Restrictive Agreement, except as shown on Schedule 9.1.15 or as
otherwise permitted under Section 10.2.3(b) or 10.2.13.  No such Restrictive
Agreement prohibits the execution, delivery or performance of any Loan Document
by an Obligor.
 
 
 
-66-

--------------------------------------------------------------------------------

 
9.1.16. Litigation. Except as shown on Schedule 9.1.16, there are no proceedings
or investigations pending or, to any Obligor’s knowledge, threatened against any
Obligor or Subsidiary, or any of their businesses, operations, Properties,
prospects or conditions, that (a) relate to any Loan Documents or transactions
contemplated thereby; or (b) could reasonably be expected to have a Material
Adverse Effect if determined adversely to any Obligor or Subsidiary.  Except as
shown on such Schedule, no Obligor has a Commercial Tort Claim (other than, as
long as no Default or Event of Default exists, a Commercial Tort Claim for less
than $100,000).  No Obligor or Subsidiary is in default with respect to any
order, injunction or judgment of any Governmental Authority.
 
9.1.17. No Defaults. No event or circumstance has occurred or exists that
constitutes a Default or Event of Default.  No Obligor or Subsidiary is in
default, and no event or circumstance has occurred or exists that with the
passage of time or giving of notice (i) would constitute a material default,
under any Material Contract described in clause  (a), (b) or (c) of the
definition of “Material Contract” or (ii) as to any other Material Contract
described in clause (d) of the of the definition of “Material Contract”, permit
the holder thereof to accelerate or demand payment of such Debt.  There is no
basis upon which any party (other than an Obligor or Subsidiary) could terminate
a Material Contract prior to its scheduled termination date.
 
9.1.18. ERISA.  Except as disclosed on Schedule 9.1.18:
 
(a) Each Plan is in compliance in all material respects with the applicable
provisions of ERISA, the Code, and other federal and state laws.  Each Plan that
is intended to qualify under Section 401(a) of the Code has received a favorable
determination letter or an opinion letter on which employers may reasonably rely
from the IRS or an application for such a letter is currently being processed by
the IRS with respect thereto and, to the knowledge of Borrowers, nothing has
occurred which would prevent, or cause the loss of, such qualification.  Except
as would not reasonably be expected to have a Material Adverse Effect, each
Obligor and, to the knowledge of Obligors, each ERISA Affiliate has met all
applicable requirements under the Code, ERISA and the Pension Protection Act of
2006 with respect to each Plan, and no application for a waiver of the minimum
funding standards or an extension of any amortization period has been made with
respect to any Plan.
 
(b) There are no pending or, to the knowledge of Obligors, threatened claims,
actions or lawsuits, or action by any Governmental Authority, with respect to
any Plan that could reasonably be expected to have a Material Adverse
Effect.  To the knowledge of Obligors, there has been no prohibited transaction
or violation of the fiduciary responsibility rules with respect to any Plan that
has resulted in or could reasonably be expected to have a Material Adverse
Effect.
 
(c) (i) No ERISA Event has occurred or is reasonably expected to occur, except
as would not reasonably be expected to have a Material Adverse Effect; (ii) no
Pension Plan has any Unfunded Pension Liability, except as would not reasonably
be expected to have a Material Adverse Effect; (iii) no Obligor or, to the
knowledge of Obligors, ERISA Affiliate has incurred, or reasonably expects to
incur, any liability under Title IV of ERISA with respect to any Pension Plan
(other than premiums due and not delinquent under Section 4007 of ERISA), except
as would not reasonably be expected to have a Material Adverse Effect; (iv) no
Obligor or, to the knowledge of Obligors, ERISA Affiliate has incurred, or
reasonably expects to incur, any liability under Section 4201 or 4243 of ERISA
with respect to a Multiemployer Plan, except as would not reasonably be expected
to have a Material Adverse Effect (and no event has occurred which, with the
giving of notice under Section 4219 of ERISA, would result in such liability);
(v) no Obligor or ERISA Affiliate has engaged in a transaction that could be
subject to Section 4069 or 4212(c) of ERISA; and (vi) as of the most recent
valuation date for any Pension Plan or Multiemployer Plan, the funding target
attainment percentage (as defined in Section 430(d)(2) of the Code) is at least
60%, and no Obligor or ERISA Affiliate knows of any fact or circumstance that
could reasonably be expected to cause the funding target attainment percentage
for any such plan to drop below 60% as of such date.
 
 
-67-

--------------------------------------------------------------------------------

 
(d) With respect to any Foreign Plan, except as in the aggregate would not
reasonably be expected to have a Material Adverse Effect, (i) all employer and
employee contributions required by law or by the terms of the Foreign Plan have
been made, or, if applicable, accrued, in accordance with normal accounting
practices; (ii) the fair market value of the assets of each funded Foreign Plan,
the liability of each insurer for any Foreign Plan funded through insurance, or
the book reserve established for any Foreign Plan, together with any accrued
contributions, is sufficient to procure or provide for the accrued benefit
obligations with respect to all current and former participants in such Foreign
Plan according to the actuarial assumptions and valuations most recently used to
account for such obligations in accordance with applicable generally accepted
accounting principles; and (iii) it has been registered as required and has been
maintained in good standing with applicable regulatory authorities.
 
9.1.19. Trade Relations. There exists no actual or threatened termination,
limitation or modification of any business relationship between any Borrower or
Subsidiary and any customer or supplier, or any group of customers or suppliers,
which individually or in the aggregate could reasonably be expected to result in
a Material Adverse Effect.  There exists no condition or circumstance that could
reasonably be expected to materially impair the ability of any Borrower or
Subsidiary to conduct its business at any time hereafter in substantially the
same manner as conducted on the Closing Date.
 
9.1.20. Labor Relations. Except as described on Schedule 9.1.20, no Borrower or
Subsidiary is party to or bound by any collective bargaining agreement.  There
are no material grievances, disputes or controversies with any union or other
organization of any Borrower’s or Subsidiary’s employees, or, to any Borrower’s
knowledge, any asserted or threatened strikes, work stoppages or demands for
collective bargaining.  Borrowers may update Schedule 9.1.20 (i) from time to
time with Agent’s consent, not to be unreasonably withheld, delayed or
conditioned, (ii) to reflect Permitted Acquisitions, or (iii) to reflect any new
collective bargaining agreement.
 
9.1.21. Payable Practices. No Borrower or Subsidiary has made any material
change in its historical accounts payable practices from those in effect on the
Closing Date.
 
9.1.22. Not a Regulated Entity. No Obligor is (a) an “investment company” or a
“person directly or indirectly controlled by or acting on behalf of an
investment company” within the meaning of the Investment Company Act of 1940; or
(b) subject to regulation under the Federal Power Act, the Interstate Commerce
Act, any public utilities code or any other Applicable Law regarding its
authority to incur Debt.
 
 
-68-

--------------------------------------------------------------------------------

 
9.1.23. Margin Stock. No Borrower or Subsidiary is engaged, principally or as
one of its important activities, in the business of extending credit for the
purpose of purchasing or carrying any Margin Stock.  No Loan proceeds or Letters
of Credit will be used by Borrowers to purchase or carry, or to reduce or
refinance any Debt incurred to purchase or carry, any Margin Stock or for any
related purpose governed by Regulations T, U or X of the Board of Governors.
 
9.2. Complete Disclosure. No Loan Document contains any untrue statement of a
material fact, nor fails to disclose any material fact necessary to make the
statements contained therein not materially misleading.  There is no fact or
circumstance that any Obligor has failed to disclose to Agent in writing that
could reasonably be expected to have a Material Adverse Effect.
 
SECTION 10.  
COVENANTS AND CONTINUING AGREEMENTS

 
10.1. Affirmative Covenants As long as any Commitments or Obligations are
outstanding, each Obligor shall, and shall cause each Subsidiary to:
 
10.1.1. Inspections; Appraisals.
 
(a) Permit Agent from time to time, subject (except when a Default or Event of
Default exists) to reasonable notice and normal business hours, to visit and
inspect the Properties of any Obligor or Subsidiary, inspect, audit and make
extracts from any Obligor’s or Subsidiary’s books and records, and discuss with
its officers, agents, advisors and independent accountants such Obligor’s or
Subsidiary’s business, financial condition, assets, prospects and results of
operations.  Lenders may participate in any such visit or inspection, at their
own expense.  Neither Agent nor any Lender shall have any duty to any Obligor to
make any inspection, nor to share any results of any inspection, appraisal or
report with any Obligor.  Obligor’s acknowledge that all inspections, appraisals
and reports are prepared by Agent and Lenders for their purposes, and Obligors
shall not be entitled to rely upon them.
 
(b) Reimburse Agent for all charges, costs and expenses of Agent in connection
with (i) examinations of any Obligor’s books and records or any other financial
or Collateral matters as Agent deems appropriate but, so long no Default or
Event of Default has occurred and is continuing, in no event more frequently
than one time per Loan Year or two times per Loan Year if a Trigger Period has
occurred in such Loan Year; and (ii) all appraisals of Inventory as Agent deems
appropriate but, so long as no Default or Event of Default has occurred and is
continuing, no more frequently than one time per Loan Year (provided that the
foregoing shall not limit the number of appraisals of Inventory Agent may
conduct at its own expense in any Loan Year), (iii) appraisals of Equipment as
Agent deems appropriate but, so long no Default or Event of Default has occurred
and is continuing, in no event more frequently than one time per Loan Year;
provided, however, that if an examination or appraisal is initiated during a
Default or Event of Default, all such charges, costs and expenses therefor shall
be reimbursed by Borrowers without regard to such limits.  Borrowers agree to
pay Agent’s then standard charges for examination activities, including the
standard charges of Agent’s internal examination and appraisal groups, as well
as the charges of any third party used for such purposes.
 
 
-69-

--------------------------------------------------------------------------------

 
10.1.2. Financial and Other Information.  Keep adequate records and books of
account with respect to its business activities, in which proper entries are
made in accordance with GAAP reflecting all financial transactions; and furnish
to Agent and Lenders:
 
(a) as soon as available, and in any event within 90 days after the close of
each Fiscal Year, balance sheets as of the end of such Fiscal Year and the
related statements of income, cash flow and shareholders’ equity for such Fiscal
Year, on a consolidated basis for US Concrete and Subsidiaries, which
consolidated statements shall be audited and certified (without qualification)
by a firm of independent certified public accountants of recognized standing
selected by US Concrete and acceptable to Agent, and shall set forth in
comparative form corresponding figures for the preceding Fiscal Year and other
information acceptable to Agent;
 
(b) as soon as available, and in any event within 30 days after the end of each
month (but within 45 days after the last month in each Fiscal Quarter end),
unaudited balance sheets as of the end of such month and the related statements
of income and a report of the component figures comprising Fixed Charges for
such month and for the portion of the Fiscal Year then elapsed, on a
consolidated basis for US Concrete and Subsidiaries, setting forth in
comparative form corresponding figures for the preceding Fiscal Year and
certified by a Senior Officer with relevant knowledge or responsibility of
Borrower Agent as prepared in accordance with GAAP and fairly presenting in all
material respects the financial position and results of operations for such
month and period, subject to normal year-end adjustments and the absence of
footnotes;
 
(c) concurrently with delivery of financial statements under clauses (a) and (b)
above, or more frequently if requested by Agent while a Default or Event of
Default exists, a Compliance Certificate executed by the Senior Officer with
relevant knowledge or responsibility of Borrower Agent;
 
(d) concurrently with delivery of financial statements under clause (a) above,
copies of all final management letters and other material reports submitted to
Borrowers by their accountants in connection with such financial statements;
 
(e) not later than 30 days after the end of each Fiscal Year, projections of
Borrowers’ consolidated (i) results of operations and Availability for the next
Fiscal Year, month by month, (ii) balance sheets and cash flow for the next
Fiscal Year, quarter by quarter, and (iii) balance sheet, results of operations,
cash flow and Availability for the next three Fiscal Years, year by year;
 
(f) at Agent’s request, a listing of each Borrower’s trade payables, specifying
the trade creditor and balance due, and a detailed trade payable aging, all in
form satisfactory to Agent;
 
(g) promptly after the sending or filing thereof, copies of any annual report to
be filed in connection with each Plan or Foreign Plan; and
 
(h) such other reports and information (financial or otherwise) as Agent may
request from time to time in its Permitted Discretion in connection with any
Collateral or any Borrower’s, Subsidiary’s or other Obligor’s financial
condition or business.
 
 
-70-

--------------------------------------------------------------------------------

 
10.1.3. Notices. Notify Agent and Lenders in writing, promptly after a
Borrower’s Senior Officer obtains knowledge thereof, of any of the following
that affects an Obligor:  (a) the threat or commencement of any proceeding or
investigation, whether or not covered by insurance, if an adverse determination
could have a Material Adverse Effect; (b) any pending or threatened labor
dispute, strike or walkout, or the expiration of any material labor contract;
(c) any default under or termination of a Material Contract; (d) the existence
of any Default or Event of Default; (e) any judgment in an amount exceeding
$1,000,000; (f) the assertion of any Intellectual Property Claim, if an adverse
resolution could reasonably be expected to have a Material Adverse Effect;
(g) any violation or asserted violation of any Applicable Law (including ERISA,
OSHA, FLSA, or any Environmental Laws), if an adverse resolution could
reasonably be expected to have a Material Adverse Effect; (h) any Environmental
Release by an Obligor or on any Property owned, leased or occupied by an
Obligor; or receipt of any Environmental Notice, except as could not reasonably
be expected to have a Material Adverse Effect; (i) the occurrence of any ERISA
Event; (j) the discharge of or any withdrawal or resignation by Borrowers’
independent accountants; or (k) any opening of a new office or place of
business, at least 15 days prior to such opening.
 
10.1.4. Landlord and Storage Agreements. Upon request, provide Agent with copies
of all existing agreements, and promptly after execution thereof provide Agent
with copies of all future agreements, between an Obligor and any landlord,
warehouseman, processor, shipper, bailee or other Person that owns any premises
at which any Collateral may be kept or that otherwise may possess or handle any
Collateral.
 
10.1.5. Compliance with Laws. Comply with all Applicable Laws, including ERISA,
Environmental Laws, FLSA, OSHA, Anti-Terrorism Laws, and laws regarding
collection and payment of Taxes, and maintain all Governmental Approvals
necessary to the ownership of its Properties or conduct of its business, unless
failure to comply (other than failure to comply with Anti-Terrorism Laws) or
maintain could not reasonably be expected to have a Material Adverse
Effect.  Without limiting the generality of the foregoing, if any Environmental
Release occurs at or on any Properties of any Borrower or Subsidiary, it shall
act promptly and diligently to investigate and report (to the extent such
Environmental Release is of a reportable quantity) to Agent and all appropriate
Governmental Authorities the extent of, and to make appropriate remedial action
to eliminate, such Environmental Release, whether or not directed to do so by
any Governmental Authority.
 
10.1.6. Taxes. Pay and discharge all Taxes prior to the date on which they
become delinquent or penalties attach, except (i) such Taxes as are being
Properly Contested and (ii) Taxes under Chapter 171 of the Texas Tax Code the
State of Texas alleges are owed by Borrowers in an amount not to exceed
$3,000,000 at any time, so long as such alleged taxes are being properly
contested in good faith by appropriate proceedings promptly instituted and
diligently pursued.
 
10.1.7. Insurance. In addition to the insurance required hereunder with respect
to Collateral pursuant to Section 8.6.2, maintain (i) insurance with insurers
(with a Best Rating of at least A7, unless otherwise approved by Agent) or (ii)
self insurance existing on the Closing Date and other self insurance to the
extent it is maintained in the Ordinary Course of Businesses and by similarly
situated Persons in the same industry of established reputation (provided,
however, that under all circumstances Borrowing Base Collateral shall be insured
pursuant to the foregoing clause (i), other than collision damage to Trucks
which may be covered by self-insurance policies in effect on Closing Date), in
each case satisfactory to Agent in its Permitted Discretion, (a) with respect to
the Properties and business of Borrowers and Subsidiaries of such type
(including workers’ compensation, larceny, embezzlement, or other criminal
misappropriation insurance), in such amounts, and with such coverages and
deductibles as are customary for companies similarly situated; and (b) business
interruption insurance in an amount not less than $5,000,000, with deductibles
and subject to an insurance assignment satisfactory to Agent.
 
 
-71-

--------------------------------------------------------------------------------

 
10.1.8. Licenses. Keep each License affecting any material portion of the
ABL  Priority Collateral (including the manufacture, distribution or disposition
of Inventory) or any other material Property of Borrowers and Subsidiaries in
full force and effect; promptly notify Agent of any proposed modification to any
such License, or entry into any new License, in each case at least 30 days prior
to its effective date; pay all Royalties when due; and notify Agent of any
default or breach asserted by any Person to have occurred under any License.
 
10.1.9. Future Subsidiaries. Promptly notify Agent upon any Person becoming a
Subsidiary and, if such Person is not a Foreign Subsidiary, cause it to guaranty
the Obligations in a manner consistent with Section 14, and to execute and
deliver such documents, instruments and agreements and to take such other
actions as Agent shall require to evidence and perfect a Lien in favor of Agent
on all assets of such Person, including delivery of such legal opinions, in form
and substance satisfactory to Agent, as it shall deem appropriate.
 
10.1.10. Depository Bank. Within ninety (90) days of the Closing Date, maintain
Bank of America, N.A. as its principal depository bank, including for the
maintenance of all operating, collection, disbursement and other  deposit
accounts (except for Excluded Accounts); provided, however, the foregoing
requirements shall not include Cash Management Services.
 
10.1.11. Titled Vehicles. Within ninety (90) days of the Closing Date (or such
longer period as Agent may establish in its Permitted Discretion), ensure that
with respect to each of the Trucks owned by an Obligor on the Closing Date that
are covered by a certificate of title, other than Trucks disposed of during such
90-day period, the Lien of Agent is noted thereon by the appropriate state
office of the state where such Truck is registered; provided, however, that
notwithstanding any other provision of this Agreement or any other Loan
Document, Obligors’ failure to so note the Agent’s Lien on such certificates of
title as to 20% of the total number of Trucks owned by all of the Obligors on
the Closing Date shall not constitute an Event of Default, but, for the
avoidance of doubt such Trucks  (“Excluded Trucks”) shall not constitute
“Eligible Trucks” unless and until Obligors so note the Agent’s Lien on such
certificates of title, except as provided in clauses (b) and (e) of the
definition of “Eligible Trucks”.
 
10.1.12. Syndication.  During the period commencing on the Closing Date and
continuing for 90 days thereafter, assist and cooperate with Agent in its
efforts to syndicate the Revolver Commitments to other financial institutions
(the “Syndication”), including, using reasonable efforts to provide and cause
its advisors to provide Agent and other syndicate members with such information
(to be held confidentially) with respect to the business of the Obligors, in
relation to the Loan, as is reasonably requested by Agent to complete a
“successful syndication” and otherwise assist Agent in its syndication efforts,
including making its officers available from time to time at their convenience
to speak with potential syndicate members regarding the business and prospects
of Obligors, as appropriate.
 
 
-72-

--------------------------------------------------------------------------------

 
10.1.13.  New Jersey Legal Opinion.  Within forty-five (45) days after the
Closing Date, deliver or cause to be delivered to Agent a legal opinion in form
and substance satisfactory to Agent in its Permitted Discretion from local
counsel in the State of New Jersey, covering the Obligors organized in the State
of New Jersey, the parties hereto agreeing that such legal opinion will be
satisfactory to Agent if it is in form and substance substantially similar to
the legal opinion of Akin, Gump, Strauss, Hauer & Feld, L.L.P. delivered to
Agent on the Closing Date; provided, however, notwithstanding anything herein to
the contrary, the failure of Obligors to deliver or cause to be delivered such
legal opinion within such forty-five (45) day period shall not constitute a
Default or Event of Default, and shall not give rise to any right or remedy of
Agent or any Lender not otherwise available under the Loan Documents.
 
10.2. Negative Covenants. As long as any Commitments or Obligations are
outstanding, each Obligor shall not, and shall cause each Subsidiary not to:
 
10.2.1. Permitted Debt. Create, incur, guarantee or suffer to exist any Debt,
except:
 
(a) the Obligations;
 
(b) Subordinated Debt;
 
(c) Permitted Purchase Money Debt;
 
(d) Borrowed Money (other than the Obligations, Subordinated Debt and Permitted
Purchase Money Debt), but only to the extent outstanding on the Closing Date and
not satisfied with proceeds of the initial Loans;
 
(e) Debt with respect to Bank Products incurred in the Ordinary Course of
Business;
 
(f) Debt that is in existence when a Person becomes a Subsidiary or that is
secured by an asset when acquired by a Borrower or Subsidiary, as long as such
Debt was not incurred in contemplation of such Person becoming a Subsidiary or
such acquisition, and does not exceed $20,000,000 in the aggregate at any time;
 
(g) Permitted Contingent Obligations;
 
(h) Refinancing Debt as long as each Refinancing Condition is satisfied;
 
(i) unsecured Debt of the type contemplated by Section 10.2.6(d), provided that
such Debt is subordinated to the Obligations on terms and conditions
satisfactory to Agent in its Permitted Discretion;
 
(j) Debt representing deferred compensation to employees of any Obligor incurred
in the Ordinary Course of Business;
 
(k) Debt consisting of the financing of insurance premiums incurred in the
Ordinary Course of Business;
 
 
-73-

--------------------------------------------------------------------------------

 
(l) Debt of the type and amount contemplated by Section 10.2.3(a)(iv);
 
(m) Debt that is not included in any of the other clauses of this Section, is
not secured by a Lien and does not exceed $5,000,000 in the aggregate at any
time;
 
(n) the Existing Debt, as in effect on the Closing Date;
 
(o) Debt under Multiemployer Plans and Pension Plans; and
 
(p) unsecured Debt representing obligations to pay the deferred purchase price
of assets, including any earn-out, to the extent incurred in connection with a
Permitted Acquisition.
 
10.2.2. Permitted Liens. Create or suffer to exist any Lien upon any of its
Property, except the following (collectively, “Permitted Liens”):
 
(a) Liens in favor of Agent and Liens in favor of Convertible Notes Trustee
securing the obligations under the Convertible Notes Agreement (in each case,
the priority of which shall be as provided in the Intercreditor Agreement);
 
(b) Purchase Money Liens securing Permitted Purchase Money Debt;
 
(c) Liens for Taxes not yet due or being Properly Contested;
 
(d) statutory Liens (other than Liens for Taxes or imposed under ERISA) and
similar contractual Liens, which are not perfected and arise in the Ordinary
Course of Business, but only if (i) payment of the obligations secured thereby
is not yet due or is being Properly Contested, and (ii) no enforcement action
(including foreclosure) is being taken with respect to such Lien or against the
Collateral subject to such Lien, and (iii) such Liens do not materially impair
the value or use of the Property or materially impair operation of the business
of any Borrower or Subsidiary;
 
(e) Liens incurred or deposits made in the Ordinary Course of Business to secure
the performance of tenders, bids, leases, contracts (except those relating to
Borrowed Money), statutory obligations and other similar obligations, or arising
as a result of progress payments under government contracts;
 
(f) Liens arising in the Ordinary Course of Business that are subject to Lien
Waivers;
 
(g) Liens arising by virtue of a judgment or judicial order against any Borrower
or Subsidiary, or any Property of a Borrower or Subsidiary, as long as such
Liens are (i) in existence for less than 20 consecutive days or being Properly
Contested, and (ii) at all times junior to Agent’s Liens;
 
(h) easements, rights-of-way, restrictions, covenants or other agreements of
record, and other similar charges or encumbrances on Real Estate, that do not
secure any monetary obligation and do not interfere with the Ordinary Course of
Business;
 
 
-74-

--------------------------------------------------------------------------------

 
(i) normal and customary rights of setoff upon deposits in favor of depository
institutions, and Liens of a collecting bank on Payment Items in the course of
collection;
 
(j) Liens affecting the fee title of any leased Real Estate that is not subject
to a mortgage in favor of the Agent, which are created by a party other than an
Obligor;
 
(k) encumbrances arising under leases, subleases, licenses or sublicenses of
Real Estate that do not, in the aggregate, materially detract from the value of
such Real Estate or interfere with the ordinary conduct of the business
conducted and proposed to be conducted at such Real Estate;
 
(l) financing statements with respect to a lessor’s rights in and to personal
property leased to such Person in the Ordinary Course of such Person’s Business
other than through a Capital Lease;
 
(m) Liens securing Debt permitted under Section 10.2.1(f), but only on the
Subsidiary or assets so acquired and improvements, repairs, additions,
attachments and accessions thereto, parts, replacements and substitutions
therefor, and products and proceeds thereof;
 
(n) Liens securing Debt permitted under Section 10.2.1(k), provided that such
Liens are limited to securing only the unpaid premiums under the applicable
insurance policy and the only property subject to such Lien is the policy
financed;
 
(o) Liens securing obligations in an aggregate amount not to exceed $1,000,000
at any time;
 
(p) Liens resulting from the deposit of funds or evidences of Debt in trust for
the purpose of defeasing or discharging Debt of a Borrower or a Subsidiary so
long as such defeasance or discharge is otherwise permitted under this
Agreement;
 
(q) non-exclusive Licenses or sub-Licenses granted by any Obligor in the
Ordinary Course of Business;
 
(r) Liens attaching solely to cash earnest money deposits in connection with any
letter of intent or purchase agreement in connection with a Permitted
Acquisition;
 
(s) Liens arising by operation of law under Article 2 of the UCC in favor of
reclaiming seller of goods or buyer of goods;
 
(t) Liens arising from filing UCC financing statements relating solely to leases
not prohibited by this Agreement;
 
(u) Liens in favor of customs and revenue authorities arising as a matter of law
to secure payment of customs duties in connection with the importation of goods;
and
 
(v) existing Liens shown on Schedule 10.2.2.
 
 
-75-

--------------------------------------------------------------------------------

 
10.2.3. Distributions; Upstream Payments. (a) Declare or make any Distributions,
except (i) Upstream Payments; (ii) US Concrete may declare and pay Distributions
with respect to its common stock payable solely in additional shares of its
common stock and with respect to its preferred stock, payable solely in
additional shares of such preferred stock, in shares of its common stock or an
increase in liquidation volume; (iii) US Concrete may make Distributions, not
exceeding $3,500,000 during any Fiscal Year, pursuant to and in accordance with
stock option plans or other benefit plans for management or employees of US
Concrete and its Subsidiaries; (iv) a Borrower may make payments in cash or
issue notes to former employees, officers or directors of such Borrower in
connection with the redemption or repurchase of Equity Interests in such
Borrower from such former employees, officers or directors upon termination of
employment with such Borrower or their death or disability in an aggregate
amount not to exceed $1,500,000 and provided such notes are subordinate to the
Obligations in form and substance reasonably acceptable to the Agent;
(v) Subsidiaries may make Distributions ratably with respect to their Equity
Interests; and (vi) Distributions in respect of fractional shares; or (b) create
or suffer to exist any encumbrance or restriction on the ability of a Subsidiary
to make any Upstream Payment, except for restrictions under the Loan Documents,
under Applicable Law, in effect on the Closing Date as shown on Schedule 9.1.15
or under an agreement permitted under Section 10.2.13.
 
10.2.4. Restricted Investments. Make any Restricted Investment.
 
10.2.5. Disposition of Assets. Make any Asset Disposition, except (a) a
Permitted Asset Disposition; (b) a disposition of Equipment under Section 8.4.2;
(c) a transfer of Property by a Subsidiary or Obligor to an Obligor; or (d) the
disposition of the Real Estate known as 150 South Linden, South San Francisco,
San Mateo County, California.
 
10.2.6. Loans. Make any loans or other advances of money to any Person, except
(a) advances to an officer or employee for salary, travel expenses, commissions
and similar items in the Ordinary Course of Business up to an aggregate maximum
amount of $500,000 in the aggregate at any one time outstanding; (b) prepaid
expenses and extensions of trade credit made in the Ordinary Course of Business;
(c) deposits with financial institutions permitted hereunder; and
(d) intercompany loans by an Obligor to another Obligor, provided each Obligor
hereby agrees and acknowledges payment of such intercompany loans are subject to
the subordination provisions of Section 5.10.5 and Section 14.7 hereof.
 
10.2.7. Restrictions on Payment of Certain Debt. Make any payments (whether
voluntary or mandatory, or a prepayment, redemption, retirement, defeasance or
acquisition) with respect to any (a) Subordinated Debt, except regularly
scheduled payments of principal, interest and fees, but only to the extent
permitted under any subordination agreement relating to such Debt (and a Senior
Officer of Borrower Agent shall certify to Agent, not less than five Business
Days prior to the date of payment, that all conditions under such agreement have
been satisfied); or (b) Borrowed Money (other than the Obligations, but
including the Convertible Notes) prior to its due date under the agreements
evidencing such Debt as in effect on the Closing Date (or as amended thereafter
with the consent of Agent or, in the case of the Convertible Notes, amended in
accordance with Section 10.2.18), other than, (i) payments of intercompany loans
by an Obligor to another Obligor and (ii) as long as no Default or Event of
Default exists, payments made from the proceeds of, or by conversion or exchange
for or into, Refinancing Debt.
 
 
-76-

--------------------------------------------------------------------------------

 
10.2.8. Fundamental Changes. Change its name or conduct business under any
fictitious name; change its tax, charter or other organizational identification
number; change its form or state of organization; liquidate, wind up its affairs
or dissolve itself; or merge, combine or consolidate with any Person, whether in
a single transaction or in a series of related transactions, except (a) that any
Obligor  or Subsidiary (other than US Concrete) may merge into or consolidate
with a Borrower in a transaction in which a Borrower (including US Concrete) is
the surviving entity; (b) that any Obligor (other than a Borrower) or Subsidiary
(other than a Borrower) may merge with or consolidate with any Obligor which is
not a Borrower; (c) that any Subsidiary (other than a Borrower) of an Obligor
may liquidate or dissolve if its assets are transferred or otherwise
distributed  to such Obligor; (d) that any Subsidiary that is not an Obligor may
merge with any other Subsidiary that is not an Obligor, or may liquidate or
dissolve if its assets are transferred or otherwise distributed to a Subsidiary
that is not an Obligor; (e) for Permitted Acquisitions; or (f) that an Obligor
or Subsidiary may change its name, conduct business under a fictitious name,
change its tax, charter or organizational identification number or change its
form or state of organization, provided that written notice of such event under
this clause (f) is delivered to Agent not less than fifteen (15) days after the
occurrence of such event.
 
10.2.9. Subsidiaries. Form or acquire any Subsidiary after the Closing Date,
except in accordance with Section 10.1.9; or permit any existing Subsidiary to
issue any additional Equity Interests except director’s qualifying shares unless
such Subsidiary is a wholly-owned Subsidiary of an Obligor.
 
10.2.10. Organic Documents. Amend, modify or otherwise change any of its Organic
Documents, except in connection with a transaction permitted under Section
10.2.8.
 
10.2.11. Tax Consolidation. File or consent to the filing of any consolidated
income tax return with any Person other than Borrowers and Subsidiaries.
 
10.2.12. Accounting Changes. Make any material change in accounting treatment or
reporting practices, except as required by GAAP and in accordance with Section
1.2; or change its Fiscal Year.
 
10.2.13. Restrictive Agreements. Become a party to any Restrictive Agreement,
except a Restrictive Agreement (a) in effect on the Closing Date (including
those shown on Schedule 9.1.15); (b) relating to secured Debt permitted
hereunder, as long as the restrictions apply only to collateral for such Debt;
(c) constituting customary restrictions on assignment in leases, licenses and
other contracts; (d) that is a Convertible Notes Document; (e) relating to an
acquisition or disposition of Property otherwise permitted under this Agreement;
(f) the relevant restrictions of which are not, taken as a whole, materially
more restrictive than the corresponding restrictions in this Agreement;
(g) applicable to a Person or Property at the time such Person or Property is
acquired by an Obligor or a Subsidiary, if such agreement was not entered into
in contemplation of such acquisition and the relevant restrictions of which,
taken as a whole, are not materially more restrictive then the corresponding
restrictions in this Agreement; (h) that is a joint venture agreement or similar
agreement entered into the Ordinary Course of Business; or (i) that replaces,
renews, extends, refinances, refunds, amends or otherwise modifies any agreement
permitted under this Section 10.2.13 if the relevant restrictions in such new
agreement are not materially more restrictive, taken as a whole, than those in
the original agreement.
 
 
-77-

--------------------------------------------------------------------------------

 
10.2.14. Hedging Agreements. Enter into any Hedging Agreement, except to hedge
risks arising in the Ordinary Course of Business and not for speculative
purposes.
 
10.2.15. Conduct of Business.  Engage in any business, other than its business
as conducted on the Closing Date and any activities incidental, similar,
related, complementary or corollary thereto or a reasonable extension thereof.
 
10.2.16. Affiliate Transactions. Enter into or be party to any transaction with
an Affiliate, except (a) transactions expressly permitted by the Loan Documents;
(b) payment of reasonable compensation to officers and employees for services
actually rendered, and payment of customary directors’ fees and indemnities;
(c) transactions solely among Obligors; (d) transactions with Affiliates that
were consummated prior to the Closing Date, as shown on Schedule 10.2.16; and
(e) transactions with Affiliates in the Ordinary Course of Business, upon fair
and reasonable terms  no less favorable than would be obtained in a comparable
arm’s-length transaction with a non-Affiliate.
 
10.2.17. [Reserved.]
 
10.2.18. Amendments to Subordinated Debt or Convertible Notes
Agreement.  (a) Amend, supplement or otherwise modify any document, instrument
or agreement relating to any Subordinated Debt, if such modification
(i) increases the principal balance of such Debt, or increases any required
payment of principal or interest; (ii) accelerates the date on which any
installment of principal or any interest is due, or adds any additional
redemption, put or prepayment provisions; (iii) shortens the final maturity date
or otherwise accelerates amortization; (iv) increases the interest rate;
(v) increases or adds any fees or charges; (vi) modifies any covenant in a
manner or adds any representation, covenant or default that is more onerous or
restrictive in any material respect for any Borrower or Subsidiary, or that is
otherwise materially adverse to any Borrower, any Subsidiary of a Borrower or
Lenders; or (vii) results in the Obligations not being fully benefited by the
subordination provisions of any documentation relating to Subordinated Debt, or
(b) amend, supplement or otherwise modify the Convertible Notes Agreement, if
(i) such Debt, as modified, (x) would not satisfy the Refinancing Conditions or
would have a maturity date prior to Revolver Termination Date or (y) would
require the payment of any principal amount of such Debt prior to the Revolver
Termination Date in any circumstance not required under the Convertible Notes
Agreement as in effect on the Closing Date; (ii) such modifications would result
in the Obligations not constituting “Permitted Indebtedness” under the
Convertible Notes Agreement; or (iii) such modifications would result in the
credit facility evidenced by this Agreement not constituting the “ABL Facility”
under the Convertible Notes Agreement.
 
10.3. Financial Covenants.  As long as any Commitments or Obligations are
outstanding, Borrowers shall:
 
10.3.1. Fixed Charge Coverage Ratio.  Maintain a Fixed Charge Coverage Ratio of
at least 1.0 to 1.0 for each period of twelve calendar months while a FCCR
Trigger Period is in effect, commencing with the most recent such period for
which financial statements were, or were required to be, delivered hereunder
prior to the first day of such FCCR Trigger Period.
 
SECTION 11.  
EVENTS OF DEFAULT; REMEDIES ON DEFAULT

 
 
 
-78-

--------------------------------------------------------------------------------

 
 
11.1. Events of Default. Each of the following shall be an “Event of Default” if
it occurs for any reason whatsoever, whether voluntary or involuntary, by
operation of law or otherwise:
 
(a) An Obligor fails to pay (i) any Obligations comprising interest or principal
on the Loans, LC Obligations or fees pursuant to Section 3.2 when due (whether
at stated maturity, on demand, upon acceleration or otherwise), or (ii) any
other Obligations within three (3) days of the applicable due date;
 
(b) Any representation, warranty or other written statement of an Obligor made
in connection with any Loan Documents or transactions contemplated thereby is
incorrect or misleading in any material respect when given; provided, however,
(i) an incorrect or misleading representation, warranty or other written
statement relating specifically to Accounts or Inventory shall not constitute an
Event of Default unless it relates to Accounts with an aggregate Value of
greater than $250,000 or Inventory   with an aggregate Value of greater than
$250,000, as applicable, and (ii) an incorrect or misleading representation,
warranty or other written statement relating specifically to Trucks shall not
constitute an Event of Default unless  it relates to Trucks with an aggregate
Value of greater than $500,000; provided, further, however, the foregoing
proviso shall not apply to any willful breach by an Obligor;
 
(c) An Obligor breaches or fail to perform any covenant contained in Section
7.2, 7.3, 7.4, 7.6, 8.1, 8.2.4, 8.2.5, 8.6.2, 10.1.1, 10.1.2, 10.1.10, 10.2 or
10.3;
 
(d) An Obligor breaches or fails to perform any other covenant contained in any
Loan Documents, and such breach or failure is not cured within 30 days after a
Senior Officer of such Obligor has knowledge thereof or receives notice thereof
from Agent, whichever is sooner; provided, however, that such notice and
opportunity to cure shall not apply if the breach or failure to perform is not
capable of being cured within such period or is a willful breach by an Obligor;
 
(e) (i) A Guarantor repudiates, revokes or attempts to revoke its Guaranty;
(ii) an Obligor denies or contests the validity or enforceability of any Loan
Documents or Obligations, or the perfection or priority of any Lien granted to
Agent; or (iii) any Loan Document ceases to be in full force or effect for any
reason (other than a waiver or release by Agent and Lenders and other than, in
each case, with respect to Collateral (except for Collateral comprising Trucks,
Accounts or Inventory) having an aggregate Value not in excess of $5,000,000 or
Trucks having an aggregate Value not in excess of $500,000), provided, however,
in the case of the foregoing clause (iii), such occurrence shall not be deemed
an Event of Default unless such occurrence is not cured within three (3)
Business Days of such occurrence; provided, further, however, such opportunity
to cure shall not apply if such occurrence is not capable of being cured within
such period or is the result of a willful act by an Obligor;
 
(f) Any breach or default of an Obligor occurs under any Hedging Agreement, or
under any instrument or agreement to which it is a party or by which it or any
of its Properties is bound, relating to Debt (other than the Obligations) in an
aggregate principal amount in excess of $5,000,000, if the maturity of or any
payment with respect to such Debt may be accelerated or demanded due to such
breach;
 
 
-79-

--------------------------------------------------------------------------------

 
(g) Any judgment or order for the payment of money is entered against an Obligor
in an amount that exceeds, individually or cumulatively with all unsatisfied
judgments or orders against all Obligors, $5,000,000 (net of insurance coverage
therefor that has not been denied by the insurer), unless a stay of enforcement
of such judgment or order is in effect, by reason of a pending appeal or
otherwise;
 
(h) A loss, theft, damage or destruction occurs with respect to any Collateral
if the amount not covered by insurance exceeds $5,000,000;
 
(i) An Obligor is enjoined, restrained or in any way prevented by any
Governmental Authority from conducting any material part of its business; an
Obligor suffers the loss, revocation or termination of any material license,
permit, lease or agreement necessary to its business; there is a cessation of
any material part of an Obligor’s business for a material period of time; any
material Collateral or Property of an Obligor is taken or impaired through
condemnation; an Obligor agrees to or commences any liquidation, dissolution or
winding up of its affairs; or an Obligor is not Solvent;
 
(j) An Insolvency Proceeding is commenced by an Obligor; an Obligor makes an
offer of settlement, extension or composition to its unsecured creditors
generally; a trustee is appointed to take possession of any substantial Property
of or to operate any of the business of an Obligor; or an Insolvency Proceeding
is commenced against an Obligor and:  the Obligor consents to institution of the
proceeding, the petition commencing the proceeding is not timely contested by
the Obligor, the petition is not dismissed within 60days after filing, or an
order for relief is entered in the proceeding;
 
(k) An ERISA Event occurs with respect to a Pension Plan or Multiemployer Plan
that has resulted or could reasonably be expected to result in liability of an
Obligor to a Pension Plan, Multiemployer Plan or PBGC, or that constitutes
grounds for appointment of a trustee for or termination by the PBGC of any
Pension Plan or Multiemployer Plan, and that when taken together with all other
ERISA Events that have occurred, results in liability of Obligors, other than
liability that has been satisfied or otherwise is no longer outstanding,
exceeding $10,000,000 in the aggregate at any one time; an Obligor or ERISA
Affiliate fails to pay when due any installment payment with respect to its
withdrawal liability under Section 4201 of ERISA under a Multiemployer Plan,
except as would not be reasonably expected to result in a Material Adverse
Effect; or any event similar to the foregoing occurs or exists with respect to a
Foreign Plan, except as would not reasonably be expected to result in a Material
Adverse Effect;
 
(l) An Obligor or any of its Senior Officers is criminally indicted or convicted
for (i) a felony committed in the conduct of the Obligor’s business, or
(ii) violating any state or federal law (including the Controlled Substances
Act, Money Laundering Control Act of 1986 and Illegal Exportation of War
Materials Act) that could lead to forfeiture of any material Property or any
Collateral;
 
(m) A Change of Control occurs; or
 
(n) The occurrence of any “Event of Default” under and as defined in the
Convertible Notes Agreement.
 
 
-80-

--------------------------------------------------------------------------------

 
11.2. Remedies upon Default.  If an Event of Default described in Section
11.1(j) occurs with respect to any Obligor, then to the extent permitted by
Applicable Law, all Obligations (other than Secured Bank Product Obligations)
shall become automatically due and payable and all Commitments shall terminate,
without any action by Agent or notice of any kind.  In addition, or if any other
Event of Default exists, Agent may in its discretion (and shall upon written
direction of Required Lenders) do any one or more of the following from time to
time:
 
(a) declare any Obligations (other than Secured Bank Product Obligations)
immediately due and payable, whereupon they shall be due and payable without
diligence, presentment, demand, protest or notice of any kind, all of which are
hereby waived by Borrowers to the fullest extent permitted by law;
 
(b) terminate, reduce or condition any Commitment, or make any adjustment to the
Borrowing Base;
 
(c) require Obligors to Cash Collateralize LC Obligations, Secured Bank Product
Obligations and other Obligations that are contingent or not yet due and
payable, and, if Obligors fail promptly to deposit such Cash Collateral, Agent
may (and shall upon the direction of Required Lenders) advance the required Cash
Collateral as Revolver Loans (whether or not an Overadvance exists or is created
thereby, or the conditions in Section 6 are satisfied); and
 
(d) exercise any other rights or remedies afforded under any agreement, by law,
at equity or otherwise, including the rights and remedies of a secured party
under the UCC.  Such rights and remedies include the rights to (i) take
possession of any Collateral; (ii) require Obligors to assemble Collateral, at
Borrowers’ expense, and make it available to Agent at a place designated by
Agent; (iii) enter any premises where Collateral is located and store Collateral
on such premises until sold (and if the premises are owned or leased by an
Obligor, Obligors agree not to charge for such storage); and (iv) sell or
otherwise dispose of any Collateral in its then condition, or after any further
manufacturing or processing thereof, at public or private sale, with such notice
as may be required by Applicable Law, in lots or in bulk, at such locations, all
as Agent, in its discretion, deems advisable.  Each Obligor agrees that 10 days
notice of any proposed sale or other disposition of Collateral by Agent shall be
reasonable, and that any sale conducted on the internet or to a licensor of
Intellectual Property shall be commercially reasonable.  Agent may conduct sales
on any Obligor’s premises, without charge, and any sale may be adjourned from
time to time in accordance with Applicable Law.  Agent shall have the right to
sell, lease or otherwise dispose of any Collateral for cash, credit or any
combination thereof, and Agent may purchase any Collateral at public or, if
permitted by law, private sale and, in lieu of actual payment of the purchase
price, may credit bid and set off the amount of such price against the
Obligations.
 
11.3. License.  Agent is hereby granted an irrevocable, non-exclusive license or
other right, exercisable at any time an Event of Default exists, to use, license
or sub-license (without payment of royalty or other compensation to any Person)
any or all Intellectual Property of Obligors, computer hardware and software,
trade secrets, brochures, customer lists, promotional and advertising materials,
labels, packaging materials and other Property, in advertising for sale,
marketing, selling, collecting, completing manufacture of, or otherwise
exercising any rights or remedies with respect to, any Collateral.  Each
Obligor’s rights and interests under Intellectual Property shall inure to
Agent’s benefit.
 
 
-81-

--------------------------------------------------------------------------------

 
11.4. Setoff.  At any time during an Event of Default, Agent, Issuing Bank,
Lenders, and any of their Affiliates are authorized, to the fullest extent
permitted by Applicable Law, to set off and apply any and all deposits (general
or special, time or demand, provisional or final, in whatever currency, but
excluding deposits held by Obligors in a fiduciary capacity) at any time held
and other obligations (in whatever currency) at any time owing by Agent, Issuing
Bank, such Lender or such Affiliate to or for the credit or the account of an
Obligor against any Obligations, irrespective of whether or not Agent, Issuing
Bank, such Lender or such Affiliate shall have made any demand under this
Agreement or any other Loan Document and although such Obligations may be
contingent or unmatured or are owed to a branch or office of Agent, Issuing
Bank, such Lender or such Affiliate different from the branch or office holding
such deposit or obligated on such indebtedness.  The rights of Agent, Issuing
Bank, each Lender and each such Affiliate under this Section are in addition to
other rights and remedies (including other rights of setoff) that such Person
may have.
 
11.5. Remedies Cumulative; No Waiver.
 
11.5.1. Cumulative Rights.  All agreements, warranties, guaranties, indemnities
and other undertakings of Obligors under the Loan Documents are cumulative and
not in derogation of each other.  The rights and remedies of Agent and Lenders
are cumulative, may be exercised at any time and from time to time, concurrently
or in any order, and are not exclusive of any other rights or remedies available
by agreement, by law, at equity or otherwise.  All such rights and remedies
shall continue in full force and effect until Full Payment of all Obligations.
 
11.5.2. Waivers.  No waiver or course of dealing shall be established by (a) the
failure or delay of Agent or any Lender to require strict performance by
Obligors with any terms of the Loan Documents, or to exercise any rights or
remedies with respect to Collateral or otherwise; (b) the making of any Loan or
issuance of any Letter of Credit during a Default, Event of Default or other
failure to satisfy any conditions precedent; or (c) acceptance by Agent or any
Lender of any payment or performance by an Obligor under any Loan Documents in a
manner other than that specified therein.  It is expressly acknowledged by
Obligors that any failure to satisfy a financial covenant on a measurement date
shall not be cured or remedied by satisfaction of such covenant on a subsequent
date.
 
SECTION 12.  
AGENT

 
12.1. Appointment, Authority and Duties of Agent.
 
12.1.1. Appointment and Authority.  Each Secured Party appoints and designates
Bank of America as Agent under all Loan Documents.  Agent may, and each Secured
Party authorizes Agent to, enter into all Loan Documents to which Agent is
intended to be a party and accept all Security Documents, for the benefit of
Secured Parties.  Any action taken by Agent in accordance with the provisions of
the Loan Documents, and the exercise by Agent of any rights or remedies set
forth therein, together with all other powers reasonably incidental thereto,
shall be authorized by and binding upon all Secured Parties.  Without limiting
the generality of the foregoing, Agent shall have the sole and exclusive
authority to (a) act as the disbursing and collecting agent for Lenders with
respect to all payments and collections arising in connection with the Loan
Documents; (b) execute and deliver as Agent each Loan Document, including any
intercreditor or subordination agreement, and accept delivery of each Loan
Document; (c) act as collateral agent for Secured Parties for purposes of
perfecting and administering Liens under the Loan Documents, and for all other
purposes stated therein; (d) manage, supervise or otherwise deal with
Collateral; and (e) take any Enforcement Action or otherwise exercise any rights
or remedies with respect to any Collateral or under any Loan Documents,
Applicable Law or otherwise.  The duties of Agent are ministerial and
administrative in nature only, and Agent shall not have a fiduciary relationship
with any Secured Party, Participant or other Person, by reason of any Loan
Document or any transaction relating thereto.  Agent alone shall be authorized
to determine whether any Account or Inventory constitutes an Eligible Account or
Eligible Inventory, whether to impose or release any reserve, or whether any
conditions to funding or to issuance of a Letter of Credit have been satisfied,
which determinations and judgments, if exercised in good faith, shall exonerate
Agent from liability to any Secured Party or other Person for any error in
judgment.
 
 
-82-

--------------------------------------------------------------------------------

 
12.1.2. Duties.  Agent shall not have any duties except those expressly set
forth in the Loan Documents.  The conferral upon Agent of any right shall not
imply a duty to exercise such right, unless instructed to do so by Lenders in
accordance with this Agreement.
 
12.1.3. Agent Professionals.  Agent may perform its duties through agents and
employees.  Agent may consult with and employ Agent Professionals, and shall be
entitled to act upon, and shall be fully protected in any action taken in good
faith reliance upon, any advice given by an Agent Professional.  Agent shall not
be responsible for the negligence or misconduct of any agents, employees or
Agent Professionals selected by it with reasonable care.
 
12.1.4. Instructions of Required Lenders.  The rights and remedies conferred
upon Agent under the Loan Documents may be exercised without the necessity of
joinder of any other party, unless required by Applicable Law.  Agent may
request instructions from Required Lenders or other Secured Parties with respect
to any act (including the failure to act) in connection with any Loan Documents
or Collateral, and may seek assurances to its satisfaction from Secured Parties
of their indemnification obligations against Claims that could be incurred by
Agent.  Agent may refrain from any act until it has received such instructions
or assurances, and shall not incur liability to any Person by reason of so
refraining.  Instructions of Required Lenders shall be binding upon all Secured
Parties, and no Secured Party shall have any right of action whatsoever against
Agent as a result of Agent acting or refraining from acting pursuant to
instructions of Required Lenders.  Notwithstanding the foregoing, instructions
by and consent of specific parties shall be required to the extent provided in
Section 15.1.1.  In no event shall Agent be required to take any action that, in
its opinion, is contrary to Applicable Law or any Loan Documents or could
subject any Agent Indemnitee to personal liability.
 
12.2. Agreements Regarding Collateral and Borrower Materials.
 
12.2.1. Lien Releases; Care of Collateral.  Secured Parties authorize Agent to
release any Lien with respect to any Collateral (a) upon Full Payment of the
outstanding Obligations and termination of all Commitments; (b) that is the
subject of a disposition or Lien that Borrowers certify in writing is a
Permitted Asset Disposition or a Permitted Lien entitled to priority over
Agent’s Liens (and Agent may rely conclusively on any such certificate without
further inquiry); (c) that does not constitute a material part of the
Collateral; or (d) subject to Section 15.1, with the consent of Required
Lenders.  Secured Parties authorize Agent to subordinate its Liens to any
Purchase Money Lien or other Lien entitled to priority hereunder.  Agent shall
have no obligation to assure that any Collateral exists or is owned by an
Obligor, or is cared for, protected or insured, nor to assure that Agent’s Liens
have been properly created, perfected or enforced, or are entitled to any
particular priority, nor to exercise any duty of care with respect to any
Collateral.
 
 
-83-

--------------------------------------------------------------------------------

 
12.2.2. Possession of Collateral.  Agent and Secured Parties appoint each Lender
as agent (for the benefit of Secured Parties) for the purpose of perfecting
Liens in any Collateral held or controlled by such Lender, to the extent such
Liens are perfected by possession or control.  If any Lender obtains possession
or control of any Collateral, it shall notify Agent thereof and, promptly upon
Agent’s request, deliver such Collateral to Agent or otherwise deal with it in
accordance with Agent’s instructions.
 
12.2.3. Reports.  Agent shall promptly provide to Lenders, when complete, any
field audit, examination or appraisal report prepared for Agent with respect to
any Obligor or Collateral (“Report”).  Reports and other Borrower Materials may
be made available to Lenders by providing access to them on the Platform, but
Agent shall not be responsible for system failures or access issues that may
occur from time to time.  Each Lender agrees (a) that Reports are not intended
to be comprehensive audits or examinations, and that Agent or any other Person
performing an audit or examination will inspect only specific information
regarding the Obligations or Collateral and will rely significantly upon
Borrowers’ books, records and representations; (b) that Agent makes no
representation or warranty as to the accuracy or completeness of any Borrower
Materials and shall not be liable for any information contained in or omitted
from any Borrower Materials, including any Report; and (c) to keep all Borrower
Materials confidential and strictly for such Lender’s internal use, not to
distribute any Report or other Borrower Materials (or the contents thereof) to
any Person (except to such Lender’s Participants, attorneys and accountants),
and to use all Borrower Materials solely for administration of the
Obligations.  Each Lender shall indemnify and hold harmless Agent and any other
Person preparing a Report from any action such Lender may take as a result of or
any conclusion it may draw from any Borrower Materials, as well as from any
Claims arising as a direct or indirect result of Agent furnishing same to such
Lender, via the Platform or otherwise.
 
12.3. Reliance By Agent.  Agent shall be entitled to rely, and shall be fully
protected in relying, upon any certification, notice or other communication
(including those by telephone, telex, telegram, telecopy or e-mail) believed by
it to be genuine and correct and to have been signed, sent or made by the proper
Person.  Agent shall have a reasonable and practicable amount of time to act
upon any instruction, notice or other communication under any Loan Document, and
shall not be liable for any delay in acting.
 
12.4. Action Upon Default.  Agent shall not be deemed to have knowledge of any
Default or Event of Default, or of any failure to satisfy any conditions in
Section 6, unless it has received written notice from a Borrower or Required
Lenders specifying the occurrence and nature thereof.  If any Lender acquires
knowledge of a Default, Event of Default or failure of such conditions, it shall
promptly notify Agent and the other Lenders thereof in writing.  Each Secured
Party agrees that, except as otherwise provided in any Loan Documents or with
the written consent of Agent and Required Lenders, it will not take any
Enforcement Action, accelerate Obligations (other than Secured Bank Product
Obligations), or exercise any right that it might otherwise have under
Applicable Law to credit bid at foreclosure sales, UCC sales or other
dispositions of Collateral, or to assert any rights relating to any Collateral.
 
12.5. Ratable Sharing.  If any Lender obtains any payment or reduction of any
Obligation, whether through set-off or otherwise, in excess of its share of such
Obligation, determined on a Pro Rata basis or in accordance with Section 5.5.2,
as applicable, such Lender shall forthwith purchase from Agent, Issuing Bank and
the other Lenders such participations in the affected Obligation as are
necessary to share the excess payment or reduction on a Pro Rata basis or in
accordance with Section 5.5.2, as applicable.  If any of such payment or
reduction is thereafter recovered from the purchasing Lender, the purchase shall
be rescinded and the purchase price restored to the extent of such recovery, but
without interest.  Notwithstanding the foregoing, if a Defaulting Lender obtains
a payment or reduction of any Obligation, it shall immediately turn over the
amount thereof to Agent for application under Section 4.2.2 and it shall provide
a written statement to Agent describing the Obligation affected by such payment
or reduction.  No Lender shall set off against any Dominion Account without
Agent’s prior consent.
 
 
-84-

--------------------------------------------------------------------------------

 
12.6. Indemnification.  EACH LENDER SHALL INDEMNIFY AND HOLD HARMLESS AGENT
INDEMNITEES AND ISSUING BANK INDEMNITEES, TO THE EXTENT NOT REIMBURSED BY
OBLIGORS, ON A PRO RATA BASIS, AGAINST ALL CLAIMS THAT MAY BE INCURRED BY OR
ASSERTED AGAINST ANY SUCH INDEMNITEE, PROVIDED THAT ANY CLAIM AGAINST AN AGENT
INDEMNITEE RELATES TO OR ARISES FROM ITS ACTING AS OR FOR AGENT (IN THE CAPACITY
OF AGENT).  In Agent’s Permitted Discretion, it may reserve for any Claims made
against an Agent Indemnitee or Issuing Bank Indemnitee, and may satisfy any
judgment, order or settlement relating thereto, from proceeds of Collateral
prior to making any distribution of Collateral proceeds to Secured Parties.  If
Agent is sued by any receiver, trustee or other Person for any alleged
preference or fraudulent transfer, then any monies paid by Agent in settlement
or satisfaction of such proceeding, together with all interest, costs and
expenses (including attorneys’ fees) incurred in the defense of same, shall be
promptly reimbursed to Agent by each Lender to the extent of its Pro Rata share.
 
12.7. Limitation on Responsibilities of Agent.  Agent shall not be liable to any
Secured Party for any action taken or omitted to be taken under the Loan
Documents, except for losses directly and solely caused by Agent’s gross
negligence or willful misconduct.  Agent does not assume any responsibility for
any failure or delay in performance or any breach by any Obligor, Lender or
other Secured Party of any obligations under the Loan Documents.  Agent does not
make any express or implied representation, warranty or guarantee to Secured
Parties with respect to any Obligations, Collateral, Loan Documents or
Obligor.  No Agent Indemnitee shall be responsible to Secured Parties for any
recitals, statements, information, representations or warranties contained in
any Loan Documents or Borrower Materials; the execution, validity, genuineness,
effectiveness or enforceability of any Loan Documents; the genuineness,
enforceability, collectibility, value, sufficiency, location or existence of any
Collateral, or the validity, extent, perfection or priority of any Lien therein;
the validity, enforceability or collectibility of any Obligations; or the
assets, liabilities, financial condition, results of operations, business,
creditworthiness or legal status of any Obligor or Account Debtor.  No Agent
Indemnitee shall have any obligation to any Secured Party to ascertain or
inquire into the existence of any Default or Event of Default, the observance by
any Obligor of any terms of the Loan Documents, or the satisfaction of any
conditions precedent contained in any Loan Documents.
 
12.8. Successor Agent and Co-Agents.
 
12.8.1. Resignation; Successor Agent.  Subject to the appointment and acceptance
of a successor Agent as provided below, Agent may resign at any time by giving
at least 30 days written notice thereof to Lenders and Borrowers.  Upon receipt
of such notice, Required Lenders shall have the right to appoint a successor
Agent which shall be (a) a Lender or an Affiliate of a Lender; or (b) a
financial institution reasonably acceptable to Required Lenders and (provided no
Default or Event of Default exists) Borrowers.  If no successor agent is
appointed prior to the effective date of Agent’s resignation, then Agent may
appoint a successor agent that is a financial institution acceptable to it,
which shall be a Lender unless no Lender accepts the role.  Upon acceptance by a
successor Agent of its appointment hereunder, such successor Agent shall
thereupon succeed to and become vested with all the powers and duties of the
retiring Agent without further act, and the retiring Agent shall be discharged
from its duties and obligations hereunder but shall continue to have the
benefits of the indemnification set forth in Sections 12.6 and
15.2.  Notwithstanding any Agent’s resignation, the provisions of this Section
12 shall continue in effect for its benefit with respect to any actions taken or
omitted to be taken by it while Agent.  Any successor to Bank of America by
merger or acquisition of stock or this loan shall continue to be Agent hereunder
without further act on the part of any Secured Party or Obligor.
 
 
-85-

--------------------------------------------------------------------------------

 
12.8.2. Co-Collateral Agent.  If necessary or appropriate under Applicable Law,
Agent may appoint a Person to serve as a co-collateral agent or separate
collateral agent under any Loan Document.  Each right and remedy intended to be
available to Agent under the Loan Document shall also be vested in such
agent.  Secured Parties shall execute and deliver any instrument or agreement
that Agent may request to effect such appointment.  If the agent shall die,
dissolve, become incapable of acting, resign or be removed, then all the rights
and remedies of such agent, to the extent permitted by Applicable Law, shall
vest in and be exercised by Agent until appointment of a new agent.
 
12.9. Due Diligence and Non-Reliance.  Each Lender acknowledges and agrees that
it has, independently and without reliance upon Agent or any other Lenders, and
based upon such documents, information and analyses as it has deemed
appropriate, made its own credit analysis of each Obligor and its own decision
to enter into this Agreement and to fund Loans and participate in LC Obligations
hereunder.  Each Secured Party has made such inquiries as it feels necessary
concerning the Loan Documents, Collateral and Obligors.  Each Secured Party
acknowledges and agrees that the other Secured Parties have made no
representations or warranties concerning any Obligor, any Collateral or the
legality, validity, sufficiency or enforceability of any Loan Documents or
Obligations.  Each Secured Party will, independently and without reliance upon
any other Secured Party, and based upon such financial statements, documents and
information as it deems appropriate at the time, continue to make and rely upon
its own credit decisions in making Loans and participating in LC Obligations,
and in taking or refraining from any action under any Loan Documents.  Except
for notices, reports and other information expressly requested by a Lender,
Agent shall have no duty or responsibility to provide any Secured Party with any
notices, reports or certificates furnished to Agent by any Obligor or any credit
or other information concerning the affairs, financial condition, business or
Properties of any Obligor (or any of its Affiliates) which may come into
possession of Agent or its Affiliates.
 
12.10. Remittance of Payments and Collections.
 
12.10.1. Remittances Generally.  All payments by any Lender to Agent shall be
made by the time and on the day set forth in this Agreement, in immediately
available funds.  If no time for payment is specified or if payment is due on
demand by Agent and request for payment is made by Agent by 11:00 a.m. on a
Business Day, payment shall be made by Lender not later than 2:00 p.m. on such
day, and if request is made after 11:00 a.m., then payment shall be made by
11:00 a.m. on the next Business Day.  Payment by Agent to any Secured Party
shall be made by wire transfer, in the type of funds received by Agent.  Any
such payment shall be subject to Agent’s right of offset for any amounts due
from such payee under the Loan Documents.
 
 
-86-

--------------------------------------------------------------------------------

 
12.10.2. Failure to Pay.  If any Secured Party fails to pay any amount when due
by it to Agent pursuant to the terms hereof, such amount shall bear interest,
from the due date until paid in full, at the rate determined by Agent as
customary for interbank compensation for two Business Days and thereafter at the
Default Rate for Base Rate Revolver Loans.  In no event shall Borrowers be
entitled to receive credit for any interest paid by a Secured Party to Agent,
nor shall any Defaulting Lender be entitled to interest on any amounts held by
Agent pursuant to Section 4.2.
 
12.10.3. Recovery of Payments.  If Agent pays an amount to a Secured Party in
the expectation that a related payment will be received by Agent from an Obligor
and such related payment is not received, then Agent may recover such amount
from the Secured Party.  If Agent determines that an amount received by it must
be returned or paid to an Obligor or other Person pursuant to Applicable Law or
otherwise, then, notwithstanding any other term of any Loan Document, Agent
shall not be required to distribute such amount to any Secured Party.  If any
amounts received and applied by Agent to any Obligations are later required to
be returned by Agent pursuant to Applicable Law, each Lender shall pay to Agent,
on demand, such Lender’s Pro Rata share of the amounts required to be returned.
 
12.11. Individual Capacities.  As a Lender, Bank of America shall have the same
rights and remedies under the Loan Documents as any other Lender, and the terms
“Lenders,” “Required Lenders” or any similar term shall include Bank of America
in its capacity as a Lender.  Agent, Lenders and their Affiliates may accept
deposits from, lend money to, provide Bank Products to, act as financial or
other advisor to, and generally engage in any kind of business with, Obligors
and their Affiliates, as if they were not Agent or Lenders hereunder, without
any duty to account therefor to any Secured Party.  In their individual
capacities, Agent, Lenders and their Affiliates may receive information
regarding Obligors, their Affiliates and their Account Debtors (including
information subject to confidentiality obligations), and shall have no
obligation to provide such information to any Secured Party.
 
12.12. Titles.  Each Lender, other than Bank of America, that is designated (on
the cover page of this Agreement or otherwise) by Bank of America as an
“Arranger,” “Bookrunner” or “Agent” of any type shall have no right, power or
duty under any Loan Documents other than those applicable to all Lenders, and
shall in no event have any fiduciary duty to any Secured Party.
 
12.13. Bank Product Providers.  Each Secured Bank Product Provider, by delivery
of a notice to Agent of a Bank Product, agrees to be bound by Section 5.5 and
this Section 12.  Each Secured Bank Product Provider shall indemnify and hold
harmless Agent Indemnitees, to the extent not reimbursed by Obligors, against
all Claims that may be incurred by or asserted against any Agent Indemnitee in
connection with such provider’s Secured Bank Product Obligations.
 
 
-87-

--------------------------------------------------------------------------------

 
12.14. No Third Party Beneficiaries.  This Section 12 is an agreement solely
among Secured Parties and Agent, and shall survive Full Payment of the
Obligations.  Other than Section 12.8.1(b), this Section 12 does not confer any
rights or benefits upon Borrowers or any other Person.  As between Borrowers and
Agent, any action that Agent may take under any Loan Documents or with respect
to any Obligations shall be conclusively presumed to have been authorized and
directed by Secured Parties.
 
SECTION 13.  
BENEFIT OF AGREEMENT; ASSIGNMENTS

 
13.1. Successors and Assigns.  This Agreement shall be binding upon and inure to
the benefit of Obligors, Agent, Lenders, Secured Parties, and their respective
successors and assigns, except that (a) no Obligor shall have the right to
assign its rights or delegate its obligations under any Loan Documents (except
in connection with a transaction permitted under Section 10.2.8); and (b) any
assignment by a Lender must be made in compliance with Section 13.3.  Agent may
treat the Person which made any Loan as the owner thereof for all purposes until
such Person makes an assignment in accordance with Section 13.3.  Any
authorization or consent of a Lender shall be conclusive and binding on any
subsequent transferee or assignee of such Lender.
 
13.2. Participations.
 
13.2.1. Permitted Participants; Effect.  Subject to Section 13.3.3, any Lender
may sell to a financial institution (“Participant”) a participating interest in
the rights and obligations of such Lender under any Loan Documents.  Despite any
sale by a Lender of participating interests to a Participant, such Lender’s
obligations under the Loan Documents shall remain unchanged, it shall remain
solely responsible to the other parties hereto for performance of such
obligations, it shall remain the holder of its Loans and Commitments for all
purposes, all amounts payable by Borrowers shall be determined as if it had not
sold such participating interests, and Borrowers and Agent shall continue to
deal solely and directly with such Lender in connection with the Loan
Documents.  Each Lender shall be solely responsible for notifying its
Participants of any matters under the Loan Documents, and Agent and the other
Lenders shall not have any obligation or liability to any such Participant.  A
Participant that would be a Foreign Lender if it were a Lender shall not be
entitled to the benefits of Section 5.9 unless Borrowers agree otherwise in
writing.
 
13.2.2. Voting Rights.  Each Lender shall retain the sole right to approve,
without the consent of any Participant, any amendment, waiver or other
modification of a Loan Document other than that which forgives principal,
interest or fees, reduces the stated interest rate or fees payable with respect
to any Loan or Commitment in which such Participant has an interest, postpones
the Commitment Termination Date or any date fixed for any regularly scheduled
payment of principal, interest or fees on such Loan or Commitment, or releases
any Borrower, Guarantor or substantially all Collateral.
 
13.2.3. Benefit of Set-Off.  Obligors agree that each Participant shall have a
right of set-off in respect of its participating interest to the same extent as
if such interest were owing directly to a Lender, and each Lender shall also
retain the right of set-off with respect to any participating interests sold by
it.  By exercising any right of set-off, a Participant agrees to share with
Lenders all amounts received through its set-off, in accordance with Section
12.5 as if such Participant were a Lender.
 
 
-88-

--------------------------------------------------------------------------------

 
13.3. Assignments.
 
13.3.1. Permitted Assignments.  A Lender may assign to an Eligible Assignee any
of its rights and obligations under the Loan Documents, as long as (a) each
assignment is of a constant, and not a varying, percentage of the transferor
Lender’s rights and obligations under the Loan Documents and, in the case of a
partial assignment, is in a minimum principal amount of $5,000,000 (unless
otherwise agreed by Agent in its discretion) and integral multiples of
$1,000,000 in excess of that amount; (b) except in the case of an assignment in
whole of a Lender’s rights and obligations, the aggregate amount of the
Commitments retained by the transferor Lender is at least $5,000,000 (unless
otherwise agreed by Agent in its discretion); and (c) the parties to each such
assignment shall execute and deliver to Agent, for its acceptance and recording,
an Assignment and Acceptance.  Nothing herein shall limit the right of a Lender
to pledge or assign any rights under the Loan Documents to secure obligations of
such Lender, including a pledge or assignment to a Federal Reserve Bank;
provided, however, that no such pledge or assignment shall release the Lender
from its obligations hereunder nor substitute the pledge or assignee for such
Lender as a party hereto.
 
13.3.2. Effect; Effective Date.  Upon delivery to Agent of an assignment notice
in the form of Exhibit B and a processing fee of $3,500 (unless otherwise agreed
by Agent in its discretion), the assignment shall become effective as specified
in the notice, if it complies with this Section 13.3.  From such effective date,
the Eligible Assignee shall for all purposes be a Lender under the Loan
Documents, and shall have all rights and obligations of a Lender
thereunder.  Upon consummation of an assignment, the transferor Lender, Agent
and Borrowers shall make appropriate arrangements for issuance of replacement
and/or new notes, if applicable.  The transferee Lender shall comply with
Section 5.9 and deliver, upon request, an administrative questionnaire
satisfactory to Agent.
 
13.3.3. Certain Assignees.  No assignment or participation may be made to an
Obligor, Affiliate of an Obligor, Defaulting Lender or natural person.  Any
assignment by a Defaulting Lender shall be effective only upon payment by the
Eligible Assignee or Defaulting Lender to Agent of an aggregate amount
sufficient, upon distribution (through direct payment, purchases of
participations or other compensating actions as Agent deems appropriate), to
satisfy all funding and payment liabilities then owing by the Defaulting Lender
hereunder.  If an assignment by a Defaulting Lender shall become effective under
Applicable Law for any reason without compliance with the foregoing sentence,
then the assignee shall be deemed a Defaulting Lender for all purposes until
such compliance occurs.
 
13.3.4. Register.  Agent, acting as a non-fiduciary agent of Borrowers (solely
for tax purposes), shall maintain (a) a copy of each Assignment and Acceptance
delivered to it, and (b) a register for recordation of the names, addresses and
Commitments of, and the Loans, interest and LC Obligations owing to, each
Lender.  Entries in the register shall be conclusive, absent manifest error, and
Borrowers, Agent and Lenders shall treat each lender recorded in such register
as a Lender for all purposes under the Loan Documents, notwithstanding any
notice to the contrary.  The register shall be available for inspection by
Borrowers or any Lender, from time to time upon reasonable notice.
 
13.4. Replacement of Certain Lenders.  If a Lender (a) fails to give its consent
to any amendment, waiver or action for which consent of all Lenders was required
and Required Lenders consented, or (b) is a Defaulting Lender, then, in addition
to any other rights and remedies that any Person may have, Agent or Borrower
Agent may, by notice to such Lender within 120 days after such event, require
such Lender to assign all of its rights and obligations under the Loan Documents
to Eligible Assignee(s), pursuant to appropriate Assignment and Acceptance(s),
within 20 days after the notice.  Agent is irrevocably appointed as
attorney-in-fact to execute any such Assignment and Acceptance if the Lender
fails to execute it.  Such Lender shall be entitled to receive, in cash,
concurrently with such assignment, all amounts owed to it under the Loan
Documents through the date of assignment.
 
 
 
-89-

--------------------------------------------------------------------------------

 
 
SECTION 14.  
GUARANTY

 
14.1. Guaranty of the Obligations.  Subject to the provisions of Section 14.2,
Guarantors jointly and severally hereby irrevocably and unconditionally guaranty
to Agent and Lenders the due and punctual payment in full of all Obligations
when the same shall become due, whether at stated maturity, by required
prepayment, declaration, acceleration, demand or otherwise (including amounts
that would become due but for the operation of the automatic stay under
Section 362(a) of the Bankruptcy Code) (collectively, the “Guaranteed
Obligations”).
 
14.2. Contribution by Guarantors.  All Guarantors desire to allocate among
themselves (collectively, the “Contributing Guarantors”), in a fair and
equitable manner, their obligations arising under this Guaranty.  Accordingly,
in the event any payment or distribution is made on any date by a Guarantor (a
“Funding Guarantor”) under this Guaranty such that its Aggregate Payments
exceeds its Fair Share as of such date, such Funding Guarantor shall be entitled
to a contribution from each of the other Contributing Guarantors in an amount
sufficient to cause each Contributing Guarantor’s Aggregate Payments to equal
its Fair Share as of such date.  “Fair Share” means, with respect to a
Contributing Guarantor as of any date of determination, an amount equal to
(a) the ratio of (i) the Fair Share Contribution Amount with respect to such
Contributing Guarantor, to (ii) the aggregate of the Fair Share Contribution
Amounts with respect to all Contributing Guarantors multiplied by, (b) the
aggregate amount paid or distributed on or before such date by all Funding
Guarantors under this Guaranty in respect of the obligations Guaranteed.  “Fair
Share Contribution Amount” means, with respect to a Contributing Guarantor as of
any date of determination, the maximum aggregate amount of the obligations of
such Contributing Guarantor under this Guaranty that would not render its
obligations hereunder subject to avoidance as a fraudulent transfer or
conveyance under Section 548 of Title 11 of the United States Code or any
comparable applicable provisions of state law; provided, solely for purposes of
calculating the “Fair Share Contribution Amount” with respect to any
Contributing Guarantor for purposes of this Section 14.2, any assets or
liabilities of such Contributing Guarantor arising by virtue of any rights to
subrogation, reimbursement or indemnification or any rights to or obligations of
contribution hereunder shall not be considered as assets or liabilities of such
Contributing Guarantor.  “Aggregate Payments” means, with respect to a
Contributing Guarantor as of any date of determination, an amount equal to
(1) the aggregate amount of all payments and distributions made on or before
such date by such Contributing Guarantor in respect of this Guaranty (including,
without limitation, in respect of this Section 14.2), minus (2) the aggregate
amount of all payments received on or before such date by such Contributing
Guarantor from the other Contributing Guarantors as contributions under this
Section 14.2.  The amounts payable as contributions hereunder shall be
determined as of the date on which the related payment or distribution is made
by the applicable Funding Guarantor.  The allocation among Contributing
Guarantors of their obligations as set forth in this Section 14.2 shall not be
construed in any way to limit the liability of any Contributing Guarantor
hereunder.  Each Guarantor is a third-party beneficiary to the contribution
agreement set forth in this Section 14.2.
 
 
-90-

--------------------------------------------------------------------------------

 
14.3. Payment by Guarantors.  Subject to Section 14.2, Guarantors hereby jointly
and severally agree, in furtherance of the foregoing and not in limitation of
any other right which Lender may have at law or in equity against any Guarantor
by virtue hereof, that upon the failure of any Borrower to pay any of the
Guaranteed Obligations when and as the same shall become due, whether at stated
maturity, by required prepayment, declaration, acceleration, demand or otherwise
(including amounts that would become due but for the operation of the automatic
stay under Section 362(a) of the Bankruptcy Code), Guarantors will upon demand
pay, or cause to be paid, in cash, to Agent, for the benefit of itself and the
Lenders, an amount equal to the sum of the unpaid principal amount of all
Guaranteed Obligations then due as aforesaid, accrued and unpaid interest on
such Guaranteed Obligations (including interest which, but for any Borrower’s
becoming the subject of a case under the Bankruptcy Code, would have accrued on
such Guaranteed Obligations, whether or not a claim is allowed against such
Borrower for such interest in the related bankruptcy case) and all other
Guaranteed Obligations then owed to Agent and Lenders as aforesaid.
 
14.4. Liability of Guarantors Absolute.  Each Guarantor agrees that its
obligations hereunder are irrevocable, absolute, independent and unconditional
and shall not be affected by any circumstance which constitutes a legal or
equitable discharge of a guarantor or surety other than payment in full of the
Guaranteed Obligations.  In furtherance of the foregoing and without limiting
the generality thereof, each Guarantor agrees as follows:
 
14.4.1. this Guaranty is a guaranty of payment when due and not of
collectability.  This Guaranty is a primary obligation of each Guarantor and not
merely a contract of surety;
 
14.4.2. Agent may enforce this Guaranty upon the occurrence of an Event of
Default notwithstanding the existence of any dispute between any Borrower and
Agent or any Lender with respect to the existence of such Event of Default;
 
14.4.3. the obligations of each Guarantor hereunder are independent of the
obligations of Borrowers and the obligations of any other guarantor (including
any other Guarantor) of the obligations of Borrowers, and a separate action or
actions may be brought and prosecuted against such Guarantor whether or not any
action is brought against any Borrower or any of such other guarantors and
whether or not any Borrower is joined in any such action or actions;
 
14.4.4. payment by any Guarantor of a portion, but not all, of the Guaranteed
Obligations shall in no way limit, affect, modify or abridge any Guarantor’s
liability for any portion of the Guaranteed Obligations which has not been
paid.  Without limiting the generality of the foregoing, if Agent or any Lender
is awarded a judgment in any suit brought to enforce any Guarantor’s covenant to
pay a portion of the Guaranteed Obligations, such judgment shall not be deemed
to release such Guarantor from its covenant to pay the portion of the Guaranteed
Obligations that is not the subject of such suit, and such judgment shall not,
except to the extent satisfied by such Guarantor, limit, affect, modify or
abridge any other Guarantor’s liability hereunder in respect of the Guaranteed
Obligations;
 
 
-91-

--------------------------------------------------------------------------------

 
14.4.5. Agent and/or Lenders, upon such terms as they deem appropriate, without
notice or demand and without affecting the validity or enforceability hereof or
giving rise to any reduction, limitation, impairment, discharge or termination
of any Guarantor’s liability hereunder, from time to time may (i) renew, extend,
accelerate, increase the rate of interest on, or otherwise change the time,
place, manner or terms of payment of the Guaranteed Obligations; (ii) settle,
compromise, release or discharge, or accept or refuse any offer of performance
with respect to, or substitutions for, the Guaranteed Obligations or any
agreement relating thereto and/or subordinate the payment of the same to the
payment of any other obligations; (iii) request and accept other guaranties of
the Guaranteed Obligations and take and hold security for the payment hereof or
the Guaranteed Obligations; (iv) release, surrender, exchange, substitute,
compromise, settle, rescind, waive, alter, subordinate or modify, with or
without consideration, any security for payment of the Guaranteed Obligations,
any other guaranties of the Guaranteed Obligations, or any other obligation of
any Person (including any other Guarantor) with respect to the Guaranteed
Obligations; (v) enforce and apply any security now or hereafter held by or for
the benefit of Agent for the benefit of itself and the Lenders in respect hereof
or the Guaranteed Obligations and direct the order or manner of sale thereof, or
exercise any other right or remedy that Agent may have against any such
security, in each case as Agent in its discretion may determine consistent
herewith or any applicable security agreement, including foreclosure on any such
security pursuant to one or more judicial or nonjudicial sales, whether or not
every aspect of any such sale is commercially reasonable, and even though such
action operates to impair or extinguish any right of reimbursement or
subrogation or other right or remedy of any Guarantor against any Borrower or
any security for the Guaranteed Obligations; and (vi) exercise any other rights
available to it under the Loan Documents; and
 
14.4.6. this Guaranty and the obligations of Guarantors hereunder shall be valid
and enforceable and shall not be subject to any reduction, limitation,
impairment, discharge or termination for any reason (other than payment in full
of the Guaranteed Obligations), including the occurrence of any of the
following, whether or not any Guarantor shall have had notice or knowledge of
any of them:  (i) any failure or omission to assert or enforce or agreement or
election not to assert or enforce, or the stay or enjoining, by order of court,
by operation of law or otherwise, of the exercise or enforcement of, any claim
or demand or any right, power or remedy (whether arising under the Loan
Documents, at law, in equity or otherwise) with respect to the Guaranteed
Obligations or any agreement relating thereto, or with respect to any other
guaranty of or security for the payment of the Guaranteed Obligations; (ii) any
rescission, waiver, amendment or modification of, or any consent to departure
from, any of the terms or provisions (including provisions relating to events of
default) hereof, any of the other Loan Documents or any agreement or instrument
executed pursuant thereto, or of any other guaranty or security for the
Guaranteed Obligations, in each case whether or not in accordance with the terms
hereof or such Loan Document, or any agreement relating to such other guaranty
or security; (iii) the Guaranteed Obligations, or any agreement relating
thereto, at any time being found to be illegal, invalid or unenforceable in any
respect; (iv) the application of payments received from any source (other than
payments received pursuant to the other Loan Documents or from the proceeds of
any security for the Guaranteed Obligations, except to the extent such security
also serves as collateral for indebtedness other than the Guaranteed
Obligations) to the payment of indebtedness other than the Guaranteed
Obligations, even though Agent or Lenders might have elected to apply such
payment to any part or all of the Guaranteed Obligations; (v) Agent’s or
Lenders’ consent to the change, reorganization or termination of the corporate
structure or existence of US Concrete or any of its Subsidiaries and to any
corresponding restructuring of the Guaranteed Obligations; (vi) any failure to
perfect or continue perfection of a security interest in any collateral which
secures any of the Guaranteed Obligations; (vii) any defenses, set-offs or
counterclaims which any Borrower may allege or assert against Agent or any
Lender in respect of the Guaranteed Obligations, including failure of
consideration, breach of warranty, payment, statute of frauds, statute of
limitations, accord and satisfaction and usury; and (viii) any other act or
thing or omission, or delay to do any other act or thing, which may or might in
any manner or to any extent vary the risk of any Guarantor as an Obligor in
respect of the Guaranteed Obligations.
 
 
-92-

--------------------------------------------------------------------------------

 
14.5. Waivers by Guarantors.  Each Guarantor hereby waives, for the benefit of
Agent and each Lender:  (a) any right to require Agent or any Lender, as a
condition of payment or performance by such Guarantor, to (i) proceed against
any Borrower, any other guarantor (including any other Guarantor) of the
Guaranteed Obligations or any other Person, (ii) proceed against or exhaust any
security held from any Borrower, any such other guarantor or any other Person,
(iii) proceed against or have resort to any balance of any Deposit Account or
credit on the books of Agent or any Lender in favor of any Borrower or any other
Person, or (iv) pursue any other remedy in the power of Agent or any Lender
whatsoever; (b) any defense arising by reason of the incapacity, lack of
authority or any disability or other defense of any Borrower or any other
Guarantor including any defense based on or arising out of the lack of validity
or the unenforceability of the Guaranteed Obligations or any agreement or
instrument relating thereto or by reason of the cessation of the liability of
any Borrower or any other Guarantor from any cause other than payment in full of
the Guaranteed Obligations; (c) any defense based upon any statute or rule of
law which provides that the obligation of a surety must be neither larger in
amount nor in other respects more burdensome than that of the principal; (d) any
defense based upon Agent’s or any Lender’s errors or omissions in the
administration of the Guaranteed Obligations, except behavior which amounts to
bad faith; (e) (i) any principles or provisions of law, statutory or otherwise,
which are or might be in conflict with the terms hereof and any legal or
equitable discharge of such Guarantor’s obligations hereunder, (ii) the benefit
of any statute of limitations affecting such Guarantor’s liability hereunder or
the enforcement hereof, (iii) any rights to set-offs, recoupments and
counterclaims, and (iv) promptness, diligence and any requirement that Agent or
any Lender protect, secure, perfect or insure any security interest or lien or
any property subject thereto; (f) notices, demands, presentments, protests,
notices of protest, notices of dishonor and notices of any action or inaction,
including acceptance hereof, notices of default hereunder or any agreement or
instrument related thereto, notices of any renewal, extension or modification of
the Guaranteed Obligations or any agreement related thereto, notices of any
extension of credit to Borrowers and notices of any of the matters referred to
in Section 14.4 and any right to consent to any thereof; and (g) any defenses or
benefits that may be derived from or afforded by law which limit the liability
of or exonerate guarantors or sureties, or which may conflict with the terms
hereof other than Full Payment of the Obligations.
 
14.6. Guarantors’ Rights of Subrogation, Contribution, etc.  Until the
Guaranteed Obligations shall have been indefeasibly paid in full and the
Commitments shall have terminated and all Letters of Credit shall have expired
or been cancelled, each Guarantor hereby waives any claim, right or remedy,
direct or indirect, that such Guarantor now has or may hereafter have against
any Borrower or any other Guarantor or any of its assets in connection with this
Guaranty or the performance by such Guarantor of its obligations hereunder, in
each case whether such claim, right or remedy arises in equity, under contract,
by statute, under common law or otherwise and including without limitation
(a) any right of subrogation, reimbursement or indemnification that such
Guarantor now has or may hereafter have against any Borrower with respect to the
Guaranteed Obligations, (b) any right to enforce, or to participate in, any
claim, right or remedy that Agent or any Lender now has or may hereafter have
against any Borrower, and (c) any benefit of, and any right to participate in,
any collateral or security now or hereafter held by Agent or any Lender.  In
addition, until the Guaranteed Obligations shall have been indefeasibly paid in
full and the Commitment shall have terminated and all Letters of Credit shall
have expired or been cancelled, each Guarantor shall withhold exercise of any
right of contribution such Guarantor may have against any other guarantor
(including any other Guarantor) of the Guaranteed Obligations, including,
without limitation, any such right of contribution as contemplated by
Section 14.2.  Each Guarantor further agrees that, to the extent the waiver or
agreement to withhold the exercise of its rights of subrogation, reimbursement,
indemnification and contribution as set forth herein is found by a court of
competent jurisdiction to be void or voidable for any reason, any rights of
subrogation, reimbursement or indemnification such Guarantor may have against
any Borrower or against any collateral or security, and any rights of
contribution such Guarantor may have against any such other guarantor, shall be
junior and subordinate to any rights Agent or any Lender may have against any
Borrower, to all right, title and interest Lender may have in any such
collateral or security, and to any right Agent or any Lender may have against
such other guarantor.  If any amount shall be paid to any Guarantor on account
of any such subrogation, reimbursement, indemnification or contribution rights
at any time when all Guaranteed Obligations shall not have been finally and
indefeasibly paid in full, such amount shall be held in trust for Agent and
Lenders and shall forthwith be paid over to Agent to be credited and applied
against the Guaranteed Obligations, whether matured or unmatured, in accordance
with the terms hereof.
 
 
-93-

--------------------------------------------------------------------------------

 
14.7. Subordination of Other Obligations.  Any indebtedness of any Borrower or
any Guarantor now or hereafter held by any Guarantor (the “Obligee Guarantor”)
is hereby subordinated in right of payment to the Guaranteed Obligations, and
any such indebtedness collected or received by the Obligee Guarantor after an
Event of Default has occurred and is continuing shall be held in trust for Agent
and Lenders and shall forthwith be paid over to Agent to be credited and applied
against the Guaranteed Obligations but without affecting, impairing or limiting
in any manner the liability of the Obligee Guarantor under any other provision
hereof.
 
14.8. Continuing Guaranty.  This Guaranty is a continuing guaranty and shall
remain in effect until all of the Guaranteed Obligations shall have been
indefeasibly paid in full and the Commitment shall have terminated and all
Letters of Credit shall have expired or been cancelled.  Each Guarantor hereby
irrevocably waives any right to revoke this Guaranty as to future transactions
giving rise to any Guaranteed Obligations.
 
14.9. Authority of Guarantors or Borrowers.  It is not necessary for Agent or
any Lender to inquire into the capacity or powers of any Guarantor or any
Borrower or the officers, directors or any agents acting or purporting to act on
behalf of any of them.
 
14.10. Financial Condition of Borrowers.  Any Loan may be made to Borrowers or
continued from time to time, without notice to or authorization from any
Guarantor regardless of the financial or other condition of Borrowers at the
time of any such grant or continuation.  Neither Agent nor any Lender shall have
any obligation to disclose or discuss with any Guarantor its assessment, or any
Guarantor’s assessment, of the financial condition of any Borrower.  Each
Guarantor has adequate means to obtain information from each Borrower on a
continuing basis concerning the financial condition of such Borrower and its
ability to perform its obligations under the Loan Documents, and each Guarantor
assumes the responsibility for being and keeping informed of the financial
condition of Borrowers and of all circumstances bearing upon the risk of
nonpayment of the Guaranteed Obligations.  Each Guarantor hereby waives and
relinquishes any duty on the part of Agent or any Lender to disclose any matter,
fact or thing relating to the business, operations or conditions of any Borrower
now known or hereafter known by Agent or any Lender.
 
 
-94-

--------------------------------------------------------------------------------

 
14.11. Bankruptcy, etc. 
 
14.11.1. So long as any Guaranteed Obligations remain outstanding, no Guarantor
shall, without the prior written consent of Agent, commence or join with any
other Person in commencing any bankruptcy, reorganization or insolvency case or
proceeding of or against any Borrower or any other Guarantor.
 
14.11.1. The obligations of Guarantors hereunder shall not be reduced, limited,
impaired, discharged, deferred, suspended or terminated by any case or
proceeding, voluntary or involuntary, involving the bankruptcy, insolvency,
receivership, reorganization, liquidation or arrangement of any Borrower or any
other Guarantor or by any defense which any Borrower or any other Guarantor may
have by reason of the order, decree or decision of any court or administrative
body resulting from any such proceeding.
 
14.11.2. Each Guarantor acknowledges and agrees that any interest on any portion
of the Guaranteed Obligations which accrues after the commencement of any case
or proceeding referred to in Section 14.11.1 above (or, if interest on any
portion of the Guaranteed Obligations ceases to accrue by operation of law by
reason of the commencement of such case or proceeding, such interest as would
have accrued on such portion of the Guaranteed Obligations if such case or
proceeding had not been commenced) shall be included in the Guaranteed
Obligations because it is the intention of Guarantors and Agent and Lenders that
the Guaranteed Obligations which are guaranteed by Guarantors pursuant hereto
should be determined without regard to any rule of law or order which may
relieve any Borrower of any portion of such Guaranteed Obligations.  Guarantors
will permit any trustee in bankruptcy, receiver, debtor in possession, assignee
for the benefit of creditors or similar person to pay Agent and Lenders, or
allow the claim of Agent and Lenders in respect of, any such interest accruing
after the date on which such case or proceeding is commenced.
 
14.11.3. In the event that all or any portion of the Guaranteed Obligations are
paid by any Borrower, the obligations of Guarantors hereunder shall continue and
remain in full force and effect or be reinstated, as the case may be, in the
event that all or any part of such payment(s) are rescinded or recovered
directly or indirectly from Agent or any Lender as a preference, fraudulent
transfer or otherwise, and any such payments which are so rescinded or recovered
shall constitute Guaranteed Obligations for all purposes hereunder.
 
SECTION 15.  
MISCELLANEOUS

 
15.1. Consents, Amendments and Waivers.
 
15.1.1. Amendment.  No modification of any Loan Document, including any
extension or amendment of a Loan Document or any waiver of a Default or Event of
Default, shall be effective without the prior written agreement of Agent (with
the consent of Required Lenders) and each Obligor party to such Loan Document;
provided, however, that
 
(a) without the prior written consent of Agent, no modification shall be
effective with respect to any provision in a Loan Document that relates to any
rights, duties or discretion of Agent;
 
 
-95-

--------------------------------------------------------------------------------

 
(b) without the prior written consent of Issuing Bank, no modification shall be
effective with respect to any LC Obligations or any other provision in a Loan
Document that relates to any rights, duties or discretion of Issuing Bank;
 
(c) without the prior written consent of each affected Lender, including a
Defaulting Lender, no modification shall be effective that would (i) increase
the Commitment of such Lender; (ii) reduce the amount of, or waive or delay
payment of, any principal, interest or fees payable to such Lender (except as
provided in Section 4.2); (iii) extend the Revolver Termination Date applicable
to such Lender’s Obligations; or (iv) amend this clause (c);
 
(d) without the prior written consent of all Lenders (except any Defaulting
Lender), no modification shall be effective that would (i) alter Section 5.5.2,
7.1 (except to add Collateral) or 15.1.1; (ii) amend the definition of Borrowing
Base (or any defined term used in such definition), Pro Rata or Required
Lenders; (iii) increase any advance rate or decrease the Availability Reserve;
(iv) release all or substantially all Collateral; or (v) except in connection
with a merger, disposition or similar transaction expressly permitted hereby,
release any Obligor from liability for any Obligations; and
 
(e) without the prior written consent of a Secured Bank Product Provider, no
modification shall be effective that affects its relative payment priority under
Section 5.5.2.
 
15.1.2. Limitations.  The agreement of Obligors shall not be necessary to the
effectiveness of any modification of a Loan Document that deals solely with the
rights and duties of Lenders, Agent and/or Issuing Bank as among
themselves.  Only the consent of the parties to any agreement relating to fees
or a Bank Product shall be required for modification of such agreement, and no
Bank Product provider (in such capacity) shall have any right to consent to
modification of any Loan Document other than its Bank Product agreement.  Any
waiver or consent granted by Agent or Lenders hereunder shall be effective only
if in writing and only for the matter specified.  Notwithstanding
Section 15.1.1, any amendments that Agent deems appropriate in connection with
an increase in Revolver Commitments pursuant to Section 2.1.7 shall not require
the consent of any Lender (other than Lenders that are increasing their Revolver
Commitments at such time).
 
15.1.3. Payment for Consents.  No Obligor will, directly or indirectly, pay any
remuneration or other thing of value, whether by way of additional interest, fee
or otherwise, to any Lender (in its capacity as a Lender hereunder) as
consideration for agreement by such Lender with any modification of any Loan
Documents, unless such remuneration or value is concurrently paid, on the same
terms, on a Pro Rata basis to all Lenders providing their consent.
 
15.2. Indemnity.  EACH OBLIGOR SHALL INDEMNIFY AND HOLD HARMLESS THE INDEMNITEES
AGAINST ANY CLAIMS THAT MAY BE INCURRED BY OR ASSERTED AGAINST ANY INDEMNITEE,
INCLUDING CLAIMS ASSERTED BY ANY OBLIGOR OR OTHER PERSON OR ARISING FROM THE
NEGLIGENCE OF AN INDEMNITEE; PROVIDED THAT, IN NO EVENT SHALL ANY PARTY TO A
LOAN DOCUMENT HAVE ANY OBLIGATION THEREUNDER TO INDEMNIFY OR HOLD HARMLESS AN
INDEMNITEE WITH RESPECT TO A CLAIM THAT IS DETERMINED IN A NON-APPEALABLE
JUDGMENT BY A COURT OF COMPETENT JURISDICTION TO RESULT FROM THE GROSS
NEGLIGENCE OR WILLFUL MISCONDUCT OF SUCH INDEMNITEE.
 
 
-96-

--------------------------------------------------------------------------------

 
15.3. Notices and Communications.
 
15.3.1. Notice Address.  Subject to Section 4.1.4, all notices and other
communications by or to a party hereto shall be in writing and shall be given to
any Obligor, at Borrower Agent’s address shown on the signature pages hereof,
and to any other Person at its address shown on the signature pages hereof (or,
in the case of a Person who becomes a Lender after the Closing Date, at the
address shown on its Assignment and Acceptance), or at such other address as a
party may hereafter specify by notice in accordance with this Section
15.3.  Each communication shall be effective only (a) if given by facsimile
transmission, when transmitted to the applicable facsimile number, if
confirmation of receipt is received; (b) if given by mail, three Business Days
after deposit in the U.S. mail, with first-class postage pre-paid, addressed to
the applicable address; or (c) if given by personal delivery, when duly
delivered to the notice address with receipt acknowledged.  Notwithstanding the
foregoing, no notice to Agent pursuant to Section 2.1.4, 3.1.2, 4.1.1 or 4.3
shall be effective until actually received by the individual to whose attention
at Agent such notice is required to be sent.  Any written communication that is
not sent in conformity with the foregoing provisions shall nevertheless be
effective on the date actually received by the noticed party.  Any notice
received by Borrower Agent shall be deemed received by all Obligors.
 
15.3.2. Electronic Communications; Voice Mail.  Electronic mail and internet
websites may be used only for routine communications, such as delivery of
Borrower Materials, administrative matters, distribution of Loan Documents, and
matters permitted under Section 4.1.4.  Agent and Lenders make no assurances as
to the privacy and security of electronic communications.  Electronic and voice
mail may not be used as effective notice under the Loan Documents.
 
15.3.3. Platform.  Borrower Materials shall be delivered pursuant to procedures
approved by Agent, including electronic delivery (if possible) upon request by
Agent to an electronic system maintained by Agent (“Platform”).  Borrowers shall
notify Agent of each posting of Borrower Materials on the Platform and the
materials shall be deemed received by Agent only upon its receipt of such
notice.  Borrower Materials and other information relating to this credit
facility may be made available to Lenders on the Platform.  The Platform is
provided “as is” and “as available.”  Agent does not warrant the accuracy or
completeness of any information on the Platform nor the adequacy or functioning
of the Platform, and expressly disclaims liability for any errors or omissions
in the Borrower Materials or any issues involving the Platform.  NO WARRANTY OF
ANY KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING ANY WARRANTY OF
MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD
PARTY RIGHTS, OR FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS, IS MADE BY AGENT
WITH RESPECT TO BORROWER MATERIALS OR THE PLATFORM.  Lenders acknowledge that
Borrower Materials may include material non-public information of Obligors and
should not be made available to any personnel who do not wish to receive such
information or who may be engaged in investment or other market-related
activities with respect to any Obligor’s securities.  No Agent Indemnitee shall
have any liability to Obligors, Lenders or any other Person for losses, claims,
damages, liabilities or expenses of any kind (whether in tort, contract or
otherwise) relating to use by any Person of the Platform or delivery of Borrower
Materials and other information through the Platform.
 
 
-97-

--------------------------------------------------------------------------------

 
15.3.4. Non-Conforming Communications.  Agent and Lenders may rely upon any
communications purportedly given by or on behalf of any Obligor even if they
were not made in a manner specified herein, were incomplete or were not
confirmed, or if the terms thereof, as understood by the recipient, varied from
a later confirmation.  Each Obligor shall indemnify and hold harmless each
Indemnitee from any liabilities, losses, costs and expenses arising from any
electronic or telephonic communication purportedly given by or on behalf of a
Obligor.
 
15.4. Performance of Obligors’ Obligations.  Agent may, in its Permitted
Discretion at any time and from time to time, at Borrowers’ expense, pay any
amount or do any act required of an Obligor under any Loan Documents or
otherwise lawfully requested by Agent to (a) enforce any Loan Documents or
collect any Obligations; (b) protect, insure, maintain or realize upon any
Collateral; or (c) defend or maintain the validity or priority of Agent’s Liens
in any Collateral, including any payment of a judgment, insurance premium,
warehouse charge, finishing or processing charge, or landlord claim, or any
discharge of a Lien.  All payments, costs and expenses (including Extraordinary
Expenses) of Agent under this Section shall be reimbursed to Agent by Borrowers,
within five days after demand, with interest from the date incurred until paid
in full, at the Default Rate applicable to Base Rate Revolver Loans.  Any
payment made or action taken by Agent under this Section shall be without
prejudice to any right to assert an Event of Default or to exercise any other
rights or remedies under the Loan Documents.
 
15.5. Credit Inquiries.  Agent and Lenders may (but shall have no obligation) to
respond to usual and customary credit inquiries from third parties concerning
any Obligor or Subsidiary.
 
15.6. Severability.  Wherever possible, each provision of the Loan Documents
shall be interpreted in such manner as to be valid under Applicable Law.  If any
provision is found to be invalid under Applicable Law, it shall be ineffective
only to the extent of such invalidity and the remaining provisions of the Loan
Documents shall remain in full force and effect.
 
15.7. Cumulative Effect; Conflict of Terms.  The provisions of the Loan
Documents are cumulative.  The parties acknowledge that the Loan Documents may
use several limitations or measurements to regulate similar matters, and they
agree that these are cumulative and that each must be performed as
provided.  Except as otherwise provided in another Loan Document (by specific
reference to the applicable provision of this Agreement), if any provision
contained herein is in direct conflict with any provision in another Loan
Document, the provision herein shall govern and control.
 
15.8. Counterparts.  Any Loan Document may be executed in counterparts, each of
which shall constitute an original, but all of which when taken together shall
constitute a single contract.  This Agreement shall become effective when Agent
has received counterparts bearing the signatures of all parties
hereto.  Delivery of a signature page of any Loan Document by telecopy or other
electronic means shall be effective as delivery of a manually executed
counterpart of such agreement.
 
 
-98-

--------------------------------------------------------------------------------

 
15.9. Entire Agreement.  Time is of the essence with respect to all Loan
Documents and Obligations.  The Loan Documents constitute the entire agreement,
and supersede all prior understandings and agreements, among the parties
relating to the subject matter thereof.
 
15.10. Relationship with Lenders.  The obligations of each Lender hereunder are
several, and no Lender shall be responsible for the obligations or Commitments
of any other Lender.  Amounts payable hereunder to each Lender shall be a
separate and independent debt.  It shall not be necessary for Agent or any other
Lender to be joined as an additional party in any proceeding for such
purposes.  Nothing in this Agreement and no action of Agent, Lenders or any
other Secured Party pursuant to the Loan Documents or otherwise shall be deemed
to constitute Agent and any Secured Party to be a partnership, joint venture or
similar arrangement, nor to constitute control of any Obligor.
 
15.11. No Advisory or Fiduciary Responsibility.  In connection with all aspects
of each transaction contemplated by any Loan Document, Obligors acknowledge and
agree that (a)(i) this credit facility and any related arranging or other
services by Agent, any Lender, any of their Affiliates or any arranger are
arm’s-length commercial transactions between Obligors and such Person;
(ii) Obligors have consulted their own legal, accounting, regulatory and tax
advisors to the extent they have deemed appropriate; and (iii) Obligors are
capable of evaluating, and understand and accept, the terms, risks and
conditions of the transactions contemplated by the Loan Documents; (b) each of
Agent, Lenders, their Affiliates and any arranger is and has been acting solely
as a principal and, except as expressly agreed in writing by the relevant
parties, has not been, is not, and will not be acting as an advisor, agent or
fiduciary for Obligors, any of their Affiliates or any other Person, and has no
obligation with respect to the transactions contemplated by the Loan Documents
except as expressly set forth therein; and (c) Agent, Lenders, their Affiliates
and any arranger may be engaged in a broad range of transactions that involve
interests that differ from those of Obligors and their Affiliates, and have no
obligation to disclose any of such interests to Obligors or their
Affiliates.  To the fullest extent permitted by Applicable Law, each Obligor
hereby waives and releases any claims that it may have against Agent, Lenders,
their Affiliates and any arranger with respect to any breach of agency or
fiduciary duty in connection with any transaction contemplated by a Loan
Document.
 
15.12. Confidentiality.  Each of Agent, Lenders and Issuing Bank shall maintain
the confidentiality of all Information (as defined below), except that
Information may be disclosed (a) to its Affiliates, and to its and their
partners, directors, officers, employees, agents, advisors and representatives
(provided such Persons are informed of the confidential nature of the
Information and instructed to keep it confidential); (b) to the extent requested
by any governmental, regulatory or self-regulatory authority purporting to have
jurisdiction over it or its Affiliates; (c) to the extent required by Applicable
Law or by any subpoena or other legal process; (d) to any other party hereto;
(e) in connection with any action or proceeding relating to any Loan Documents
or Obligations; (f) subject to an agreement containing provisions substantially
the same as this Section, to any Transferee or any actual or prospective party
(or its advisors) to any Bank Product; (g) with the consent of Borrower Agent;
or (h) to the extent such Information (i) becomes publicly available other than
as a result of a breach of this Section or (ii) is available to Agent, any
Lender, Issuing Bank or any of their Affiliates on a nonconfidential basis from
a source other than Obligors that has not obtained such information in breach of
this Section.  Notwithstanding the foregoing, Agent and Lenders may publish or
disseminate general information concerning this credit facility for league
table, tombstone and advertising purposes, and may use Obligors’ logos,
trademarks or product photographs in advertising materials.  As used herein,
“Information” means all information received from an Obligor or Subsidiary
relating to it or its business that is identified as confidential when
delivered.  Any Person required to maintain the confidentiality of Information
pursuant to this Section shall be deemed to have complied if it exercises a
degree of care similar to that which it accords its own confidential
information.  Each of Agent, Lenders and Issuing Bank acknowledges that
(i) Information may include material non-public information; (ii) it has
developed compliance procedures regarding the use of material non-public
information; and (iii) it will handle such material non-public information in
accordance with Applicable Law.
 
 
-99-

--------------------------------------------------------------------------------

 
15.13. Certifications Regarding Convertible Notes and Intercreditor
Agreement.  Obligors certify to Agent and Lenders that neither the execution or
performance of the Loan Documents nor the incurrence of any Obligations by
Obligors violates any provision of any Convertible Notes Document or the
Intercreditor Agreement.  Obligors further certify that (a) the Revolver
Commitments and Obligations constitute “ABL Debt” and the facility provided
hereunder constitutes an “ABL Facility” under the Convertible Notes Agreement,
(b) this Agreement constitutes a “Replacement ABL Agreement” under the
Intercreditor Agreement, and (c) all the property described in the June 8, 2012
Equipment Appraisal constitutes “Trucks” for the purposes of the Intercreditor
Agreement.
 
15.14. GOVERNING LAW.  THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS, UNLESS
OTHERWISE SPECIFIED, SHALL BE GOVERNED BY THE LAWS OF THE STATE OF TEXAS,
WITHOUT GIVING EFFECT TO ANY CONFLICT OF LAW PRINCIPLES (BUT GIVING EFFECT TO
FEDERAL LAWS RELATING TO NATIONAL BANKS).
 
15.15. Consent to Forum.  EACH OBLIGOR HEREBY CONSENTS TO THE NON-EXCLUSIVE
JURISDICTION OF ANY FEDERAL OR STATE COURT SITTING IN OR WITH JURISDICTION OVER
TEXAS, IN ANY PROCEEDING OR DISPUTE RELATING IN ANY WAY TO ANY LOAN DOCUMENTS,
AND AGREES THAT ANY SUCH PROCEEDING SHALL BE BROUGHT BY IT SOLELY IN ANY SUCH
COURT.  EACH OBLIGOR IRREVOCABLY WAIVES ALL CLAIMS, OBJECTIONS AND DEFENSES THAT
IT MAY HAVE REGARDING SUCH COURT’S PERSONAL OR SUBJECT MATTER JURISDICTION,
VENUE OR INCONVENIENT FORUM.  EACH PARTY HERETO IRREVOCABLY CONSENTS TO SERVICE
OF PROCESS IN THE MANNER PROVIDED FOR NOTICES IN SECTION 15.3.1.  Nothing herein
shall limit the right of Agent or any Lender to bring proceedings against any
Obligor in any other court, nor limit the right of any party to serve process in
any other manner permitted by Applicable Law.  Nothing in this Agreement shall
be deemed to preclude enforcement by Agent of any judgment or order obtained in
any forum or jurisdiction.
 
15.16. Waivers by Obligors.  To the fullest extent permitted by Applicable Law,
each Obligor waives (a) the right to trial by jury (which Agent and each Lender
hereby also waives) in any proceeding or dispute of any kind relating in any way
to any Loan Documents, Obligations or Collateral; (b) presentment, demand,
protest, notice of presentment, default, non-payment, notice of intent to
accelerate, notice of acceleration, maturity, release, compromise, settlement,
extension or renewal of any commercial paper, accounts, documents, instruments,
chattel paper and guaranties at any time held by Agent on which an Obligor may
in any way be liable, and hereby ratifies anything Agent may do in this regard;
(c) notice prior to taking possession or control of any Collateral; (d) any bond
or security that might be required by a court prior to allowing Agent to
exercise any rights or remedies; (e) the benefit of all valuation, appraisement
and exemption laws; (f) any claim against Agent, Issuing Bank or any Lender, on
any theory of liability, for special, indirect, consequential, exemplary or
punitive damages (as opposed to direct or actual damages) in any way relating to
any Enforcement Action, Obligations, Loan Documents or transactions relating
thereto; and (g) notice of acceptance hereof.  Each Obligor acknowledges that
the foregoing waivers are a material inducement to Agent, Issuing Bank and
Lenders entering into this Agreement and that they are relying upon the
foregoing in their dealings with Obligor.  Each Obligor has reviewed the
foregoing waivers with its legal counsel and has knowingly and voluntarily
waived its jury trial and other rights following consultation with legal
counsel.  In the event of litigation, this Agreement may be filed as a written
consent to a trial by the court.
 
 
-100-

--------------------------------------------------------------------------------

 
15.17. Patriot Act Notice.  Agent and Lenders hereby notify Obligors that
pursuant to the Patriot Act, Agent and Lenders are required to obtain, verify
and record information that identifies each Obligor, including its legal name,
address, tax ID number and other information that will allow Agent and Lenders
to identify it in accordance with the Patriot Act.  Agent and Lenders will also
require information regarding each personal guarantor, if any, and may require
information regarding Obligors’ management and owners, such as legal name,
address, social security number and date of birth.
 
15.18. NO ORAL AGREEMENT.  THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS REPRESENT
THE FINAL AGREEMENT BETWEEN THE PARTIES AND MAY NOT BE CONTRADICTED BY EVIDENCE
OF PRIOR, CONTEMPORANEOUS OR SUBSEQUENT ORAL AGREEMENTS BETWEEN THE
PARTIES.  THERE ARE NO UNWRITTEN AGREEMENTS BETWEEN THE PARTIES.
 
15.19. Non-Applicability of Chapter 346.  Obligors, Agent and Lenders hereby
agree that, except for the opt-out provisions of Section 346.004 thereof, the
provisions of Chapter 346 of the Texas Finance Code, as amended from time to
time (regulating certain revolving credit loans and revolving tri-party
accounts) shall not apply to this Agreement or any of the other Loan Documents.
 
15.20. OBLIGORS’ WAIVER OF RIGHTS UNDER TEXAS DECEPTIVE TRADE PRACTICES
ACT.  EACH OBLIGOR HEREBY WAIVES ANY RIGHTS UNDER THE DECEPTIVE TRADE
PRACTICES-CONSUMER PROTECTION ACT, SECTION § 17.41 ET SEQ. TEXAS BUSINESS &
COMMERCE CODE, A LAW THAT GIVES CONSUMERS SPECIAL RIGHTS AND PROTECTIONS.  AFTER
CONSULTATION WITH AN ATTORNEY OF THE OBLIGORS’ OWN SELECTION, EACH OBLIGOR
VOLUNTARILY CONSENTS TO THIS WAIVER.  EACH OBLIGOR EXPRESSLY WARRANTS AND
REPRESENTS THAT EACH OBLIGOR (A) IS NOT IN A SIGNIFICANTLY DISPARATE BARGAINING
POSITION RELATIVE TO AGENT AND LENDERS, AND (B) HAS BEEN REPRESENTED BY LEGAL
COUNSEL IN CONNECTION WITH THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT.
 
15.21. Intercreditor Agreement.  Notwithstanding anything to the contrary
contained in this Agreement and each other Loan Document, the Liens, security
interests and rights granted pursuant to this Agreement or any other Loan
Document shall be subject to the terms, provisions and conditions of (and the
exercise of any right or remedy by the Agent hereunder or thereunder shall be
subject to the terms and conditions of), the Intercreditor Agreement.  In the
event of any conflict between this Agreement and any other Loan Document and the
Intercreditor Agreement, the Intercreditor Agreement shall control, and no
right, power, or remedy granted to the Agent hereunder or under any other Loan
Document shall be exercised by the Agent, and no direction shall be given by the
Agent in contravention of, the Intercreditor Agreement.  With respect to any
requirements herein or any other Loan Document for any Obligor to deliver
originals of certificated Equity Interests, Instruments, or similar documents
constituting Collateral which is Convertible Notes Priority Collateral, such
requirements shall be deemed satisfied to the extent the requirements to deliver
the same to the Convertible Notes Agent in accordance with the Intercreditor
Agreement and the Convertible Notes Documents are in effect and are satisfied by
such Obligor.  To the extent that any covenants, representations or warranties
set forth in this Agreement or any other Loan Document are untrue or incorrect
solely as a result of the delivery to, or grant of possession or control to, the
Convertible Notes Agent in accordance with this Section 15.21, such
representation or warranty shall not be deemed to be untrue or incorrect for
purposes of this Agreement or such other Loan Document.
 
 
-101-

--------------------------------------------------------------------------------

 
15.22. Convertible Notes Priority Collateral»
 
.  Notwithstanding anything to the contrary contained in this Agreement or any
other Loan Document, if any deadline with respect to Convertible Notes Priority
Collateral to provide any information, any agreements with third parties or a
perfected security interest to the Convertible Notes Agent under any Convertible
Notes Document is extended or waived thereunder, then any such corresponding
deadline under this Agreement or any other Loan Document (if any) shall also be
automatically extended or waived, as applicable, hereunder.
 
[Remainder of page intentionally left blank; signatures begin on following page]
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
-102-

--------------------------------------------------------------------------------

 
IN WITNESS WHEREOF, this Agreement has been executed and delivered as of the
date set forth above.
 

 
BORROWERS:
 
ALLIANCE HAULERS, INC.
 
 
By: /s/ WILLIAM J. SANDBROOK
Name: William J. Sandbrook
Title: Vice President
Address:
331 North Main Street
Euless, Texas 76039
Attn:  General Counsel
Telecopy: (817) 835-4165
 
 
ATLAS-TUCK CONCRETE, INC.
 
 
By: /s/ WILLIAM J. SANDBROOK
Name: William J. Sandbrook
Title: Vice President
Address:
331 North Main Street
Euless, Texas 76039
Attn:  General Counsel
Telecopy: (817) 835-4165
 
 
BRECKENRIDGE READY MIX, INC.
 
 
By: /s/ WILLIAM J. SANDBROOK
Name: William J. Sandbrook
Title: Vice President
Address:
331 North Main Street
Euless, Texas 76039
Attn:  General Counsel
Telecopy: (817) 835-4165
 

 
 
 
 
 

--------------------------------------------------------------------------------

 
 
 

 
CENTRAL CONCRETE SUPPLY CO., INC.
 
 
By: /s/ WILLIAM J. SANDBROOK
Name: William J. Sandbrook
Title: President
Address:
331 North Main Street
Euless, Texas 76039
Attn:  General Counsel
Telecopy: (817) 835-4165
 
 
CENTRAL PRECAST CONCRETE, INC.
 
 
By: /s/ KEVIN KOHUTEK
Name: Kevin Kohutek
Title: Treasurer
Address:
331 North Main Street
Euless, Texas 76039
Attn:  General Counsel
Telecopy: (817) 835-4165
 
 
EASTERN CONCRETE MATERIALS, INC.
 
 
By: /s/ WILLIAM STEELE
Name: William Steele
Title: Treasurer
Address:
331 North Main Street
Euless, Texas 76039
Attn:  General Counsel
Telecopy: (817) 835-4165
 
 
INGRAM CONCRETE, LLC
 
 
By: /s/ WILLIAM J. SANDBROOK
Name: William J. Sandbrook
Title: President
Address:
331 North Main Street
Euless, Texas 76039
Attn:  General Counsel

 

 
 
 

--------------------------------------------------------------------------------

 
 
 

 
KURTZ GRAVEL COMPANY
 
 
By: /s/ KEVIN KOHUTEK
Name: Kevin Kohutek
Title: Treasurer
Address:
331 North Main Street
Euless, Texas 76039
Attn:  General Counsel
Telecopy: (817) 835-4165
 
 
LOCAL CONCRETE SUPPLY & EQUIPMENT, LLC
 
 
By: /s/ WILLIAM STEELE
Name: William Steele
Title: Treasurer
Address:
331 North Main Street
Euless, Texas 76039
Attn:  General Counsel
Telecopy: (817) 835-4165
 
 
MASTER MIX, LLC
 
 
By: /s/ WILLIAM STEELE
Name: William Steele
Title: Treasurer
Address:
331 North Main Street
Euless, Texas 76039
Attn:  General Counsel
Telecopy: (817) 835-4165
 
 
PEBBLE LANE ASSOCIATES, LLC
 
 
By: /s/ WILLIAM STEELE
Name: William Steele
Title: Treasurer
Address:
331 North Main Street
Euless, Texas 76039
Attn:  General Counsel
Telecopy: (817) 835-4165
 

 
 
 
 

--------------------------------------------------------------------------------

 
 

 
REDI-MIX, LLC
 
 
By: /s/ WILLIAM J. SANDBROOK
Name: William J. Sandbrook
Title: Vice President
Address:
331 North Main Street
Euless, Texas 76039
Attn:  General Counsel
Telecopy: (817) 835-4165
 
 
RIVERSIDE MATERIALS, LLC
 
 
By: /s/ WILLIAM STEELE
Name: William Steele
Title: Treasurer
Address:
331 North Main Street
Euless, Texas 76039
Attn:  General Counsel
Telecopy: (817) 835-4165
 
 
SAN DIEGO PRECAST CONCRETE, INC.
 
 
By: /s/ WILLIAM J. SANDBROOK
Name: William J. Sandbrook
Title: Vice President
Address:
331 North Main Street
Euless, Texas 76039
Attn:  General Counsel
Telecopy: (817) 835-4165
 
 
SMITH PRE-CAST, INC.
 
 
By: /s/ WILLIAM J. SANDBROOK
Name: William J. Sandbrook
Title: Vice President
Address:
331 North Main Street
Euless, Texas 76039
Attn:  General Counsel
Telecopy: (817) 835-4165
 

 
 
 
 
 

--------------------------------------------------------------------------------

 
 

 
SUPERIOR CONCRETE MATERIALS, INC.
 
 
By: /s/ WILLIAM J. SANDBROOK
Name: William J. Sandbrook
Title: Vice President
Address:
331 North Main Street
Euless, Texas 76039
Attn:  General Counsel
Telecopy: (817) 835-4165
 
 
USC TECHNOLOGIES, INC.
 
 
By: /s/ KEVIN KOHUTEK
Name: Kevin Kohutek
Title: Treasurer
Address:
331 North Main Street
Euless, Texas 76039
Attn:  General Counsel
Telecopy: (817) 835-4165
 
 
U.S. CONCRETE ON-SITE, INC.
 
 
By: /s/ KEVIN KOHUTEK
Name: Kevin Kohutek
Title: Treasurer
Address:
331 North Main Street
Euless, Texas 76039
Attn:  General Counsel
Telecopy: (817) 835-4165
 
 
U.S. CONCRETE, INC.
 
 
By: /s/ WILLIAM J. SANDBROOK
Name: William J. Sandbrook
Title: President and Chief Executive Officer
Address:
331 North Main Street
Euless, Texas 76039
Attn:  General Counsel
Telecopy: (817) 835-4165
 

 
 
 

--------------------------------------------------------------------------------

 
 

 
GUARANTORS:
 
ALBERTA INVESTMENTS, INC.
 
 
By: /s/ WILLIAM J. SANDBROOK
Name: William J. Sandbrook
Title: Vice President
Address:
331 North Main Street
Euless, Texas 76039
Attn:  General Counsel
Telecopy: (817) 835-4165
 
 
AMERICAN CONCRETE PRODUCTS, INC.
 
 
By: /s/ KEVIN KOHUTEK
Name: Kevin Kohutek
Title: Treasurer
Address:
331 North Main Street
Euless, Texas 76039
Attn:  General Counsel
Telecopy: (817) 835-4165
 
 
ATLAS REDI-MIX, LLC
 
 
By: /s/ WILLIAM J. SANDBROOK
Name: William J. Sandbrook
Title: Vice President
Address:
331 North Main Street
Euless, Texas 76039
Attn:  General Counsel
Telecopy: (817) 835-4165
 

 
 
 
 
 

--------------------------------------------------------------------------------

 
 

 
BEALL CONCRETE ENTERPRISES, LLC
 
 
By: /s/ WILLIAM J. SANDBROOK
Name: William J. Sandbrook
Title: Vice President
Address:
331 North Main Street
Euless, Texas 76039
Attn:  General Counsel
Telecopy: (817) 835-4165
 
 
BEALL INDUSTRIES, INC.
 
 
By: /s/ WILLIAM J. SANDBROOK
Name: William J. Sandbrook
Title: Vice President
Address:
331 North Main Street
Euless, Texas 76039
Attn:  General Counsel
Telecopy: (817) 835-4165
 
 
BEALL INVESTMENT CORPORATION, INC.
 
 
By: /s/ WILLIAM J. SANDBROOK
Name: William J. Sandbrook
Title: Vice President
Address:
331 North Main Street
Euless, Texas 76039
Attn:  General Counsel
Telecopy: (817) 835-4165
 

 
 
 
 

--------------------------------------------------------------------------------

 

 
BEALL MANAGEMENT, INC.
 
 
By: /s/ WILLIAM J. SANDBROOK
Name: William J. Sandbrook
Title: Vice President
Address:
331 North Main Street
Euless, Texas 76039
Attn:  General Counsel
Telecopy: (817) 835-4165
 
 
CONCRETE ACQUISITION IV, LLC
 
 
By: /s/ KEVIN KOHUTEK
Name: Kevin Kohutek
Title: Treasurer
Address:
331 North Main Street
Euless, Texas 76039
Attn:  General Counsel
Telecopy: (817) 835-4165
 
 
CONCRETE ACQUISITION V, LLC
 
 
By: /s/ KEVIN KOHUTEK
Name: Kevin Kohutek
Title: Treasurer
Address:
331 North Main Street
Euless, Texas 76039
Attn:  General Counsel
Telecopy: (817) 835-4165
 
 
CONCRETE ACQUISITION VI, LLC
 
 
By: /s/ KEVIN KOHUTEK
Name: Kevin Kohutek
Title: Treasurer
Address:
331 North Main Street
Euless, Texas 76039
Attn:  General Counsel
Telecopy: (817) 835-4165
 

 
 
 

--------------------------------------------------------------------------------

 
 

 
CONCRETE XXXIV ACQUISITION, INC.
 
 
By: /s/ KEVIN KOHUTEK
Name: Kevin Kohutek
Title: Treasurer
Address:
331 North Main Street
Euless, Texas 76039
Attn:  General Counsel
Telecopy: (817) 835-4165
 
 
CONCRETE XXXV ACQUISITION, INC.
 
 
By: /s/ KEVIN KOHUTEK
Name: Kevin Kohutek
Title: Treasurer
Address:
331 North Main Street
Euless, Texas 76039
Attn:  General Counsel
Telecopy: (817) 835-4165
 
 
CONCRETE XXXVI ACQUISITION, INC.
 
 
By: /s/ KEVIN KOHUTEK
Name: Kevin Kohutek
Title: Treasurer
Address:
331 North Main Street
Euless, Texas 76039
Attn:  General Counsel
Telecopy: (817) 835-4165
 
 
HAMBURG QUARRY LIMITED LIABILITY COMPANY
 
 
By: /s/ WILLIAM J. SANDBROOK
Name: William J. Sandbrook
Title: Vice President
Address:
331 North Main Street
Euless, Texas 76039
Attn:  General Counsel
Telecopy: (817) 835-4165
 

 
 
 
 
 

--------------------------------------------------------------------------------

 

 
MASTER MIX CONCRETE, LLC
 
 
By: /s/ WILLIAM STEELE
Name: William Steele
Title: Treasurer
Address:
331 North Main Street
Euless, Texas 76039
Attn:  General Counsel
Telecopy: (817) 835-4165
 
 
MG, LLC
 
 
By: /s/ WILLIAM J. SANDBROOK
Name: William J. Sandbrook
Title: Vice President
Address:
331 North Main Street
Euless, Texas 76039
Attn:  General Counsel
Telecopy: (817) 835-4165
 
 
NYC CONCRETE MATERIALS, LLC
 
 
By: /s/ WILLIAM STEELE
Name: William Steele
Title: Treasurer
Address:
331 North Main Street
Euless, Texas 76039
Attn:  General Counsel
Telecopy: (817) 835-4165
 
 
REDI-MIX CONCRETE, L.P.
 
 
By: /s/ WILLIAM J. SANDBROOK
Name: William J. Sandbrook
Title: Vice President
Address:
331 North Main Street
Euless, Texas 76039
Attn:  General Counsel
Telecopy: (817) 835-4165
 

 
 
 

--------------------------------------------------------------------------------

 
 
 
 

 
REDI-MIX GP, LLC
 
 
By: /s/ WILLIAM J. SANDBROOK
Name: William J. Sandbrook
Title: Vice President
Address:
331 North Main Street
Euless, Texas 76039
Attn:  General Counsel
Telecopy: (817) 835-4165
 
 
SIERRA PRECAST, INC.
 
 
By: /s/ KEVIN KOHUTEK
Name: Kevin Kohutek
Title: Treasurer
Address:
331 North Main Street
Euless, Texas 76039
Attn:  General Counsel
Telecopy: (817) 835-4165
 
 
TITAN CONCRETE INDUSTRIES, INC.
 
 
By: /s/ WILLIAM J. SANDBROOK
Name: William J. Sandbrook
Title: President
Address:
331 North Main Street
Euless, Texas 76039
Attn:  General Counsel
Telecopy: (817) 835-4165
 
 
USC ATLANTIC, INC.
 
 
By: /s/ WILLIAM STEELE
Name: William Steele
Title: Treasurer
Address:
331 North Main Street
Euless, Texas 76039
Attn:  General Counsel
Telecopy: (817) 835-4165
 

 
 
 
 
 

--------------------------------------------------------------------------------

 
 

 
USC MANAGEMENT CO., LLC
 
 
By: /s/ KEVIN KOHUTEK
Name: Kevin Kohutek
Title: Treasurer
Address:
331 North Main Street
Euless, Texas 76039
Attn:  General Counsel
Telecopy: (817) 835-4165
 
 
USC PAYROLL, INC.
 
 
By: /s/ KEVIN KOHUTEK
Name: Kevin Kohutek
Title: Treasurer
Address:
331 North Main Street
Euless, Texas 76039
Attn:  General Counsel
Telecopy: (817) 835-4165
 
 
U.S. CONCRETE TEXAS HOLDINGS, INC.
 
 
By: /s/ WILLIAM J. SANDBROOK
Name: William J. Sandbrook
Title: President
Address:
331 North Main Street
Euless, Texas 76039
Attn:  General Counsel
Telecopy: (817) 835-4165
 

 
 
 
 

--------------------------------------------------------------------------------

 
 

 
AGENT AND LENDERS:
 
BANK OF AMERICA, N.A.
as Agent and Lender
 
 
By:      /s/ HANCE VANBEBER                                           
Title:   Senior Vice
President                                                                
Address:
901 Main Street, 11th Floor
Mailcode TX 1-492-11-23
Dallas, Texas 75202
Attn: Loan Administration Manager
Telecopy: 214-209-4766
 

 
 
 

--------------------------------------------------------------------------------

 

 
CAPITAL ONE LEVERAGE FINANCE CORP., as a Lender
 
By:           /s/ SHAWN ORGERON                                           
Title:           Vice
President                                                     
Address:
5420 LBJ Freeway, Suite 630
Dallas, Texas 75240
Attn: Shawn Orgeron, Vice President
Telecopy: (972) 770-2671
 

 
 
 
 
 
 
 
 

--------------------------------------------------------------------------------

 
 
ANNEX A
to
Loan and Security Agreement


Real Estate to be Mortgaged




(1)           Owner: Central Concrete Supply Co., Inc.
1844 West Winton Avenue
Hayward, Alameda County, California


(2)           Owner: Central Concrete Supply  Co., Inc.
150 and 210 South Linden Avenue South
San Francisco, San Mateo County, California


(3)           Owner: Central Concrete Supply  Co., Inc.
1305 San Mateo Avenue
South San Francisco, San Mateo County, California


(4)           Owner: Central Concrete Supply  Co., Inc.
457 Queen Lane
San Jose, Santa Clara County, California


(5)           Owner: Central Concrete Supply  Co., Inc.
790 Stockton Avenue
San Jose, Santa Clara County, California


(6)           Owner: Kurtz Gravel Company
Holly Quarry
15176 Hawley Road
Holly, Oakland County, Michigan


(7)           Owner: by Eastern Concrete Materials, Inc.
Cedar Bridge Quarry
201 Route 539 South
Barnegat, Ocean County, New Jersey


(8)           Owner: Eastern Concrete Materials, Inc.
3369 Paxtonville Road
Middleburg, Snyder County, Pennsylvania


(9)           Owner: Ingram Concrete, LLC
Noodle Ranch Quarry
FM 126 and FM 1085
Noodle, Jones County, Texas


(10)         Owner: Beall Concrete Enterprises, LLC
706 S. Dallas Parkway
Prosper, Collin County, Texas


 
 

--------------------------------------------------------------------------------

 
 
(11)         Owner: Redi-Mix, LLC
Plant #260 Frisco Batch Plant
14703 and 14695 Lebanon Road
Frisco, Collin County, Texas


(12)         Owner: Beall Concrete Enterprises, LLC
Alliance Plant
13624 FM 1171
Northlake, Denton County, Texas
 
 
(13)         Owner: Redi-Mix, LLC
Plant #259
725 E. College Street
Lewisville, Denton County, Texas
 
 
 
 
 
 
 
 

 
 
-2-

--------------------------------------------------------------------------------

 
EXHIBIT A
to
Loan and Security Agreement




ASSIGNMENT AND ACCEPTANCE
 
Reference is made to the Loan and Security Agreement dated as of August 31,
2012, as amended (“Loan Agreement”), among ALLIANCE HAULERS, INC., a Texas
corporation (“Alliance”), ATLAS-TUCK CONCRETE, INC., an Oklahoma corporation
(“Atlas”), BRECKENRIDGE READY MIX, INC., a Texas corporation (“Breckenridge”),
CENTRAL CONCRETE SUPPLY CO., INC., a California corporation (“Central
Concrete”), CENTRAL PRECAST CONCRETE, INC., a California corporation (“Central
Precast”), EASTERN CONCRETE MATERIALS, INC., a New Jersey corporation
(“Eastern”), INGRAM CONCRETE, LLC, a Texas limited liability company (“Ingram”),
KURTZ GRAVEL COMPANY, a Michigan corporation (“Kurtz”), LOCAL CONCRETE SUPPLY &
EQUIPMENT, LLC, a Delaware limited liability company (“Local”), MASTER MIX, LLC,
a Delaware limited liability company (“Master”), PEBBLE LANE ASSOCIATES, LLC, a
Delaware limited liability company (“Pebble”), REDI-MIX, LLC, a Texas limited
liability company (“Redi-Mix”), RIVERSIDE MATERIALS, LLC, a Delaware limited
liability company (“Riverside”), SAN DIEGO PRECAST CONCRETE, INC., a Delaware
corporation (“San Diego”), SMITH PRE-CAST, INC., a Delaware corporation
(“Smith”), SUPERIOR CONCRETE MATERIALS, INC., a District of Columbia corporation
(“Superior”), USC TECHNOLOGIES, INC., a Delaware corporation (“USC”), U.S.
CONCRETE ON-SITE, INC., a Delaware corporation (“On-Site”), and U.S. CONCRETE,
INC., a Delaware corporation, (“US Concrete”, and together with Alliance, Atlas,
Breckenridge, Central Concrete, Central Precast, Eastern, Ingram, Kurtz, Local,
Master, Pebble, Redi-Mix, Riverside, San Diego, Smith, Superior, USC and
On-Site, collectively, “Borrowers”), BANK OF AMERICA, N.A., as agent (“Agent”)
for the financial institutions from time to time party to the Loan Agreement
(“Lenders”), and such Lenders.  Terms are used herein as defined in the Loan
Agreement.
 
______________________________________ (“Assignor”) and
_________________________ _____________ (“Assignee”) agree as follows:
 
1.           Assignor hereby assigns to Assignee and Assignee hereby purchases
and assumes from Assignor (a) a principal amount of $________ of Assignor’s
outstanding Revolver Loans and $___________ of Assignor’s participations in LC
Obligations and (b) the amount of $__________ of Assignor’s Revolver Commitment
(which represents ____% of the total Revolver Commitments) (the foregoing items
being, collectively, the “Assigned Interest”), together with an interest in the
Loan Documents corresponding to the Assigned Interest.  This Agreement shall be
effective as of the date (“Effective Date”) indicated in the corresponding
Assignment Notice delivered to Agent, provided such Assignment Notice is
executed by Assignor, Assignee, Agent and Borrower Agent, if applicable.  From
and after the Effective Date, Assignee hereby expressly assumes, and undertakes
to perform, all of Assignor’s obligations in respect of the Assigned Interest,
and all principal, interest, fees and other amounts which would otherwise be
payable to or for Assignor’s account in respect of the Assigned Interest shall
be payable to or for Assignee’s account, to the extent such amounts accrue on or
after the Effective Date.
 
 
-3-

--------------------------------------------------------------------------------

 
2.           Assignor (a) represents that as of the date hereof, prior to giving
effect to this assignment, its Revolver Commitment is $__________, the
outstanding balance of its Revolver Loans and participations in LC Obligations
is $__________; (b) makes no representation or warranty and assumes no
responsibility with respect to any statements, warranties or representations
made in or in connection with the Loan Agreement or the execution, legality,
validity, enforceability, genuineness, sufficiency or value of the Loan
Agreement or any other instrument or document furnished pursuant thereto, other
than that Assignor is the legal and beneficial owner of the interest being
assigned by it hereunder and that such interest is free and clear of any adverse
claim; and (c) makes no representation or warranty and assumes no responsibility
with respect to the financial condition of Borrowers or the performance by
Borrowers of their obligations under the Loan Documents.  [Assignor is attaching
the Note[s] held by it and requests that Agent exchange such Note[s] for new
Notes payable to Assignee [and Assignor].]
 
3.           Assignee (a) represents and warrants that it is legally authorized
to enter into this Assignment and Acceptance; (b) confirms that it has received
copies of the Loan Agreement and such other Loan Documents and information as it
has deemed appropriate to make its own credit analysis and decision to enter
into this Assignment and Acceptance; (c) agrees that it shall, independently and
without reliance upon Assignor and based on such documents and information as it
shall deem appropriate at the time, continue to make its own credit decisions in
taking or not taking action under the Loan Documents; (d) confirms that it is an
Eligible Assignee; (e) appoints and authorizes Agent to take such action as
agent on its behalf and to exercise such powers under the Loan Agreement as are
delegated to Agent by the terms thereof, together with such powers as are
incidental thereto; (f) agrees that it will observe and perform all obligations
that are required to be performed by it as a “Lender” under the Loan Documents;
and (g) represents and warrants that the assignment evidenced hereby will not
result in a non-exempt “prohibited transaction” under Section 406 of ERISA.
 
4.           This Agreement shall be governed by the laws of the State of
Texas.  If any provision is found to be invalid under Applicable Law, it shall
be ineffective only to the extent of such invalidity and the remaining
provisions of this Agreement shall remain in full force and effect.
 
5.           Each notice or other communication hereunder shall be in writing,
shall be sent by messenger, by telecopy or facsimile transmission, or by
first-class mail, shall be deemed given when sent and shall be sent as follows:
 
 
(a)
If to Assignee, to the following address (or to such other address as Assignee
may designate from time to time):

 
__________________________
__________________________
__________________________
 
 
 
 
-4-

--------------------------------------------------------------------------------

 
 
 
(b)
If to Assignor, to the following address (or to such other address as Assignor
may designate from time to time):

__________________________
__________________________
__________________________
__________________________
 
Payments hereunder shall be made by wire transfer of immediately available
Dollars as follows:
 
If to Assignee, to the following account (or to such other account as Assignee
may designate from time to time):
         
__________________________
__________________________

ABA No.                                             
__________________________
Account No.                                            
Reference:                                            
 
If to Assignor, to the following account (or to such other account as Assignor
may designate from time to time):
 




__________________________
__________________________

ABA No.                                             

__________________________
Account No.                                            
Reference:                                            
                                     
 
 
-5-

--------------------------------------------------------------------------------

 
IN WITNESS WHEREOF, this Assignment and Acceptance is executed as of
_____________.
 


                                                                             
(“Assignee”)


 
By                                                                           
     Title:
 


                                                                           
(“Assignor”)


 
By                                                                           
     Title:
 
 
 
 
 
-6-

--------------------------------------------------------------------------------

 
 
 
EXHIBIT B
to
Loan and Security Agreement




ASSIGNMENT NOTICE
 
Reference is made to (1) the Loan and Security Agreement dated as of August 31,
2012, as amended (“Loan Agreement”), among ALLIANCE HAULERS, INC., a Texas
corporation (“Alliance”), ATLAS-TUCK CONCRETE, INC., an Oklahoma corporation
(“Atlas”), BRECKENRIDGE READY MIX, INC., a Texas corporation (“Breckenridge”),
CENTRAL CONCRETE SUPPLY CO., INC., a California corporation (“Central
Concrete”), CENTRAL PRECAST CONCRETE, INC., a California corporation (“Central
Precast”), EASTERN CONCRETE MATERIALS, INC., a New Jersey corporation
(“Eastern”), INGRAM CONCRETE, LLC, a Texas limited liability company (“Ingram”),
KURTZ GRAVEL COMPANY, a Michigan corporation (“Kurtz”), LOCAL CONCRETE SUPPLY &
EQUIPMENT, LLC, a Delaware limited liability company (“Local”), MASTER MIX, LLC,
a Delaware limited liability company (“Master”), PEBBLE LANE ASSOCIATES, LLC, a
Delaware limited liability company (“Pebble”), REDI-MIX, LLC, a Texas limited
liability company (“Redi-Mix”), RIVERSIDE MATERIALS, LLC, a Delaware limited
liability company (“Riverside”), SAN DIEGO PRECAST CONCRETE, INC., a Delaware
corporation (“San Diego”), SMITH PRE-CAST, INC., a Delaware corporation
(“Smith”), SUPERIOR CONCRETE MATERIALS, INC., a District of Columbia corporation
(“Superior”), USC TECHNOLOGIES, INC., a Delaware corporation (“USC”), U.S.
CONCRETE ON-SITE, INC., a Delaware corporation (“On-Site”), and U.S. CONCRETE,
INC., a Delaware corporation, (“US Concrete”, and together with Alliance, Atlas,
Breckenridge, Central Concrete, Central Precast, Eastern, Ingram, Kurtz, Local,
Master, Pebble, Redi-Mix, Riverside, San Diego, Smith, Superior, USC and
On-Site, collectively, “Borrowers”), BANK OF AMERICA, N.A., as agent (“Agent”)
for the financial institutions from time to time party to the Loan Agreement
(“Lenders”), and such Lenders; and (2) the Assignment and Acceptance dated as of
____________, 20__ (“Assignment Agreement”), between __________________
(“Assignor”) and ____________________ (“Assignee”).  Terms are used herein as
defined in the Loan Agreement.
 
Assignor hereby notifies Borrowers and Agent of Assignor’s intent to assign to
Assignee pursuant to the Assignment Agreement (a) a principal amount of
$________ of Assignor’s outstanding Revolver Loans and $___________ of
Assignor’s participations in LC Obligations and (b) the amount of $__________ of
Assignor’s Revolver Commitment (which represents ____% of the total Revolver
Commitments) (the foregoing items being, collectively, the “Assigned Interest”),
together with an interest in the Loan Documents corresponding to the Assigned
Interest.  This Agreement shall be effective as of the date (“Effective Date”)
indicated below, provided this Assignment Notice is executed by Assignor,
Assignee, Agent and Borrower Agent, if applicable.  Pursuant to the Assignment
Agreement, Assignee has expressly assumed all of Assignor’s obligations under
the Loan Agreement to the extent of the Assigned Interest, as of the Effective
Date.
 
For purposes of the Loan Agreement, Agent shall deem Assignor’s Revolver
Commitment to be reduced by $_________, and Assignee’s Revolver Commitment to be
increased by $_________.
 
 
 

--------------------------------------------------------------------------------

 
 
The address of Assignee to which notices and information are to be sent under
the terms of the Loan Agreement is:
 

                       

 
 
 
The address of Assignee to which payments are to be sent under the terms of the
Loan Agreement is shown in the Assignment and Acceptance.
 
This Notice is being delivered to Borrowers and Agent pursuant to Section 13.3
of the Loan Agreement.  Please acknowledge your acceptance of this Notice by
executing and returning to Assignee and Assignor a copy of this Notice.
 
 
 
 
 
 
 
 
 
 
 
 
-2-

--------------------------------------------------------------------------------

 
IN WITNESS WHEREOF, this Assignment Notice is executed as of _____________.
 


                                                                             
(“Assignee”)


 
By                                                                           
     Title:
 


                                                                           
(“Assignor”)


 
By                                                                           
     Title:
 
ACKNOWLEDGED AND AGREED,
AS OF THE DATE SET FORTH ABOVE:
 
BORROWER AGENT:*
 
_________________________________
 


By_______________________________
     Title:


* No signature required if Assignee is a Lender, U.S.-based Affiliate of a
Lender or Approved Fund, or if an Event of Default exists.
 
BANK OF AMERICA, N.A.,
as Agent
 


By_______________________________
     Title:
 
 
 
 
-3-

--------------------------------------------------------------------------------

 
 

 
SCHEDULE 1.1
to
Loan and Security Agreement




COMMITMENTS OF LENDERS
 


 
Lender
 
Revolver Commitment
BANK OF AMERICA, N.A.
$65,000,000
CAPITAL ONE LEVERAGE FINANCE CORP.
$15,000,000







 
 

--------------------------------------------------------------------------------

 
SCHEDULE 1.1(a)
to
Loan and Security Agreement




INVESTMENTS
 


1.  
Loan from Superior Concrete Materials, Inc. to Dyna AJ, LLC.  Aggregate balance
as of 6/30/2012: $68,321.



2.  
Dallas Cowboys Personal Seat License.  Balance as of 6/30/201: $79,500.

 
 
 
 
 

--------------------------------------------------------------------------------

 
 
 
SCHEDULE 8.5
to
Loan and Security Agreement




DEPOSIT ACCOUNTS
 


Depository Bank
Type of Account
Account Number
JPMorgan Chase Bank NA
Depository Account
826095614
JPMorgan Chase Bank NA
Depository Account
826095564
JPMorgan Chase Bank NA
Depository Account
826095580
JPMorgan Chase Bank NA
Depository Account
826095481
JPMorgan Chase Bank NA
Depository Account
826095507
JPMorgan Chase Bank NA
Depository Account
826095523
JPMorgan Chase Bank NA
Depository Account
826095556
JPMorgan Chase Bank NA
Depository Account
826095572
JPMorgan Chase Bank NA
Depository Account
826095598
JPMorgan Chase Bank NA
Master Depository Account
826095424
JPMorgan Chase Bank NA
Concentration Account
826095606
JPMorgan Chase Bank NA
Controlled Disbursement Acct
826095499
JPMorgan Chase Bank NA
Controlled Disbursement Acct
826095515
JPMorgan Chase Bank NA
Disbursement Account
826095655
JPMorgan Chase Bank NA
Disbursement Account
870511151
JPMorgan Chase Bank NA
Controlled Disbursement Acct
826095440
JPMorgan Chase Bank NA
Controlled Disbursement Acct
826095465
JPMorgan Chase Bank NA
Controlled Disbursement Acct
826095622
JPMorgan Chase Bank NA
Controlled Disbursement Acct
826095630
Citibank NA
Disbursement
30638454
Bank of the West
Field Disbursement Account
1011213



 
 
 
 

--------------------------------------------------------------------------------

 
 
 
JPMorgan Chase Bank NA
Savings Account
278005411
Garden State Community Bank
Field Depository Account
1366000591
Wells Fargo Bank NA
Field Disbursement Account
3000011012152
BancFirst
Field Depository Account
5000012324
Citizen National Bank, TX
Field Depository Account
0210250
First National Bank of Albany
Field Depository Account
200135445
First Financial Bank, TX
Field Depository Account
55010174297
First Financial Bank, TX
Field Depository Account
1010221001
First Financial Bank, TX
Field Depository Account
61000137316
The First National Bank of Sterling City, TX
Field Depository Account
8100232
Wells Fargo Bank NA
Escrow Account
001038377
U.S. Bank
Depository Account
152308799344
Union Bank
Investment Account
6737304383

 

 
 
--2--

--------------------------------------------------------------------------------

 
 
 
SCHEDULE 8.6.1
to
Loan and Security Agreement




BUSINESS LOCATIONS
 
1.
Obligors currently have the following business locations, and no others:

 
Chief Executive Office:


NAME
CHIEF EXECUTIVE OFFICE AND MAILING ADDRESS
Alberta Investments, Inc.
331 N. Main Street
Euless, TX  76039
Alliance Haulers, Inc.
331 N. Main Street
Euless, TX  76039
American Concrete Products, Inc.
331 N. Main Street
Euless, TX  76039
Atlas Redi-Mix, LLC
331 N. Main Street
Euless, TX  76039
Atlas-Tuck Concrete, Inc.
2112 W. Bois D'Arc
Duncan, OK  73533
Beall Concrete Enterprises, LLC
331 N. Main Street
Euless, TX  76039
Beall Industries, Inc.
331 N. Main Street
Euless, TX  76039
Beall Investment Corporation, Inc.
331 N. Main Street
Euless, TX  76039
Beall Management, Inc.
331 N. Main Street
Euless, TX  76039
Breckenridge Ready Mix, Inc.
508 E. Lindsey St.
Breckenridge, TX  76424
Central Concrete Supply Co., Inc.
755 Stockton Avenue
San Jose, CA  95126
Central Precast Concrete, Inc.
331 N. Main Street
Euless, TX  76039
Concrete Acquisition IV, LLC
331 N. Main Street
Euless, TX  76039
Concrete Acquisition V, LLC
331 N. Main Street
Euless, TX  76039
Concrete Acquisition VI, LLC
331 N. Main Street
Euless, TX  76039
Concrete XXXIV Acquisition, Inc.
331 N. Main Street
Euless, TX  76039
Concrete XXXV Acquisition, Inc.
331 N. Main Street
Euless, TX  76039



 
 
 
 

--------------------------------------------------------------------------------

 
 
NAME
CHIEF EXECUTIVE OFFICE AND MAILING ADDRESS

Concrete XXXVI Acquisition, Inc.
331 N. Main Street
Euless, TX  76039
Eastern Concrete Materials, Inc.
475 Market Street
Suite 300
Elmwood Park, NJ  07407
Hamburg Quarry Limited Liability Company
475 Market Street
Suite 300
Elmwood Park, NJ  07407
Ingram Concrete, LLC
4301 Danhil Drive
Brownwood, Texas 76801
Kurtz Gravel Company
33469 West 14 Mile Road, Suite 110
Farmington Hills, MI  48331
Local Concrete Supply & Equipment, LLC
475 Market Street
Suite 300
Elmwood Park, NJ  07407
Master Mix Concrete, LLC
475 Market Street
Suite 300
Elmwood Park, NJ  07407
Master Mix, LLC
475 Market Street
Suite 300
Elmwood Park, NJ  07407
MG, LLC
4600 Forbes Boulevard
Suite 105
Lanham, MD  20706
NYC Concrete Materials, LLC
475 Market Street
Suite 300
Elmwood Park, NJ  07407
Pebble Lane Associates, LLC
475 Market Street
Suite 300
Elmwood Park, NJ  07407
Redi-Mix Concrete, L.P.
331 N. Main Street
Euless, TX  76039
Redi-Mix GP, LLC
331 N. Main Street
Euless, TX  76039
Redi-Mix, LLC
331 N. Main Street
Euless, TX  76039
Riverside Materials, LLC
475 Market Street
Suite 300
Elmwood Park, NJ  07407
San Diego Precast Concrete, Inc.
331 N. Main Street
Euless, TX  76039
Sierra Precast, Inc.
331 N. Main Street
Euless, TX  76039
Smith Pre-Cast, Inc.
2410 West Broadway Road
Phoenix, AZ  85041
Superior Concrete Materials, Inc.
4600 Forbes Boulevard
Suite 105
Lanham, MD  20706

 
 
 
 
--2--

--------------------------------------------------------------------------------

 
 
 
NAME
CHIEF EXECUTIVE OFFICE AND MAILING ADDRESS

Titan Concrete Industries, Inc.
c/o Capitol Services, Inc.
615 South Dupont Hwy
Dover,  DE  19901
U.S. Concrete On-Site, Inc.
331 N. Main Street
Euless, TX  76039
U.S. Concrete Texas Holdings, Inc.
331 N. Main Street
Euless, TX  76039
U.S. Concrete, Inc.
331 N. Main Street
Euless, TX  76039
USC Atlantic, Inc.
475 Market Street
Suite 300
Elmwood Park, NJ  07407
USC Management Co., LLC
331 N. Main Street
Euless, TX  76039
USC Payroll, Inc.
331 N. Main Street
Euless, TX  76039
USC Technologies, Inc.
331 N. Main Street
Euless, TX  76039

 
 
 
Other Locations:
 
NAME
ADDRESS
Central Concrete Supply Co., Inc.
1844 West Winton Avenue
Hayward, Alameda County, California
Central Concrete Supply Co., Inc.
150 and 210 South Linden Avenue South
San Francisco, San Mateo County, California
Central Concrete Supply Co., Inc.
1305 San Mateo Avenue
South San Francisco, San Mateo County, California
Central Concrete Supply Co., Inc.
457 Queen Lane
San Jose, Santa Clara County, California
Central Concrete Supply Co., Inc.
790 Stockton Avenue
San Jose, Santa Clara County, California
Kurtz Gravel Company
Holly Quarry
15176 Hawley Road
Holly, Oakland County, Michigan
Eastern Concrete Materials, Inc.
Cedar Bridge Quarry
201 Route 539 South
Barnegat, Ocean County, New Jersey
Eastern Concrete Materials, Inc.
3369 Paxtonville Road
Middleburg, Snyder County, Pennsylvania
Ingram Concrete, LLC
Noodle Ranch Quarry
FM 126 and FM 1085
Noodle, Jones County, Texas
Beall Concrete Enterprises, LLC
706 S. Dallas Parkway
Prosper, Collin County, Texas

 
 
 
 
--3--

--------------------------------------------------------------------------------

 
 
NAME
ADDRESS
Redi-Mix, LLC
Plant #260 Frisco Batch Plant
14703 and 14695 Lebanon Road
Frisco, Collin County, Texas
Beall Concrete Enterprises, LLC
Alliance Plant
13624 FM 1171
Northlake, Denton County, Texas
Redi-Mix, LLC
Plant #259
725 E. College Street
Lewisville, Denton County, Texas
Smith Pre-Cast, Inc.
2410 W. Broadway Road
Phoenix, Arizona
Central Concrete Supply Co., Inc.
755 Stockton Avenue (includes 795)
San Jose, California  95126
Central Concrete Supply Co., Inc.
610 McKendrie Street
San Jose, California
Central Concrete Supply Co., Inc.
635 Seaport Blvd.
Redwood City, California  94060
Central Precast Concrete, Inc.
3500 Boulder Street
Pleasanton, CA  94566
Sierra Precast, Inc.
One Live Oak Avenue
San Jose, California
Central Concrete Supply Co., Inc.
401 Embarcadero Port of Oakland Area Sublease, Oakland, CA  94606
San Diego Precast Concrete, Inc.
2735 Cactus Road, San Diego, CA
Central Precast Concrete, Inc.
3049 Independence Drive, Suite A, Livermore, CA 94551
Central Precast Concrete, Inc.
1388 Copperhill Prkwy, Santa Rosa, CA 94551
Central Concrete Supply Co., Inc.
925 Waterbird Way, Martinez, Contra Costa County, CA 94553
Central Concrete Supply, Co. Inc.
1645 Stanley Blvd, Pleasanton, CA
(approx 2.4 acres located at the southeast corner of assessor's
parcel#946-1350-5-3 on El Charro Road, Pleasanton/Livermore, CA)
Central Concrete Supply, Co. Inc.
2400 Peralta Street, Oakland, CA
San Diego Precast Concrete, Inc.
38.51 acres located at 2020 Goetz Road, Perris, CA 92570
Superior Concrete Materials, Inc.
1601 South Capital Street, S.W.
Washington, D.C.  20024
Superior Concrete Materials, Inc.
1721 South Capital Street, S.W.
Washington, D.C.  20024
Superior Concrete Materials, Inc.
3709 Forestville Road
Forestville, MD
U. S. Concrete On-Site, Inc.
3140 West Ward Road, Suite 205, Dunkirk, MD 20754 (formerly 3189 West Ward Road,
Suite 101, Dunkirk, Maryland 20754)
Eastern Concrete Materials, Inc.
1 Douglas Arthur Skinner Memorial Blvd.
Jersey City, NJ
Eastern Concrete Materials, Inc.
117 Harrison  Avenue
 Roseland, New Jersey  07068

 
 
 
 
--4--

--------------------------------------------------------------------------------

 
NAME
ADDRESS
Eastern Concrete Materials, Inc.
1,930/sf in bldg at
117 Harrison Avenue
 Roseland, New Jersey  07068
Eastern Concrete Materials, Inc.
Old Quarry Road
Lots 2.40 and 2.41
Bernardsville, New Jersey
Eastern Concrete Materials, Inc.
125 Hamburg Turnpike
Riverdale, New Jersey
Eastern Concrete Materials, Inc.
305 West Fort Lee Road Bogota, NJ 07603
Eastern Concrete Materials, Inc.
625 Mt. Hope Road
Wharton, New Jersey
Eastern Concrete Materials, Inc.
Washington Boulevard & 18th Street
Jersey City, New Jersey
Eastern Concrete Materials, Inc.
475 Market Street
Elmwood Park, New Jersey
Eastern Concrete Materials, Inc.
800 Passaic Avenue
East Newark, New Jersey
Eastern Concrete Materials, Inc.
1631 Patterson Plank Road
Secaucus, New Jersey
Eastern Concrete Materials, Inc.
265 Broadway, Jersey City, New Jersey
Eastern Concrete Materials, Inc.
Crusher Road  West Nyack
Town of Clarkstown, New York
Local Concrete Supply & Equipment, LLC
9814 Ditmas St, NY
Riverside Materials LLC
640 Columbia St. (also referred to as Red Hook), New York
Master Mix, LLC
333 Chelsea Road, Staten Island, New York
Riverside Materials LLC
One Edison Avenue, Mount Vernon, New York
Pebble Lane Associates, LLC
15,250 sqft at 57-00 47th street, Maspeth, NY 11378
Pebble Lane Associates, LLC
119,064 sqft at 57-00 47th street, Maspeth, NY 11378
Atlas-Tuck Concrete, Inc.
620 N. Cimarron
Tuttle, Oklahoma  73089
Atlas-Tuck Concrete, Inc.
Trucking Lease
2112 W. Bois D’Arc
Duncan, Oklahoma  73533
Atlas-Tuck Concrete, Inc.
Plant
2112 W. Bois D’Arc
Duncan, Oklahoma  73533
Redi-Mix, LLC
North Dallas Plant
5.48 acres
Dallas County, Dallas
11080 Luna Road
Dallas, TX
Redi-Mix, LLC
Dallas Plant
3301 National Street
Dallas, Texas
Redi-Mix, LLC
Ft. Worth Plant
2725 Premier Street
Fort Worth, Texas
Redi-Mix, LLC
1230 Sloan Road Waxahachie, Texas

 
 
 
 
 
--5--

--------------------------------------------------------------------------------

 
 
 
NAME
ADDRESS
Redi-Mix, LLC
331 N. Main Euless, TX
USC Management Co., L.P.
2925 Briarpark, Suite 1050
Houston, Texas  77042
Ingram Concrete, LLC
McPhail Mining Lease
Lots 9, 10, 15, & 16 of the L.E. Dodds Tracts in Eastland County TX
Ingram Concrete, LLC
Levelland Lease,
2000 S.W. Avenue, Levelland, TX 79336
Ingram Concrete, LLC
1207 West Pierce Street, San Saba, Texas 76877
Ingram Concrete, LLC
Sanco - Robert Lee - Frank Book Sand Rock & Gravel Lease - Coke County
Ingram Concrete, LLC
Sanco - Robert Lee and Bronte - Salmon Sand Rock & Gravel Lease - Coke County
Ingram Concrete, LLC
Sanco - Robert Lee - Ivey Petersen Sand Rock & Gravel Lease - Coke County
Ingram Concrete, LLC
Sanco - Robert Lee - Percifull Sand Rock & Gravel Lease - Coke County
Ingram Concrete, LLC
Sanco - Robert Lee - Percifull Plant Site Lease - Coke County
Address for Sanco-Robert Lee Profit Center and location of inventory (as
extracted collateral): 1251 Valleyview Road, Robert Lee, Texas 76945
Ingram Concrete, LLC
Sanco - Bronte - Billingsley Plant Site Lease - Coke County
Address for Sanco-Bronte Profit Center and location of inventory (as extracted
collateral): 1816 Double Barrel Road, Bronte, Texas 76933
Ingram Concrete, LLC
Sanco - Bronte - Hickman 1 Sand Rock & Gravel Lease and Amendment - Coke County
Ingram Concrete, LLC
Sanco - Bronte - Hickman 2 Sand Rock & Gravel Lease - Coke County
Ingram Concrete, LLC
Parker Ranch - Pecos River Rock Sand & Gravel Lease – Iraan TX
Ingram Concrete, LLC
Vaughn Lease in Somervell County TX (part of Rainbow Quarry)
Ingram Concrete, LLC
Durant Lease
Somervell County TX (part of Rainbow Quarry)
Ingram Concrete, LLC
Grissom Sand Rock and Gravel Lease Somervell County (part of Rainbow Quarry)
Ingram Concrete, LLC
West Texas Limestone Quarry Coleman Mining Lease
Ingram Concrete, LLC
Breckenridge Industrial Foundation Land Lease
Ingram Concrete, LLC
Eastland Plant
FM 3101  North Eastland Texas 76448
Ingram Concrete, LLC
Brownwood Plant, 1601 CR 234 (changed address from US 377 Brady Hwy), Brown
County, TX
Ingram Concrete, LLC
Hamilton Plant, Fair Park Road, Hamilton, TX
Redi-Mix, LLC
Gainesville Railroad Lease Plant Site, Gainesville, Texas .65 of an acre

 
 
 
--6--

--------------------------------------------------------------------------------

 
 
 
NAME
ADDRESS
Redi-Mix, LLC
Fort Worth Plant, Truck Parking Lease, North Sylvania Avenue, Fort Worth, Texas
Redi-Mix, LLC
Whitesboro Plant, US Hwy No 82, Whitesboro, TX
Ingram Concrete, LLC
105 West 12th Street, Sweetwater, TX (1.67 acres to be used for a ready-mixed
concrete plant)
Ingram Concrete, LLC
105 West 12th Street, Sweetwater, TX (2 sites containing a total area of 60,600
sq feet more or less to be used for truck storage and parking)
Ingram Concrete, LLC
Colorado City Plant
721 W. I-20, Colorado City, Texas 79512 (2.038 acres at the Wallace Unit)
Ingram Concrete, LLC
605 North Benton Street, Big Spring, TX 79720-1436 (8.959 acres to be used for a
concrete plant)
Ingram Concrete, LLC
373 Concrete Mobility Way, Colorado City, TX
Ingram Concrete, LLC
Jones County – Sand, Gravel and Rock Lease
Central Concrete Supply Co., Inc.
150 S. Linden Avenue, South San Francisco, CA 94080



 
2.
In the five years preceding the Closing Date, Borrowers have had no office or
place of business located in any county other than as set forth above, except:

 
 
NAME
PRIOR ADDRESS
American Concrete Products, Inc.
3049 Independence Drive, Suite A
Livermore, CA  94551
Atlas Redi-Mix, LLC
2925 Briarpark
Suite 1050
Houston, TX  77042
Central Precast Concrete, Inc.
3049 Independence Drive, Suite A
Livermore, CA  94551
Concrete Acquisition IV, LLC
2925 Briarpark
Suite 1050
Houston, TX  77042
Concrete Acquisition V, LLC
2925 Briarpark
Suite 1050
Houston, TX  77042
Concrete Acquisition VI, LLC
2925 Briarpark
Suite 1050
Houston, TX  77042
Concrete XXXIV Acquisition, Inc.
2925 Briarpark
Suite 1050
Houston, TX  77042
Concrete XXXV Acquisition, Inc.
2925 Briarpark
Suite 1050
Houston, TX  77042

 
 
 
 
 
 
 
--7--

--------------------------------------------------------------------------------

 
 

 
NAME
PRIOR ADDRESS
Concrete XXXVI Acquisition, Inc.
2925 Briarpark
Suite 1050
Houston, TX  77042
San Diego Precast Concrete, Inc.
2735 Cactus Rd.
San Diego, CA  92154
Sierra Precast, Inc.
3049 Independence Drive, Suite A
Livermore, CA  94551
U.S. Concrete On-Site, Inc.
2925 Briarpark
Suite 1050
Houston, TX  77042
U.S. Concrete Texas Holdings, Inc.
2925 Briarpark
Suite 1050
Houston, TX  77042
U.S. Concrete, Inc.
2925 Briarpark
Suite 1050
Houston, TX  77042
USC Management Co., LLC
2925 Briarpark
Suite 1050
Houston, TX  77042
USC Payroll, Inc.
2925 Briarpark
Suite 1050
Houston, TX  77042
USC Technologies, Inc.
2925 Briarpark
Suite 1050
Houston, TX  77042



 


3.
Each Subsidiary currently has the following business locations, and no others:

 
Chief Executive Office: None, except as set forth above.
 
Other Locations: None, except as set forth above.
 
4.
The following bailees, warehouseman, similar parties and consignees hold
inventory of an Obligor or Subsidiary:

 
 
 
 
 
--8--

--------------------------------------------------------------------------------

 
 

 
Name and Address of Party
Nature of
Relationship
Amount of Inventory
Owner of Inventory
Samuel T. Wilkes
Silver Plant #1546
Near Colorado City, Mitchell County, TX
Samuel T. Wilkes is the owner of property on which Inventory purchased by the
Obligor from Samuel T. Wilkes is located.  The Obligor’s Inventory is segregated
into piles at this location.
$144,000 (not included in Borrowing Base)
Ingram Concrete, LLC

 
 
 
 
 
--9--

--------------------------------------------------------------------------------

 
 

 
SCHEDULE 9.1.1
to
Loan and Security Agreement




ORGANIZATION AND QUALIFICATION






1.  
Titan Concrete Industries, Inc. is currently not qualified and in good standing
in the State of Tennessee.



2.  
U.S. Concrete On-Site, Inc. is currently not qualified and in good standing in
the State of Louisiana.

 
 
 
 

--------------------------------------------------------------------------------

 
 
 
 
SCHEDULE 9.1.4
to
Loan and Security Agreement




NAMES AND CAPITAL STRUCTURE
 
1.
The corporate names, jurisdictions of incorporation, and authorized and issued
Equity Interests of each Obligor and Subsidiary are as follows:

 
 
Name, Jurisdiction
Class of Authorized Equity Interests
Number of Authorized Equity Interests
Number and Class
of Issued Equity Interests
Alberta Investments, Inc.,
a Texas corporation
Class A Common
Class B Common
Preferred
15,000
500
1,000 (500 of which are designated as Series A Preferred)
0
15
330
 
Alliance Haulers, Inc.,
a Texas corporation
Common
1,000
1,000
American Concrete Products, Inc.,
a California corporation
Common
50,000
42
Atlas Redi-Mix, LLC,
a Texas limited liability company
Uncertificated limited liability company interest
Atlas-Tuck Concrete, Inc.,
an Oklahoma corporation
Common
40,000
18,302
Beall Concrete Enterprises, LLC,
a Texas limited liability company
Uncertificated limited liability company interest
Beall Industries, Inc.,
a Texas corporation
Common
100,000
61,124.8
Beall Investment Corporation, Inc.,
a Delaware corporation
Common
1,000
100

 
 
 
 

--------------------------------------------------------------------------------

 


Name, Jurisdiction
Class of Authorized Equity Interests
Number of Authorized Equity Interests
Number and Class
of Issued Equity Interests
Beall Management, Inc.,
a Texas corporation
Common
1,000
100
Breckenridge Ready-Mix, Inc.,
a Texas corporation
Common
1,000
900
Central Concrete Supply Co., Inc.,
a California corporation
Common
1,000
1,000
Central Precast Concrete, Inc.,
a California corporation
Class A Common
Class B Common
Preferred
720
5,800
12,800
26.67
713.23
0
Concrete Acquisition IV, LLC,
a Delaware limited liability company
Uncertificated limited liability company interest
Concrete Acquisition V, LLC,
a Delaware limited liability company
Uncertificated limited liability company interest
Concrete Acquisition VI, LLC,
a Delaware limited liability company
Uncertificated limited liability company interest
Concrete XXXIV Acquisition, Inc.,
a Delaware corporation
Common
1,000
1,000
Concrete XXXV Acquisition, Inc.,
a Delaware corporation
Common
1,000
1,000
Concrete XXXVI Acquisition, Inc.,
a Delaware corporation
Common
1,000
1,000
Eastern Concrete Materials, Inc.,
a New Jersey corporation
Common
1,000
1,000

 
 
 
 

--------------------------------------------------------------------------------

 
 
Name, Jurisdiction
Class of Authorized Equity Interests
Number of Authorized Equity Interests
Number and Class
of Issued Equity Interests
Hamburg Quarry Limited Liability Company,
a New Jersey limited liability company
Uncertificated limited liability company interest
Ingram Concrete, LLC,
a Texas limited liability company
Uncertificated limited liability company interest
Kurtz Gravel Company,
a Michigan corporation
Class A Common
Class B Common
11,000
895,000
5484
0
Local Concrete Supply & Equipment, LLC,
a Delaware limited liability company
Uncertificated limited liability company interest
Master Mix, LLC,
a Delaware limited liability company
Uncertificated limited liability company interest
Master Mix Concrete, LLC,
a New Jersey limited liability company
Uncertificated limited liability company interest
MG, LLC,
a Maryland limited liability company
Uncertificated limited liability company interest
NYC Concrete Materials, LLC,
a Delaware limited liability company
Uncertificated limited liability company interest
Pebble Lane Associates, LLC,
a Delaware limited liability company
Uncertificated limited liability company interest
Redi-Mix Concrete, LP,
a Texas limited partnership
Uncertificated limited partnership interest

 
 
 
 
 

--------------------------------------------------------------------------------

 
 
Name, Jurisdiction
Class of Authorized Equity Interests
Number of Authorized Equity Interests
Number and Class
of Issued Equity Interests
Redi-Mix, GP, LLC,
a Texas limited liability company
Uncertificated limited liability company interest
Redi-Mix, LLC,
a Texas limited liability company
Uncertificated limited liability company interest
Riverside Materials, LLC,
a Delaware limited liability company
Uncertificated limited liability company interest
San Diego Precast Concrete, Inc.,
a Delaware corporation
Common
1,000
1,000
Sierra Precast, Inc.,
a California corporation
Common
75,000
9,500
Smith Pre-cast, Inc.,
a Delaware corporation
Common
1,000
1,000
Superior Concrete Materials, Inc.,
a District of Columbia corporation
Common
1,000
1,000
Titan Concrete Industries, Inc.,
a Delaware corporation
Common
1,000
1,000
USC Atlantic, Inc.,
a Delaware corporation
Common
1,000
1,000
USC Management Co., LLC,
a Delaware limited liability company
Uncertificated limited liability company interest
USC Payroll, Inc.,
a Delaware corporation
Common
1,000
1,000

 
 
 
 
 

--------------------------------------------------------------------------------

 
 
 
Name, Jurisdiction
Class of Authorized Equity Interests
Number of Authorized Equity Interests
Number and Class
of Issued Equity Interests
USC Technologies,
Inc.,
a Delaware corporation
Common
1,000
1,000
U.S. Concrete, Inc., a Delaware corporation
Public
U.S. Concrete On-Site, Inc.,
a Delaware corporation
Common
1,000
1,000
U.S. Concrete Texas Holdings, Inc.,
a Delaware corporation
Common
1,000
1,000



 
2.
The record holders of Equity Interests of each Obligor and Subsidiary are as
follows:

 
 
Name, Jurisdiction
Class of Stock
Number of Shares
Record Owner
Alberta Investments, Inc.,
a Texas corporation
Class A Common
Class B Common
Preferred
100%
U.S. Concrete, Inc.,
a Delaware corporation
Alliance Haulers, Inc.,
a Texas corporation
Common
100%
U.S. Concrete, Inc.,
a Delaware corporation
American Concrete Products, Inc.,
a California corporation
Common
100%
Sierra Precast, Inc.,
a California corporation
Atlas Redi-Mix, LLC,
a Texas limited liability company
Uncertificated limited liability company interest
100%
Alberta Investments, Inc.,
a Texas corporation
Atlas-Tuck Concrete, Inc.,
an Oklahoma corporation
Common
100%
U.S. Concrete, Inc.,
a Delaware corporation
Beall Concrete Enterprises, LLC,
a Texas limited liability company
Uncertificated limited liability company interest
100%
Beall Management, Inc.,
a Texas corporation
Beall Investment Corporation, Inc.,
a Delaware
corporation

 
 
 
 

--------------------------------------------------------------------------------

 
 
Name, Jurisdiction
Class of Stock
Number of Shares
Record Owner
Beall Industries, Inc.,
a Texas corporation
Common
100%
U.S. Concrete, Inc.,
a Delaware corporation
Beall Investment Corporation, Inc.,
a Delaware corporation
Common
100%
Beall Industries, Inc.,
a Texas corporation
Beall Management,
Inc.,
a Texas corporation
Common
100%
Beall Industries, Inc.,
a Texas corporation
Breckenridge Ready-Mix, Inc.,
a Texas corporation
Common
100%
Ingram Concrete, LLC,
a Texas limited liability company
Central Concrete Supply Co., Inc.,
a California corporation
Common
100%
U.S. Concrete, Inc.,
a Delaware corporation
Central Precast Concrete, Inc.,
a California corporation
Class A Common
Class B Common
Preferred
100%
U.S. Concrete, Inc.,
a Delaware corporation
Concrete Acquisition IV, LLC,
a Delaware limited liability company
Uncertificated limited liability company interest
100%
U.S. Concrete, Inc.,
a Delaware corporation
Concrete Acquisition V, LLC,
a Delaware limited liability company
Uncertificated limited liability company interest
100%
U.S. Concrete, Inc.,
a Delaware corporation
Concrete Acquisition VI, LLC,
a Delaware limited liability company
Uncertificated limited liability company interest
100%
U.S. Concrete, Inc.,
a Delaware corporation
Concrete XXXIV Acquisition, Inc.,
a Delaware corporation
Common
100%
U.S. Concrete, Inc.,
a Delaware corporation

 
 
 
 

--------------------------------------------------------------------------------

 
Name, Jurisdiction
Class of Stock
Number of Shares
Record Owner
Concrete XXXV Acquisition, Inc.,
a Delaware corporation
Common
100%
U.S. Concrete, Inc.,
a Delaware corporation
Concrete XXXVI Acquisition, Inc.,
a Delaware corporation
Common
100%
U.S. Concrete, Inc.,
a Delaware corporation
Eastern Concrete Materials, Inc.,
a New Jersey corporation
Common
100%
USC Atlantic, Inc.,
a Delaware corporation
 
Hamburg Quarry Limited Liability Company,
a New Jersey limited liability company
Uncertificated limited liability company interest
100%
Eastern Concrete Materials, Inc.,
a New Jersey corporation
Ingram Concrete, LLC,
a Texas limited liability company
Uncertificated limited liability company interest
100%
U.S. Concrete Texas Holdings, Inc.,
a Delaware corporation
Kurtz Gravel Company,
a Michigan corporation
Class A Common
Class B Common
100%
U.S. Concrete, Inc.,
a Delaware corporation
Local Concrete Supply & Equipment, LLC,
a Delaware limited liability company
Uncertificated limited liability company interest
100%
NYC Concrete Materials, LLC,
a Delaware limited liability company
f/k/a USC Atlantic, Inc.
Master Mix, LLC,
a Delaware limited liability company
Uncertificated limited liability company interest
100%
NYC Concrete Materials, LLC,
a Delaware limited liability company
f/k/a USC Atlantic, Inc.
Master Mix Concrete, LLC,
a New Jersey limited liability company
Uncertificated limited liability company interest
100%
NYC Concrete Materials, LLC,
a Delaware limited liability company
f/k/a USC Atlantic, Inc.

 
 
 
 
 
 

--------------------------------------------------------------------------------

 
 
Name, Jurisdiction
Class of Stock
Number of Shares
Record Owner
MG, LLC,
a Maryland limited liability company
Uncertificated limited liability company interest
100%
Superior Concrete Materials, Inc.,
a District of
Columbia
corporation
NYC Concrete Materials, LLC,
a Delaware limited liability company
Uncertificated limited liability company interest
100%
USC Atlantic, Inc.,
a Delaware corporation
 
Pebble Lane Associates, LLC,
a Delaware limited liability company
Uncertificated limited liability company interest
100%
NYC Concrete Materials, LLC,
a Delaware limited liability company
f/k/a USC Atlantic, Inc.
Redi-Mix Concrete, LP,
a Texas limited partnership
Uncertificated limited partnership interest
100%
Redi-Mix GP, LLC,
a Texas limited liability company
Redi-Mix, GP, LLC,
a Texas limited liability company
Uncertificated limited liability company interest
100%
Redi-Mix, LLC,
a Texas limited liability company
Redi-Mix, LLC,
a Texas limited liability company
Uncertificated limited liability company interest
100%
Redi-Mix, LLC,
a Texas limited liability company
Riverside Materials, LLC,
a Delaware limited liability company
Uncertificated limited liability company interest
100%
U.S. Concrete Texas Holdings, Inc.,
a Delaware corporation
San Diego Precast Concrete, Inc.,
a Delaware corporation
Common
100%
Eastern Concrete Materials, Inc.,
a New Jersey corporation
Sierra Precast, Inc.,
a California corporation
Common
100%
U.S. Concrete, Inc.,
a Delaware corporation

 
 
 
 

--------------------------------------------------------------------------------

 
 
 
 
Name, Jurisdiction
Class of Stock
Number of Shares
Record Owner
Smith Pre-cast, Inc.,
a Delaware corporation
Common
100%
U.S. Concrete, Inc.,
a Delaware corporation
Superior Concrete Materials, Inc.,
a District of Columbia corporation
Common
100%
U.S. Concrete, Inc.,
a Delaware corporation
Titan Concrete Industries, Inc.,
a Delaware corporation
Common
100%
U.S. Concrete, Inc.,
a Delaware corporation
USC Atlantic, Inc.,
a Delaware corporation
Common
100%
U.S. Concrete, Inc.,
a Delaware corporation
USC Management Co., LLC,
a Delaware limited liability company
Uncertificated limited liability company interest
100%
U.S. Concrete, Inc.,
a Delaware corporation
USC Payroll, Inc.,
a Delaware corporation
Common
100%
U.S. Concrete, Inc.,
a Delaware corporation
USC Technologies, Inc.,
a Delaware corporation
Common
100%
U.S. Concrete, Inc.,
a Delaware corporation
U.S. Concrete, Inc., a Delaware corporation
Public
U.S. Concrete On-Site, Inc.,
a Delaware corporation
Common
100%
U.S. Concrete, Inc.,
a Delaware corporation
U.S. Concrete Texas Holdings, Inc.,
a Delaware corporation
Common
100%
Alberta Investments, Inc.,
a Texas corporation



 
3.
All agreements binding on holders of Equity Interests of Obligor and
Subsidiaries with respect to such interests are as follows:

 
 
None, other than the Organic Documents of such entities, as applicable.

 
 
 
 

--------------------------------------------------------------------------------

 
 
 
4.
Since July 27, 2010, no Obligor or Subsidiary has acquired any substantial
assets from any other Person nor been the surviving entity in a merger or
combination, except:

 
a.  
Acquisition of certain of the assets, real property and contractual rights held
by Sweetwater Ready-Mix Concrete Co. by Ingram Concrete, LLC, pursuant to that
certain Asset Purchase Agreement, dated October 2010, by and among Ingram
Concrete, LLC, Sweetwater Ready-Mix Concrete Co. and the other parties party
thereto.





b.  
The following mergers by and between Subsidiaries of U.S. Concrete, Inc., as set
forth in more detail below:



Kurtz Gravel Company
Merged with Builders’ Redi-Mix, LLC on 12/30/10
Merged with BWB, Inc. of Michigan on 12/30/10
Merged with Superior Holdings, Inc. on 12/30/10
Merged with USC Michigan, Inc. on 12/30/10
USC Management Co., LLC
Merged with USC Management Co., LLC on 12/31/10









 
5. Purchase options, warrants, etc.





 
None.

 
 
 
 

--------------------------------------------------------------------------------

 
 
 
SCHEDULE 9.1.8
to
Loan and Security Agreement




SURETY OBLIGATIONS




None.
 
 
 
 
 
 
 
 

--------------------------------------------------------------------------------

 
SCHEDULE 9.1.9
to
Loan and Security Agreement




TAXES




1.  
The State of Texas alleges certain Taxes under Chapter 171 of the Texas Tax Code
are owed by Borrowers.

2.  
Titan Concrete Industries, Inc. owes less than $200 in Taxes to the State of
Tennessee.

 
 
 
 
 
 

--------------------------------------------------------------------------------

 
 
 
SCHEDULE 9.1.11
to
Loan and Security Agreement




PATENTS, TRADEMARKS, COPYRIGHTS AND LICENSES
 
1.
Obligors’ and Subsidiaries’ patents:



 
Patent
 
Owner
Status in
Patent Office
Federal
Registration No.
Registration
    Date    
Cementitious Compositions for Decreasing the Rate of Water Vapor Emissions from
Concrete and Methods for Preparing and Using the Same
U.S. Concrete, Inc.
Published – U.S.
US20110015306
1/20/2011
Method for Estimating Properties of Concrete
U.S. Concrete, Inc.
Published – U.S.
US20110011161 (Patent No. 8,220,344 issued 7/17/2012)
1/20/2011
Cementitious Compositions for Decreasing the Rate of Water Vapor Emissions from
Concrete and Methods for Preparing and Using the Same
U.S. Concrete, Inc.
Published/ Inactive – International
WO2011/008936
1/20/2011
Method for Estimating Properties of Concrete
U.S. Concrete, Inc.
Published/ Inactive – International
WO2011/008907
1/20/2011
Cementitious Compositions for Decreasing the Rate of Water Vapor Emissions from
Concrete and Methods for Preparing and Using the Same
U.S. Concrete, Inc.
Pending – U.S. Non-Provisional
13/062,603 (Application)
3/7/2011 (Application)
Cementitious Compositions for Decreasing the Rate of Water Vapor Emissions from
Concrete and Methods for Preparing and Using the Same
U.S. Concrete, Inc.
Pending – Canada
2762317 (Application)
11/16/2011 (Application)
Cementitious Compositions for Decreasing the Rate of Water Vapor Emissions from
Concrete and Methods for Preparing and Using the Same
U.S. Concrete, Inc.
Pending – Mexico
MX/A/2011/013854 (Application)
12/16/2011 (Application)
Cementitious Compositions for Decreasing the Rate of Water Vapor Emissions from
Concrete and Methods for Preparing and Using the Same
U.S. Concrete, Inc.
Pending - Brazil
BR112012000965-6 (Application)
1/13/2012 (Application)



 
 
 

--------------------------------------------------------------------------------

 


2.
Obligors’ and Subsidiaries’ trademarks:

 
Trademark
 
Owner
Status in
Trademark Office
Federal
Registration No.
Registration
    Date    
Aridus
U.S. Concrete, Inc.
Published
Argentina – 3068403
2/22/2011 (Application)
Aridus
U.S. Concrete, Inc.
Published
Argentina – 3068404
2/22/2011 (Application)
Aridus
U.S. Concrete, Inc.
Published
Brazil – 830949305
2/28/2011 (Application)
Aridus
U.S. Concrete, Inc.
Published
Brazil – 830949321
2/28/2011 (Application)
Aridus
U.S. Concrete, Inc.
Pending
Canada – 1554442
11/30/2011 (Application)
Aridus
U.S. Concrete, Inc.
Pending
Chile – 942257
2/24/2011 (Application)
Aridus
U.S. Concrete, Inc.
Pending
Chile – 942257
2/24/2011 (Application)
Aridus
U.S. Concrete, Inc.
Registered
China (Madrid Protocol) – A0023348 (USPTO Approval Number) – Reg. No. 1071182
2/23/2011
Aridus
U.S. Concrete, Inc.
Registered
Egypt (Madrid Protocol) -  A0023348 (USPTO Approval Number) – Reg. No. 1071182
2/23/2011

 

 
 
 

--------------------------------------------------------------------------------

 
 
 
Trademark
 
Owner
Status in
Trademark Office
Federal
Registration No.
Registration
    Date    
Aridus
U.S. Concrete, Inc.
Registered
Europe (Madrid Protocol) - A0023348 (USPTO Approval Number) – Reg. No. 1071182
2/23/2011
Aridus
U.S. Concrete, Inc.
Registered
Japan (Madrid Protocol) - A0023348 (USPTO Approval Number) – Reg. No. 1071182
2/23/2011
Aridus
U.S. Concrete, Inc.
Registered
Korea (Madrid Protocol) - A0023348 (USPTO Approval Number) – Reg. No. 1071182
2/23/2011
Aridus
U.S. Concrete, Inc.
Registered
Madrid Protocol (Parent) - A0023348 (USPTO Approval Number) – Reg. No. 1071182
2/23/2011
Aridus
U.S. Concrete, Inc.
Registered
Mexico – 1226159
7/27/2011
Aridus
U.S. Concrete, Inc.
Registered
Mexico - 1229633
7/27/2011
Aridus
U.S. Concrete, Inc.
Registered
Norway (Madrid Protocol) - A0023348 (USPTO Approval Number) – Reg. No. 1071182
2/23/2011
Aridus
U.S. Concrete, Inc.
Registered
Russia (Madrid Protocol) - A0023348 (USPTO Approval Number) – Reg. No. 1071182
2/23/2011

 
 
 
 
 

--------------------------------------------------------------------------------

 
Trademark
 
Owner
Status in
Trademark Office
Federal
Registration No.
Registration
    Date    
Aridus
U.S. Concrete, Inc.
Registered
Singapore (Madrid Protocol) - A0023348 (USPTO Approval Number) – Reg. No.
1071182
2/23/2011
Aridus
U.S. Concrete, Inc.
Registered
Switzerland (Madrid Protocol) - A0023348 (USPTO Approval Number) – Reg. No.
1071182
2/23/2011
Aridus
U.S. Concrete, Inc.
Registered
U.S. – 3954518
5/3/2011
Aridus and design (triangle)
U.S. Concrete, Inc.
Pending
U.S. – 85/545,223
2/16/2012 (Application)
Aridus and design (square)
U.S. Concrete, Inc.
Pending
U.S. – 85/623,372
5/11/2012 (Application)
ColorfastEF and design
U.S. Concrete, Inc.
Registered
U.S. – 3994438
7/12/2011
Con-Struct-Lite
U.S. Concrete, Inc.
Registered
U.S. – 3455590
6/24/2008
EF Technology
U.S. Concrete, Inc.
Registered
U.S. – 3415322
4/22/2008
EF Technology
U.S. Concrete, Inc.
Registered
U.S. – 3873706
11/9/2010
EF Technology and design
U.S. Concrete, Inc.
Registered
U.S. – 3873707
11/9/2010
EF Technology and design
U.S. Concrete, Inc.
Registered
U.S. – 3415323
4/22/2008
Site Fresh
U.S. Concrete, Inc.
Registered
U.S. – 2993255
9/6/2005

 
 
 
 

--------------------------------------------------------------------------------

 
 
Trademark
 
Owner
Status in
Trademark Office
Federal
Registration No.
Registration
    Date    
Site Set
U.S. Concrete, Inc.
Pending
U.S. – 85/530,305
1/31/2012 (Application)
USC Technologies
U.S. Concrete, Inc.
Pending
U.S. – 85/545,266
2/16/2012 (Application)
USC Technologies and design
U.S. Concrete, Inc.
Pending
U.S. – 85/530,256
1/31/2012 (Application)
US Concrete
U.S. Concrete, Inc.
Not filed
N/A
 
Vaposeal (word)
U.S. Concrete, Inc.
Abandoned
U.S. – 77/294,880
7/12/10 (Abandoned – SOU)





3.
Obligors’ and Subsidiaries’ copyrights:



 
Copyright
 
Owner
Status in
Copyright Office
Federal
Registration No.
Registration
    Date    
None.
                           





4.
Obligors’ and Subsidiaries’ licenses (other than routine business licenses,
authorizing them to transact business in local jurisdictions):



Licensor
Description of License
Term of License
Royalties Payable
None.
                     

 
 
 
 
 

--------------------------------------------------------------------------------

 
 
 
SCHEDULE 9.1.14
to
Loan and Security Agreement




ENVIRONMENTAL MATTERS
 


None.
 
 
 
 
 
 

--------------------------------------------------------------------------------

 
 
 
SCHEDULE 9.1.15
to
Loan and Security Agreement




RESTRICTIVE AGREEMENTS
 


Entity
Agreement
Restrictive Provisions
U.S. Concrete, Inc. and its Subsidiaries
Indenture, dated as of August 31, 2010, by and among U.S. Concrete, Inc., the
Guarantors named therein, and U.S. Bank National Association, as Trustee and
Noteholder Collateral Agent.
Publicly filed as Exhibit 4.2 to the U.S. Concrete, Inc.’s Current Report on
Form 8-K filed on September 2, 2010.
U.S. Concrete, Inc. and its Subsidiaries
Pledge and Security Agreement, dated as of August 31, 2010, by and among U.S.
Concrete, Inc., its subsidiaries named therein, and U.S. Bank National
Association, as noteholder collateral agent.
Publicly filed as Exhibit 4.4 to the U.S. Concrete, Inc.’s Current Report on
Form 8-K filed on September 2, 2010.
U.S. Concrete, Inc. and its Subsidiaries
Intercreditor Agreement, dated as of August 31, 2010, by and among JPMorgan
Chase Bank, N.A., as administrative agent, U.S. Bank National Association, as
Trustee and noteholder collateral agent and each of the loan parties party
thereto.
Publicly filed as Exhibit 10.3 to the U.S. Concrete, Inc.’s Current Report on
Form 8-K filed on September 2, 2010.
U.S. Concrete, Inc.; San Diego Precast Concrete, Inc.
First Lien Patent Security Agreement, dated as of August 31, 2010, by and among
U.S. Concrete, Inc. and San Diego Precast Concrete, Inc., as grantors, and U.S.
Bank National Association, as trustee and noteholder collateral agent.
Publicly filed as Exhibit 4.11 to the U.S. Concrete, Inc.’s Quarterly Report on
Form 10-Q for the period ended September 30, 2010 filed on November 9, 2010.
U.S. Concrete, Inc.
First Lien Trademark Security Agreement, dated as of August 31, 2010, by and
between U.S. Concrete, Inc., as grantor, and U.S. Bank National Association, as
trustee and noteholder collateral agent.
Publicly filed as Exhibit 4.12 to the Company’s Quarterly Report on Form 10-Q
for the period ended September 30, 2010 filed on November 9, 2010.







 
 

--------------------------------------------------------------------------------

 


 
SCHEDULE 9.1.16
to
Loan and Security Agreement




LITIGATION
 
1.
Proceedings and investigations pending against Obligors or Subsidiaries:



 
None.



2.
Threatened proceedings or investigations of which any Obligor or Subsidiary is
aware:



 
None.



3.
Pending Commercial Tort Claim of any Obligor:



None.
 
 
 
 

--------------------------------------------------------------------------------

 
 
SCHEDULE 9.1.18
to
Loan and Security Agreement




PENSION PLAN DISCLOSURES
 
 
 
 

--------------------------------------------------------------------------------

 
 

 
None.
SCHEDULE 9.1.20
to
Loan and Security Agreement




LABOR CONTRACTS
 
Obligors and Subsidiaries are party to the following collective bargaining
agreements:
 
Company
Location(s)
Union
Local Union #
Eastern Concrete Materials, Inc.
West Nyack, NY Plant Personnel
Operating Engineers
825
Eastern Concrete Materials, Inc.
Mt. Vernon (Riverside)
Operating Engineers
137
Eastern Concrete Materials, Inc.
Sharrotts Rd., Staten Island
Teamster
282
Eastern Concrete Materials, Inc.
Red Hook – Riverside
Teamster
282
Eastern Concrete Materials, Inc.
Riverside /Westchester
Teamster
282
Master Mix, LLC
Master Mix –Staten Island
Teamster
282
Eastern Concrete Materials, Inc.
Roseland
Teamster
408
Eastern Concrete Materials, Inc.
W. Nyack-NY
Teamster
445
Eastern Concrete Materials, Inc.
Sharrotts Rd., Staten Island
AFL-CIO
447
Eastern Concrete Materials, Inc.
Riverside /Westchester
Teamster
456
Eastern Concrete Materials, Inc.
Howell Plant
Teamster
469
Eastern Concrete Materials, Inc.
Bernardsville
Teamster
469
Eastern Concrete Materials, Inc.
Hamburg Quarry
Laborers
472
Eastern Concrete Materials, Inc.
R’dale-Bogota-Mt. Hope-Newark
Laborers
472
Eastern Concrete Materials, Inc.
Mt. Hope
Teamster
560
Eastern Concrete Materials, Inc.
Bogota & Jersey City Drivers
Teamster
560
Eastern Concrete Materials, Inc.
East Newark Drivers
Teamster
641
Eastern Concrete Materials, Inc.
Red Hook
Laborers
731
Eastern Concrete Materials, Inc.
Utility Workers All NJ Plants
Operating Engineers
825

 
 
 
 

--------------------------------------------------------------------------------

 
 
 
Eastern Concrete Materials, Inc.
Cedar Bridge Quarry
Operating Engineers
825
Eastern Concrete Materials, Inc.
Glen Gardner Quarry
Operating Engineers
825
Eastern Concrete Materials, Inc.
New Jersey
Operating Engineers
825
Local Concrete Supply & Equipment, LLC
Local in Brooklyn. NY
L.I.F.E
890
Central Concrete Supply Co., Inc.
All Central locations except Oakland and Hayward
Operating Engineers
OE-3
Central Concrete Supply Co., Inc.
South Bay Area
Teamsters
Local 287
Central Concrete Supply Co., Inc.
East and West Bay Area
Teamsters
Local 853
Central Concrete Supply Co., Inc.
Contra Costa County
Teamsters
Local 315
Central Concrete Supply Co., Inc.
South Bay Area
Machinists
Local 1101
Central Concrete Supply Co., Inc.
East Bay Area
Machinists
Lodge No. 1546

 
 
 
 

--------------------------------------------------------------------------------

 
 
 
SCHEDULE 10.2.2
to
Loan and Security Agreement




EXISTING LIENS
 


Liens pursuant to that certain Security Agreement, dated October 1, 2010, by
Ingram Concrete, LLC in favor of Sweetwater Ready-Mix Concrete Co. and Thomas G.
Burwick.
 
 
 
 

--------------------------------------------------------------------------------

 
 
 
SCHEDULE 10.2.16
to
Loan and Security Agreement




EXISTING AFFILIATE TRANSACTIONS
 




1.  
Promissory Note, dated May 13, 2008, made by Randy Wochy, in favor of USC
Management CO., LLC, in the original aggregate principal amount of $220,000.00.



2.  
On completion of US Concrete’s initial public offering in 1999, US Concrete (or
a Subsidiary thereof) entered into new facilities leases, or extended existing
leases, with former stockholders or affiliates of former stockholders of several
newly acquired subsidiaries, including Central Concrete. Those leases generally
provide for initial lease terms of 15 to 20 years, with one or more extension
options U.S. Concrete Inc. (or such Subsidiary) may exercise. William T.
Albanese, a former owner of Central Concrete and an employee of US Concrete, and
Thomas J. Albanese, a former owner of Central Concrete and brother to William T.
Albanese, is an employee and previously was designated as one of US Concrete’s
executive officers. The leases with Central Concrete relate to two facilities
and provide for aggregate annual rentals of $367,608.

 
 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------